Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT is entered into as of May 9, 2017, by and
among Surgery Partners, Inc., a Delaware corporation (the “Company”), and BCPE
Seminole Holdings LP, a Delaware limited partnership (the “Investor”).

WHEREAS, on the terms and conditions set forth in this Agreement, the Company
desires to sell, and the Investor desires to purchase, shares of the Company’s
10.00% Series A Convertible Perpetual Participating Preferred Stock, par value
$0.01 per share (the “Series A Preferred Stock”) having the voting powers,
preferences and relative, participating, optional and other special rights, and
qualifications, limitations or restrictions set forth in the Series A
Certificate (as defined below);

WHEREAS, in connection with such purchase and sale, the Company and the Investor
desire to make certain representations and warranties and enter into certain
agreements;

WHEREAS, concurrently with the execution and delivery of this Agreement and in
connection with the transactions contemplated hereby, the Company has received a
written consent delivered by H.I.G. Surgery Centers, LLC and H.I.G. Bayside
Debt & LBO Fund II L.P. (collectively, “HIG”), as holders of a majority of the
common stock, par value $0.01 per share, of the Company (the “Common Stock”),
irrevocably approving the transactions contemplated by this Agreement and the
other Transaction Documents, including the conversion of the Series A Preferred
Stock into Common Stock (the “Stockholder Approval”);

WHEREAS, in connection with such purchase and sale, the Company shall, at the
Closing (as such term is defined below), adopt the Amended and Restated Bylaws
of the Company in the form attached as Exhibit A (the “A&R Bylaws”) as the
bylaws of the Company;

WHEREAS, in connection with such purchase and sale, the Company shall, at the
Closing, adopt the Amended and Restated Certificate of Incorporation of the
Company in the form attached as Exhibit B (the “A&R Certificate of
Incorporation”) as the certificate of incorporation of the Company;

WHEREAS, in connection with such purchase and sale, the Company shall, at the
Closing, enter into the Amended and Restated Registration Rights Agreement, by
and among the Company, certain stockholders of the Company and certain other
parties thereto, in the form attached as Exhibit C (the “Reg Rights Agreement”);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, the Investor and HIG have entered into that certain Stock Purchase
Agreement (the “HIG Purchase Agreement”), dated as of the date hereof, pursuant
to which HIG has agreed to sell to the Investor and the Investor has agreed to
purchase from HIG, all Common Stock owned by HIG; and

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition to the willingness of the Company to enter into this Agreement, the
Company, Merger Sub, NSH Holdco, Inc. (“NSH”) and IPC/NSH, L.P., solely in its
capacity as sellers’ representative, have entered into that certain Agreement
and Plan of Merger (the “Merger

 

1



--------------------------------------------------------------------------------

Agreement” and together with this Agreement, the A&R Bylaws, the A&R Certificate
of Incorporation, the Reg Rights Agreement, the Confidentiality Agreement dated
as of October 2, 2016, by and between Bain Capital Private Equity, LP and the
Company and any other agreement, disclosure letter, certificate or other
document to be entered into or delivered pursuant to the terms hereof or in
connection herewith, the “Transaction Documents”), dated as of the date hereof,
pursuant to which the Company has agreed to acquire all of the outstanding
equity of NSH (the “NSH Merger”).

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements set forth in this Agreement, and intending to be
legally bound by this Agreement, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Investor agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

“A&R Bylaws” shall have the meaning set forth in the recitals of this Agreement.

“A&R Certificate of Incorporation” shall have the meaning set forth in the
recitals of this Agreement.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person,
including, with respect to the Investor, any Affiliated Fund of the Investor.
For purposes of this definition, “control” when used with respect to any Person
has the meaning specified in Rule 12b-2 under the Exchange Act (including SEC
and judicial interpretations thereof), and the terms “controlling” and
“controlled” shall have the meanings correlative to the foregoing.

“Affiliated Fund” shall mean, in the case of the Investor, each corporation,
trust, limited liability company, general or limited partnership, or other
Person with whom the Investor is under common control or to which the Investor
or an Affiliate of the Investor is the investment adviser.

“Agreement” shall mean this Securities Purchase Agreement, as it may be amended,
restated, or otherwise modified from time to time, together with all exhibits,
schedules, and other attachments thereto.

“Antitrust Authority” shall mean any Governmental Authority charged with
enforcing, applying, administering or investigating any Antitrust Laws,
including the U.S. Federal Trade Commission, the U.S. Department of Justice, any
attorney general of any state of the United States, the European Commission or
any other competition authority of any jurisdiction.

“Antitrust Laws” shall mean the HSR Act and any Law designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition, through merger
or acquisition or otherwise.

“Board” shall mean the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than (a) a Saturday, Sunday or federal
holiday or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.

“Bylaws” shall have the meaning set forth in Section 4.1.

“Certificate of Incorporation” shall have the meaning set forth in Section 4.1.

“Closing” shall have the meaning set forth in Section 3.

“Closing Date” shall have the meaning set forth in Section 3.

“Code” shall mean the Internal Revenue Code of 1986, together with all
regulations, rulings and interpretations thereof or thereunder by the Internal
Revenue Service.

“Common Stock” shall have the meaning set forth in the recitals of this
Agreement.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Company Intellectual Property” shall mean (i) all Intellectual Property that is
used in connection with, and is material to the business of the Company and its
Subsidiaries and (ii) all Intellectual Property owned by the Company and its
Subsidiaries.

“Company Related Parties” shall have the meaning set forth in Section 8.7(b).

“Company Stock Plan” means the 2015 Omnibus Incentive Plan and each other plan,
program policy and arrangement that provides for the award of rights of any kind
to receive shares of Common Stock or benefits measured in whole or in part by
reference to shares of Common Stock.

“DGCL” shall have the meaning set forth in Section 4.2(b).

“Draft Q1 2017 Financial Statements” shall have the meaning set forth in
Section 4.

“End Date” shall have the meaning set forth in Section 9.12(a)(1).

“Environmental Law” shall mean any federal, state or local Law, statute,
ordinance, rule or regulation relating to the (i) pollution or protection of the
environment, (ii) preservation, protection, conversation, pollution,
contamination of, or releases or threatened releases of Hazardous Substances
into the air, surface water, ground water or land or the clean up, abatement,
removal, remediation or monitoring of such pollution, contamination or Hazardous
Substances; (iii) generation, recycling, reclamation, handling, treatment,
storage, disposal or transportation of Hazardous Substances or solid waste and
(iii) the safety or health of employees or other Persons.

“Environmental Permit” shall mean any permit, license, approval or other
authorization under any Environmental Law.

 

3



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and all
rules, regulations, rulings and interpretations adopted by the Internal Revenue
Service or the Department of Labor thereunder.

“Equity Commitment Letter” shall have the meaning set forth in Section 5.1.

“Equity Financing” shall have the meaning set forth in Section 5.1.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, and the
rules and regulations promulgated by the SEC thereunder.

“Fundamental Representations” shall mean the representations and warranties of
the Company contained in Sections 4.1 (Organization), 4.2 (Authorization), 4.3
(Applicable Takeover Protections), 4.5 (Capitalization), 4.6 (Valid Issuance of
Preferred Stock), 4.21 (Brokers’ Fees and Expenses), and 4.22 (Listing and
Maintenance Requirements).

“Generally Accepted Accounting Principles” shall mean United States generally
accepted accounting principles, as in effect as of the date of the applicable
financial statement, applied on a consistent basis.

“Governmental Authority” shall mean any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court or other
tribunal, in each case whether executive, legislative, judicial, regulatory or
administrative.

“Government Programs” means all state and federal health care programs as
defined in 42 U.S.C. § 1320a-7b(f), including the federal Medicare and all
applicable state Medicaid and successor programs, as well as TRICARE and state
workers’ compensation programs.

“Hazardous Substance” shall mean any waste, substance or product or material
defined or regulated by any applicable Environmental Law, including petroleum
and any radioactive materials and waste.

“Healthcare Laws” means any local, state or Federal Law relating to the
provision and payment of healthcare services and items, including the following:
(i) the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), (ii) the
Physician Self-Referral Law (42 U.S.C. §§ 1395nn), (iii) the civil False Claims
Act (31 U.S.C. §§ 3729 et seq.), (iv) the administrative False Claims Law
(42 U.S.C. § 1320a-7b(a)), (v) the Civil Monetary Penalties Law, 42 U.S.C.
§§ 1320a-7a; (vi) the Exclusion Laws, 42 U.S.C. § 1320a-7s; (vii) the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), (viii) the Medicare and
Medicaid Patient and Program Protection Act of 1987 (42 U.S.C. Section 1320a
7b), (ix) the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. § 1320d et seq.) as amended by the Health Information Technology for
Economic and Clinical Health Act of 2009 (42 U.S.C. § 17921 et seq.), (x)
Medicare (Title XVIII of the Social Security Act); (xi) Medicaid (Title XIX of
the Social Security Act); (xii) state corporate practice of medicine and
professional fee-splitting laws and regulations, and (xiii) state certificate of
need and licensing laws and regulations.

 

4



--------------------------------------------------------------------------------

“Healthcare Professionals” shall have the meaning set forth in Section 4.15.

“HIG” shall have the meaning set forth in the recitals of this Agreement.

“HIG Purchase Agreement” shall have the meaning set forth in the recitals of
this Agreement.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Incidental Liens” shall mean (i) Liens for taxes, assessments, levies or other
similar governmental charges (but not Liens for clean up expenses arising
pursuant to Environmental Law) not yet due (subject to applicable grace periods)
or that are being contested in good faith and by appropriate proceedings if, in
each case, adequate reserves with respect to such Liens are maintained on the
books of the Company in accordance with Generally Accepted Accounting
Principles; (ii) carriers’, warehousemen’s, mechanics’, landlords’, vendors’,
materialmen’s, repairmen’s, sureties’ or other like Liens arising in the
ordinary course of business (or deposits to obtain the release of any such Lien)
and securing amounts not yet due or that are being contested in good faith and
by appropriate proceedings if, in the case of such contested Liens, adequate
reserves with respect to such Liens are maintained on the books of the Company
in accordance with Generally Accepted Accounting Principles; (iii) pledges or
deposits in connection with workers’ compensation, unemployment insurance and
other social security legislation; (iv) easements, rights-of-way, covenants,
reservations, exceptions, encroachments, zoning and similar restrictions and
other similar encumbrances or title defects, in each case incurred in the
ordinary course of business that are not substantial in amount, and that do not
in any case singly or in the aggregate materially detract from the value or
usefulness of the Real Property subject to such Liens or materially interfere
with the ordinary conduct of the business of the Company and its Subsidiaries,
taken as a whole; (v) Liens arising pursuant to any order of attachment,
distraint or similar legal process arising in connection with any court
proceeding the payment of which is covered in full (subject to customary
deductibles) by insurance; (vi) inchoate Liens arising under ERISA to secure
contingent liabilities of the Company; and (vii) rights of lessees and
sublessees in Properties leased by the Company or any Subsidiary not prohibited
elsewhere in this Agreement.

“Indebtedness” shall mean, as to any Person, without duplication: (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of Property or services;
(ii) any other indebtedness that is evidenced by a promissory note, bond,
debenture or similar instrument; (iii) any obligation under or in respect of
outstanding letters of credit, acceptances and similar obligations created for
the account of such Person; (iv) all capital lease obligations of such Person;
(v) all indebtedness, liabilities, and obligations secured by any Lien on any
Property owned by such Person even though such Person has not assumed or has not
otherwise become liable for the payment of any such indebtedness, liabilities or
obligations secured by such Lien; (vi) any obligation under or in respect of any
hedging, swap, option, forward or other similar agreements and (vii) any
guarantees of the foregoing liabilities and synthetic liabilities of such
Person.

“Information Statement” shall have the meaning set forth in Section 8.3.

 

5



--------------------------------------------------------------------------------

“Intellectual Property” shall mean any and all of the following arising under
the Laws of the United States, any other jurisdiction or any treaty regime:
(i) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereon, and all patents, patent
applications and patent disclosures and all reissuances, continuations,
continuations-in-part, divisionals, revisions, extensions and reexaminations
thereof, (ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names and all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) all copyrightable
works, mask works or moral rights, all copyrights and all applications,
registrations and renewals in connection therewith, (iv) all trade secrets and
confidential business information (including, without limitation, ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals), (v) all computer software
(including, without limitation, data and related documentation) and source
codes, (vi) all other proprietary rights, (vii) all copies and tangible
embodiments of the foregoing (in whatever form or medium), (viii) all licenses
or agreements in connection with the foregoing and (ix) all actions (including
suits, litigation, claims, proceedings) or rights to actions, in law or in
equity for any past or future infringement or other impairment of any of the
foregoing, including the right to receive all proceeds and damages therefrom.

“Investor” shall have the meaning set forth in the preamble of this Agreement.

“Investor Related Parties” shall have the meaning set forth in Section 8.7(b).

“IRS” means the Internal Revenue Service.

“Knowledge of the Company” means the actual knowledge of one or more of Michael
T. Doyle, Teresa F. Sparks, Jennifer B. Baldock, John Crysel and Dennis Dean.

“Law” means, with respect to any Person, any federal, state, local or foreign
common or statutory law, code, ordinance, rule, regulation, order or other
requirement or rule of law including any Healthcare Law, Antitrust Law or
Environmental Law, that is binding upon such Person.

“Legal Action” means any action, suit, litigation, proceeding, arbitration,
investigation, claim, condemnation proceeding, or other similar legal
proceeding, whether judicial, administrative or otherwise.

“Liability” means any actual liability or obligation (including as related to
Taxes), whether absolute or contingent, accrued or unaccrued, liquidated or
unliquidated and whether due or to become due, regardless of when asserted.

“Lien” shall mean any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract.

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, change, effect, condition,
circumstance or occurrence (whether or not constituting any breach of a
representation, warranty, covenant or agreement set forth in this Agreement)
(collectively, a “Change”), that has had or would reasonably be expected to
(x) have a material adverse effect upon the condition (financial or otherwise),
business, or results of operations of the Company and its Subsidiaries, taken as
a whole or (y) prevent, hinder or delay the ability of the Company to consummate
the transactions contemplated by this Agreement; provided, however, that any
adverse Change arising from or related to the following (by itself or when
aggregated or take together with any and all other Changes) shall not be deemed
to be or constitute a Material Adverse Effect and shall not be taken into
account in determining whether a Material Adverse Effect has occurred:
(i) Changes affecting the economy generally or affecting financial, banking or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index, or changes in interest rates or
exchange rates), (ii) Changes that are generally applicable to the industries or
markets in which the Company and its Subsidiaries operate (including increases
in the cost of products, supplies and materials purchased from third party
suppliers), (iii) any Changes to national or international political conditions,
including the engagement or escalation by the United States or any other country
in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence or escalation of any military or terrorist
attack upon the United States or any other country, or any of their respective
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States or any other country,
(iv) Changes in weather, meteorological conditions or climate, pandemics, or
natural disasters (including hurricanes, storms, tornados, flooding,
earthquakes, volcanic eruptions or similar occurrences) affecting the business
of the Company and its Subsidiaries, (v) Changes in Generally Accepted
Accounting Principles, (vi) Changes in any Laws (including Healthcare Laws)
issued by any Governmental Authority (or Changes in the interpretation thereof)
or any action required to be taken under any applicable Law (actual or
proposed), including any amendment or repeal of the Patient Protection and
Affordable Care Act of 2010 (Pub. Law 111-148), as amended by the Health Care
and Education Reconciliation Act of 2010 (Pub. Law 111-152), (vii) the entry
into, announcement or pendency of this Agreement, or the transactions
contemplated hereby, and including any termination of, reduction in or similar
negative impact on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners, employees, physicians, medical professionals
or other clinical providers of the Company and its Subsidiaries due to the
announcement and performance of this Agreement (provided, that the exception in
this clause (vii) shall not prevent or otherwise affect a determination that any
Change in connection with a breach of any representation or warranty of the
Company in Section 4 has resulted in or contributed to a Material Adverse
Effect), (viii) any failure, in and of itself, by the Company and its
Subsidiaries to meet any internal or published projections, forecasts,
predictions or guidance relating to revenues, income, cash position, cash-flow
or other financial measure (provided, that the exception in this clause
(viii) shall not prevent or otherwise affect a determination that any Change
underlying such failure not otherwise excluded from the definition of “Material
Adverse Effect” has resulted in or contributed to a Material Adverse Effect),
(ix) seasonal fluctuations in the business of the Company and its Subsidiaries
consistent with prior fiscal years, (x) any Changes to requirements,
reimbursement rates, policies or procedures of third party payors (including
Government Programs) or accreditation commissions or organizations that are
generally applicable to hospitals or health care facilities, (xi) the taking of
any action or omission

 

7



--------------------------------------------------------------------------------

requested in writing or authorized in writing by the Investor, including the
completion of the transactions contemplated hereby and thereby (including the
impact thereof on relations (contractual or otherwise) with, or actual,
potential or threatened loss or impairment of, employees, customers, suppliers,
distributors, physicians, medical professionals or other clinical providers, or
others having relationships with the Company or any of its Subsidiaries)
(provided, that the exception in this clause (xi) shall not prevent or otherwise
affect a determination that any Change in connection with a breach of any
representation or warranty of the Company in Section 4 has resulted in or
contributed to a Material Adverse Effect), and (xii) any action taken by the
Investor or any of its Affiliates that is not contemplated by this Agreement,
except to the extent such Change arising from or related to the matters
described in clauses (i) through (iv) disproportionately affects the Company and
its Subsidiaries, taken as a whole, as compared to other companies operating in
the industries and markets in which the Company and its Subsidiaries operate
(but only to the extent of the incremental disproportionate effect on the
Company and its Subsidiaries, taken as a whole, compared to other companies
operating in the industries and markets in which the Company and its
Subsidiaries operate).

“Merger Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Merger Sub” shall have the meaning set forth in the Merger Agreement.

“Material Indebtedness” means Indebtedness having an outstanding aggregate
principal amount of not less than $40,000,000.

“NASDAQ” means the securities trading exchange operating under that name
operated by NASDAQ OMX Group, Inc., including its Global Select Market, its
Global Market and its Capital Market, as applicable to any specific securities.

“NSH” shall have the meaning set forth in the recitals of this Agreement.

“NSH Closing” shall have the meaning set forth in Section 6.6.

“NSH Merger” shall have the meaning set forth in the recitals of this Agreement.

“NSH Termination Fee Collection Costs” shall have the meaning set forth in
Section 8.7(g).

“Order” means any order, judgment, injunction, award, decree, sanction,
compliance agreement or writ of any Governmental Authority.

“Person” shall mean any individual, association, partnership, limited liability
company, joint venture, corporation, trust, unincorporated organization,
Governmental Authority or any other form of entity.

“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) or any material compensation or benefit
plan, policy, agreement or arrangement, including without limitation, any
employment, consulting, severance, termination, change in control, bonus,
incentive, equity-based compensation, retention or other similar agreement, that
the Company or any of its Subsidiaries, maintains, sponsors, is a party to, or
with respect to which the Company or its Subsidiaries otherwise has or may have
any liability.

 

8



--------------------------------------------------------------------------------

“Preferred Stock” shall mean the preferred stock, par value $0.01 per share, of
the Company.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Purchase Price” shall have the meaning set forth in Section 2.

“PSUs” shall mean all performance stock units subject to performance and
time-based vesting criteria (which shall exclude, for the avoidance of doubt,
all PSUs that have become “earned shares” (as defined in the applicable PSU
award agreement)), whether granted pursuant to the Company Stock Plan or
otherwise.

“Qualifying Shared Termination Event” shall have the meaning set forth in
Section 8.7(c).

“Real Property” shall mean any real property owned, leased, sub-leased,
licensed, or otherwise occupied or used by the Company or any of its
Subsidiaries.

“Reg Rights Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Reimbursed NSH Termination Fee” shall have the meaning set forth in Section
8.7(b).

“Regulatory Agency” means (a) any state or federal regulatory authority, (b) the
SEC or (c) NASDAQ.

“Representatives” means, with respect to a Person, such Person’s officers,
directors, managers, employees, investment bankers, attorneys, accountants,
consultants and other authorized agents, advisors or representatives.

“Restricted Shares” shall mean all shares of Common Stock subject to time-based
vesting restrictions and/or forfeiture back to the Company, whether granted
pursuant to the Company Stock Plan or otherwise (which, for the avoidance of
doubt, shall include PSUs that have become “earned shares” (as defined in the
applicable PSU award agreement)).

“RSUs” shall mean all restricted share units payable in shares of Common Stock
or whose value is determined with reference to the value of shares of Common
Stock, whether granted pursuant to the Company Stock Plan or otherwise (which,
for the avoidance of doubt, shall exclude all PSUs).

“SEC” shall mean the U.S. Securities and Exchange Commission or any other U.S.
federal agency then administering the Securities Act or Exchange Act.

“SEC Reports” shall have the meaning set forth in Section 4.

 

9



--------------------------------------------------------------------------------

“Securities” shall have the meaning set forth in Section 5.5(a).

“Securities Act” shall mean the U.S. Securities Act of 1933, and the rules and
regulations of the SEC thereunder.

“Series A Certificate” shall have the meaning set forth in Section 6.1.

“Series A Preferred Stock” shall have the meaning set forth in the recitals of
this Agreement.

“Shared NSH Termination Fee” shall have the meaning set forth in Section 8.8(c).

“Sponsor” shall have the meaning set forth in Section 5.1.

“Stock Options” means all stock options to acquire shares of Common Stock from
the Company, whether granted pursuant to the Company Stock Plan or otherwise.

“Stockholder Approval” shall have the meaning set forth in the recitals to this
Agreement.

“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity of which
(or in which) more than 50% of (i) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (ii) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Systems” shall have the meaning set forth in Section 4.19(b).

“Tax” or “Taxes” shall mean any taxes of any kind whatsoever, including but not
limited to any and all federal, state, local and foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, recapture, capital stock, franchise, branch, profits, license,
withholding, payroll, social security, unemployment, disability, workers’
compensation, ad valorem, real property, personal property, abandoned property,
sales, use, transfer, unclaimed property or escheatment, registration,
production, value added, alternative or add-on minimum, estimated, or other
similar taxes (together with any and all interest, penalties and additions to
tax imposed with respect thereto) imposed by any governmental or Tax authority,
in each case whether or not disputed.

“Tax Returns” mean any and all returns, declarations, claims for refund, tax
shelter disclosure statements or information returns or statements, reports and
forms relating to Taxes filed or required to be filed with any Tax authority
(including any schedule or attachment thereto), including any amendment thereof.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NASDAQ.

 

10



--------------------------------------------------------------------------------

“Transaction Documents” shall have the meaning set forth in the recitals of this
Agreement.

2. Purchase and Sale of the Series A Preferred Stock. On the terms and
conditions set forth in this Agreement, at the Closing, the Investor will
purchase from the Company, and the Company will issue, sell and deliver to the
Investor, free and clear of all Liens, a number of shares of Series A Preferred
Stock equal to (x) the Purchase Price (as defined below) divided by (y) 1,000,
for an aggregate purchase price equal to the Purchase Price, such amount to be
paid in full, in cash, to the Company at the Closing. “Purchase Price” means an
amount equal to $310,000,000.00; provided that the Investor and the Company may,
on or before the third Business Day prior to the Closing Date, agree in writing
to increase or decrease the Purchase Price; provided, however, that in no event
shall the Purchase Price be (a) more than $320,000,000.00 or (b) less than an
amount equal to (i) the sum of (A) the Closing Date Merger Consideration (as
defined in the Merger Agreement) plus (B) all transaction costs, fees and
expenses incurred or payable by the Company or on its behalf, together with
transaction any costs, fees and expenses incurred by another Person that the
Company has agreed to reimburse, in each case, in connection with the
preparation, execution, and delivery of the Transaction Documents and the
transactions contemplated thereby, minus (ii) the aggregate amount of Debt
Financing Commitments and Alternative Financing Commitments (as each such term
is defined in the Merger Agreement) funded at the Closing.

3. Closing. The consummation of the purchase and sale of the Series A Preferred
Stock and the other transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Ropes & Gray LLP at 10:00 a.m. New York City
time substantially simultaneously with the NSH Closing and on the date on which
each of the conditions set forth in Sections 6 or 7 have previously been
fulfilled or waived (other than those conditions that can be fulfilled only at
the Closing, but subject to their being fulfilled), or at such other time and
place as the Company and the Investor shall mutually agree (such date, the
“Closing Date”). At the Closing, the Company shall deliver to the Investor
certificates or book-entry shares (at the Investor’s election) representing the
number of shares of Series A Preferred Stock being purchased by the Investor
against payment of the Purchase Price by wire transfer of immediately available
funds to an account designated by the Company in advance of the Closing Date.

4. Representations and Warranties of the Company. The Company represents and
warrants to the Investor, as of the date hereof and as of the Closing Date,
that, except (i) as otherwise disclosed or incorporated by reference in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2016
or its other reports and forms filed with or furnished to the SEC under Sections
12, 13, 14 or 15(d) of the Exchange Act after December 31, 2016 (other than any
forward looking disclosures set forth in any risk factor section or forward
looking statement disclaimer and any other disclosure that is similarly
nonspecific and predictive or forward looking in nature) and on or before the
date of this Agreement (all such reports covered by this clause
(i) collectively, the “SEC Reports”), (ii) as otherwise disclosed in the
Company’s draft unaudited interim financial statements prepared in respect of
the fiscal quarter ended March 31, 2017 (the “Draft Q1 2017 Financial
Statements”) attached to this Agreement as Exhibit D, and (iii) as set forth in
the disclosure letter dated as of the date of this Agreement provided to the
Investor separately:

 

11



--------------------------------------------------------------------------------

4.1. Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of the state of its formation; has all requisite power and authority to own
its properties and conduct its business as presently conducted; and is duly
qualified to do business and in good standing in each jurisdiction where its
business requires such qualification, except where failure to be so duly
qualified and in good standing would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. True and accurate
copies of the Company’s Certificate of Incorporation, as in effect as of the
date hereof (the “Certificate of Incorporation”) and bylaws, as in effect as of
the date hereof (the “Bylaws”), have been made available to the Investor prior
to the date of this Agreement.

4.2. Authorization; Enforceable Agreement.

(a) All corporate action on the part of the Company, its Subsidiaries, its
officers, directors, and stockholders necessary for the authorization,
execution, and delivery of each of the Transaction Documents, the performance of
all obligations of the Company and its Subsidiaries under each of the
Transaction Documents, and the authorization, issuance (or reservation for
issuance), sale, and delivery of (i) the Series A Preferred Stock being sold
hereunder, and (ii) the Common Stock issuable upon conversion of the Series A
Preferred Stock in accordance with the terms of the Series A Certificate has
been taken, and each of the Transaction Documents, when executed and delivered,
assuming due authorization, execution and delivery by the Investor or the other
parties thereto, constitutes and will constitute valid and legally binding
obligations of the Company and its Subsidiaries, enforceable in accordance with
their respective terms, subject to (A) the filing of the Series A Certificate
with the Delaware Secretary of State pursuant to Section 6.1; and (B) as to
enforcement, to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar Laws affecting the enforcement of creditors’
rights generally and to general equitable principles (whether considered in a
proceeding in equity or at law).

(b) On or prior to the date of this Agreement, the Board has duly adopted
resolutions (i) authorizing and approving each of the Transaction Documents and
the transactions contemplated thereby, (ii) adopting the Series A Certificate,
and (iii) excluding the Investor and its Affiliates from any applicable
restrictions on transactions with interested stockholders under the Delaware
General Corporation Law (the “DGCL”).

4.3. Application of Takeover Protections. The Company and the Board have taken
all necessary action, if any, in order to render inapplicable (to the maximum
extent permitted by Law) any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Certificate of Incorporation, the
Bylaws, the A&R Certificate of Incorporation, the A&R Bylaws and the Laws of its
state of incorporation that is or could become applicable to the Investor as a
result of the consummation of the transactions contemplated by the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Series A Preferred Stock to the Investor, the conversion of the Series A
Preferred Stock, and the exercise of the Investor’s rights under the Series A
Certificate.

 

12



--------------------------------------------------------------------------------

4.4. Governmental Consents. No consent, approval, order, or authorization of or
registration, qualification, declaration, or filing with, or notice to, any
federal, state, or local Governmental Authority on the part of the Company is
required (a) in connection with the Transaction Documents or (b) in connection
with the offer, sale, or issuance of the Series A Preferred Stock or the Common
Stock issuable upon conversion of the Series A Preferred Stock or the
consummation of any other transaction contemplated by the Transaction Documents,
in each case, except for the following: (i) the filing of the Series A
Certificate with the Delaware Secretary of State pursuant to Section 6.1; (ii)
the compliance with applicable state securities Laws, which compliance will have
occurred within the appropriate time periods; (iii) the approval of, and the
filings required to be made, prior to or following the Closing under the
published rules of NASDAQ in connection with the issuance and sale of the Series
A Preferred Stock hereunder, and the Common Stock issuable upon conversion of
the Series A Preferred Stock; (iv) the filing with the SEC of such reports under
the Exchange Act or the Securities Act as may be required in connection with
this Agreement and the transactions contemplated by this Agreement; (v) the
expiration or termination of any applicable waiting periods (together with any
extensions thereof) under the HSR Act; (vi) the consents, approvals and filings
(if any) set forth on Schedule 6.13 and (vii) such consents, approvals, orders,
authorizations, registrations, qualifications, declarations, filings and notices
the failure of which to make or obtain would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.5. Capitalization. As of May 8, 2017, the authorized capital stock of the
Company consists of (a) 300,000,000 shares of Common Stock, of which 48,818,241
were issued and outstanding, including 668,829 Restricted Shares, and (b)
20,000,000 shares of Preferred Stock, none of which are issued or outstanding.
As of May 8, 2017, (i) 16,267 Stock Options at a weighted average exercise price
of $19.05 were outstanding, (ii) no RSUs were outstanding and (iii) PSUs that
may be settled into a maximum of 348,341 shares of Common Stock (assuming
maximum performance of all applicable performance conditions of all unearned
PSUs) were outstanding. All issued and outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable. The Company
will reserve that number of shares of Common Stock sufficient for issuance upon
conversion of the Series A Preferred Stock being issued and sold pursuant to
this Agreement. There are no other outstanding rights, options, warrants,
preemptive rights, rights of first offer, or similar rights for the purchase or
acquisition from the Company of any securities of the Company, nor are there any
commitments or binding arrangements to issue or execute any such rights,
options, warrants, preemptive rights or rights of first offer. Except as
otherwise provided in the Series A Certificate, there are no outstanding rights
or obligations of the Company to repurchase or redeem any of its equity
securities. The respective rights, preferences, privileges, and restrictions of
the Series A Preferred Stock are as stated in the Certificate of Incorporation
(including the Series A Certificate). The Company does not have outstanding any
shareholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

 

13



--------------------------------------------------------------------------------

4.6. Valid Issuance of Preferred Stock. The Series A Preferred Stock being
purchased by the Investor hereunder, when issued, sold, and delivered in
accordance with the terms of this Agreement for the consideration expressed in
this Agreement, will be duly and validly issued, fully paid, and nonassessable,
and will be free of any Liens or restrictions on transfer other than
restrictions under the Transaction Documents, the Certificate of Incorporation
and the Series A Certificate and under applicable state and federal securities
Laws. The Common Stock issuable upon conversion of the Series A Preferred Stock
purchased under this Agreement has been duly and validly reserved for issuance
and, upon issuance in accordance with the terms of the Series A Certificate,
will be duly and validly issued, fully paid, and nonassessable and will be free
of any Liens or restrictions on transfer other than restrictions on transfer
under the Transaction Documents, the Certificate of Incorporation and under
applicable state and federal securities Laws. The sale of the Series A Preferred
Stock hereunder is not, and the subsequent conversion of the Series A Preferred
Stock into Common Stock will not be, subject to any preemptive rights, rights of
first offer or any anti-dilution provisions contained in the Company’s
Certificate of Incorporation, the Bylaws, the A&R Certificate of Incorporation,
the A&R Bylaws or any other agreement.

4.7. Financial Statements.

(a) The financial statements of the Company and its Subsidiaries on a
consolidated basis for each of the periods (i) included or incorporated by
reference in the SEC Reports and (ii) included in the Draft Q1 2017 Financial
Statements, fairly present in all material respects, in accordance with
Generally Accepted Accounting Principles, as in effect on the date of the
applicable SEC Report or, in the case of the Draft Q1 2017 Financial Statements,
as in effect on March 31, 2017, the financial condition and the results of
operations of the Company and its Subsidiaries on a consolidated basis as of the
dates and for the periods indicated in such SEC Reports or in the Draft Q1 2017
Financial Statements, as applicable (except, in the case of unaudited
statements, for the effect of normal year-end audit adjustments).

(b) The Company and its Subsidiaries do not have any liabilities or obligations
(accrued, absolute, contingent or otherwise) that would be required under
Generally Accepted Accounting Principles, as in effect on the date of this
Agreement, to be reflected on a consolidated balance sheet of the Company, other
than liabilities or obligations (i) reflected on, reserved against, or disclosed
in the notes to, the Company’s unaudited consolidated balance sheet included in
the Draft Q1 2017 Financial Statements for the fiscal quarter ended March 31,
2017, (ii) that were incurred in the ordinary course of business since March 31,
2017 or (iii) that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.8. Reports.

(a) The Company has timely filed all reports required to be filed with the SEC
pursuant to Sections 13(a) or 15(d) of the Exchange Act.

(b) The SEC Reports, when they became effective or were filed with the SEC, as
the case may be, complied as to form in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the SEC thereunder, in each case as in effect at such
time, and none of such documents contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make such statements, in the light of the circumstances in which
they were made, not misleading.

 

14



--------------------------------------------------------------------------------

(c) Each director of the Company that is designated as “Independent” in the SEC
Reports satisfies the requirements for independence under the Sarbanes-Oxley Act
and the rules of the NASDAQ and a majority of the Company’s directors are so
“Independent.”

(d) There is no transaction, arrangement or other relationship between the
Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Reports and is not so disclosed or that has or otherwise would reasonably be
expected to have a Material Adverse Effect.

(e) The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company
and its consolidated Subsidiaries, is made known to the individuals responsible
for the preparation of the Company’s filings with the SEC and (ii) has
disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company’s outside auditors and the Board’s Audit Committee
(A) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in Rule
13a-15(f) under the Exchange Act) that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. As of the date of this Agreement, to the
Knowledge of the Company, there is no reason that its outside auditors and its
chief executive officer and chief financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, without
qualification, when next due.

4.9. Title. Except as would not reasonably be expected to have a Material
Adverse Effect, each of the Company and its Subsidiaries has good and marketable
title, whether fee, leasehold or otherwise, to its Property reflected as owned
by it in the SEC Reports and that it otherwise purports to own, and such
Property is not subject to any Lien except Incidental Liens, and each of the
Company and its Subsidiaries holds its leased Properties under valid, binding
and enforceable leases, except in each case as would not reasonably be expected
to have a Material Adverse Effect. Except as would not reasonably be expected to
have a Material Adverse Effect, with respect to each lease for the Real Property
leased by the Company or any of its Subsidiaries, the Company and its
Subsidiaries are not in breach or default under such lease, and to the Knowledge
of the Company, no event has occurred or circumstance exists which, with the
delivery of notice, the passage of time or both, would constitute such a breach
or default.

 

15



--------------------------------------------------------------------------------

4.10. Indebtedness. Neither the Company nor any of its Subsidiaries is,
immediately prior to this Agreement, or will be, at the time of the Closing
after giving effect to the Closing, in default in the payment (after any grace
period with respect thereto) of any Material Indebtedness or in default under
any agreement relating to its Material Indebtedness the effect of which default
is to cause such Material Indebtedness to become due prior to its stated
maturity.

4.11. Litigation. There is no Legal Action pending or, to the Knowledge of the
Company, overtly threatened against, nor any outstanding judgment, order or
decree against, the Company or any of its Subsidiaries before or by any
Governmental Authority or arbitral body which in the aggregate have, or if
adversely determined, would reasonably be expected to have, a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is in default with
respect to any judgment, order or decree of any Governmental Authority which
default would reasonably be expected to have a Material Adverse Effect.

4.12. Taxes. The Company and each of its Subsidiaries has properly and timely
filed (taking into account any extension of time within which to file) all
income and other material federal, foreign, state, and local Tax Returns that
are required to be filed by it. All material Taxes due and owing by any of the
Company or its Subsidiaries (whether or not shown on any Tax Return) have been
timely paid. All material Taxes required to be withheld and paid over by the
Company and its Subsidiaries have been withheld and paid over to the appropriate
Tax authority. There are no outstanding waivers or extensions of time with
respect to the period for assessing or auditing any material Tax or material Tax
Return of the Company or any Subsidiary, except to the extent any such waiver is
a result of an extension to file a Tax Return made or requested in the ordinary
course of business. There is no unresolved audit or proceeding relating to any
material Tax or material Tax Return of the Company or any Subsidiary raised in
writing or, to the Knowledge of the Company, being conducted by any Tax
Authority and, to the Knowledge of the Company, no such audit or proceeding is
pending. Neither the Company nor any of its Subsidiaries has entered into any
transaction defined under Section 1.6011-4(b)(2), -4(b)(3) or -4(b)(4) of the
Treasury Regulations. No claim that is reasonably likely to result in a material
liability to the Company and its Subsidiaries taken as a whole has been made by
a Tax authority in a jurisdiction where the Company or any of its Subsidiaries
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. There are no material Liens for Taxes (other than Taxes not yet
due and payable) upon any of the assets of the Company or its Subsidiaries.
Neither the Company nor any of its Subsidiaries (i) has been a member of an
“affiliated group” (as defined in Section 1504 of the Code) filing a combined,
consolidated, or unitary Tax Return (other than a group the common parent of
which was the Company or one of its Subsidiaries) or (ii) has any material
liability for the Taxes of any Person (other than the Company or any of its
Subsidiaries) under Section 1.1502-6 of the Treasury Regulations (or any similar
provision of state, local, or non-U.S. Law), as a transferee or successor or by
contract (other than contracts the primary purpose of which does not relate to
Taxes). No deficiency for any Taxes has been proposed or assessed in writing
against or with respect to any Taxes due by or Tax Returns of the Company or any
of its Subsidiaries. Neither the Company nor any of its Subsidiaries has
distributed stock of another Person, or has had its stock distributed by another
Person, in a transaction that was purported or intended to be governed in whole
or in part by Section 355 or Section 361 of the Code.

 

16



--------------------------------------------------------------------------------

4.13. Permits and Licenses. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by Governmental
Authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations and permits would not
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any written notice of any Legal Actions
relating to the revocation or adverse modification of any such permit, in each
case except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the Knowledge of the Company,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, no officer, director, manager or employee of the
Company or any Subsidiary: (i) has been convicted of any criminal offense
primarily relating to the delivery of an item or service under any federal
healthcare program or state health care program; or (ii) is debarred, excluded
or suspended from or otherwise rendered ineligible for participation in any
federal healthcare program or state health care program (as those terms are
defined in 42 U.S.C. § 1320a-7b(f)), nor has any such debarment, exclusion or
suspension been threatened in writing.

4.14. Compliance with Laws. Neither the Company nor any of its Subsidiaries is
in material violation of any applicable Laws of any Governmental Authority,
except where such violation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Knowledge of
the Company, neither the Company nor any of its Subsidiaries is being
investigated with respect to, or has been threatened in writing to be charged
with or given written notice of any violation of any applicable Law, except for
such of the foregoing as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

4.15. Healthcare Compliance. The Company and each of its Subsidiaries (a) are in
compliance with all Healthcare Laws applicable to the Company or any of its
Subsidiaries, and (b) neither the Company nor any of its Subsidiaries has
received any written communication since January 1, 2015 from a Governmental
Authority alleging that the Company or any of its Subsidiaries is or was not, or
may not be, in compliance with any Healthcare Law, except in the case of clauses
(a) and (b) where any actual or alleged non-compliance, individually or in the
aggregate, has not had and would not reasonably be expected to have, a Material
Adverse Effect. To the Knowledge of the Company and except as would not,
individually or in the aggregate, reasonably be expected to have, a Material
Adverse Effect, each of the physicians, mid-level providers and other licensed
persons employed to provide professional healthcare services on behalf of the
Company or its Subsidiaries (each, a “Healthcare Professional” and collectively,
the “Healthcare Professionals”): (i) has maintained and currently holds, in good
standing, all licenses and permits required by any applicable Law or
Governmental Authority to perform the services in the states that such
Healthcare Professional is practicing or performing professional services on
behalf of the Company or any of its Subsidiaries; and (ii) to the extent
required, has been granted and continues to hold requisite staff privileges at
each of the hospitals and other healthcare facilities at or for which such
Healthcare Professional performs medical services on behalf of the Company or
its Subsidiaries. To the Knowledge of the Company and except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (x) the Company and each of its Subsidiaries are in material
compliance with all contractual obligations applicable to billing third party
payors and (y) each has not billed or received any payment or reimbursement from
such third party payors in excess of amounts allowed by applicable Healthcare
Laws and contractual obligations (subject to contractual allowances and
adjustments in the ordinary course of business). To the Knowledge of the Company
and except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither the Company nor any of its
Subsidiaries has, since January 1, 2015, experienced an information security
breach reportable under federal or state law.

 

17



--------------------------------------------------------------------------------

4.16. Environmental Compliance. Neither the Company nor any of its Subsidiaries
is in violation of, or has received notice of any violation or liability with
respect to, any Environmental Law applicable to the Company or any of its
Subsidiaries or the business of the Company or any of its Subsidiaries, except
in each case as would not reasonably be expected to have a Material Adverse
Effect. Since January 1, 2011, neither the Company nor any of its Subsidiaries
has received any written notice of, nor, to the Knowledge of the Company, has
there been any occurrence or circumstance that, with notice or passage of time,
or both, would reasonably be expected to give rise to a claim against the
Company or any of its Subsidiaries under or pursuant to any Environmental Law
with respect to any properties currently or previously owned, leased or operated
by the Company or any of its Subsidiaries, or the assets of the Company or any
of its Subsidiaries, or arising out of the conduct of the business of the
Company or any of its Subsidiaries, except in each case as would not reasonably
be expected to have a Material Adverse Effect. There has been no release or
disposal of, contamination by, or exposure of any Person to, any Hazardous
Substances, including on, under, or from any of the Real Property or, to the
Knowledge of the Company, any real property formerly owned, leased or operated
by the Company or any of its Subsidiaries, in each case that would reasonably be
expected to form the basis of any claim against or material liabilities of the
Company or any of its Subsidiaries relating to or arising under any
Environmental Law. Neither the Company nor any of its Subsidiaries is subject to
any ongoing obligations pursuant to any consent order or other agreement
settling or resolving alleged violations of or liability under Environmental
Law, except in each case as would not reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries have received all Environmental
Permits required to conduct their respective businesses, and each of the Company
and its Subsidiaries is in compliance with all terms and conditions of any such
Environmental Permit applicable to it, except in each case as would not
reasonably be expected to have a Material Adverse Effect. The Company has
delivered or made available to the Investor accurate and complete copies of all
material environmental assessments, audits and reports within the possession or
control of the Company and its Subsidiaries related to the environmental
condition of the Real Property, or to the compliance of liabilities of the
Company or its Subsidiaries under Environmental Law.

4.17. No Default or Violation. The Company is not in violation or default of any
provision of the Certificate of Incorporation or the Bylaws. The execution,
delivery, and performance of and compliance with each of the Transaction
Documents and the issuance and sale of the Series A Preferred Stock hereunder
and the conversion of the Series A Preferred Stock will not (i) result in any
default or violation of the Certificate of Incorporation, the Bylaws the A&R
Certificate of Incorporation or the A&R Bylaws or any similar document of any
Subsidiary, (ii) result in any default or violation by the Company of any Law or
agreement or under any material contract, mortgage, deed of trust, security
agreement, indenture or lease to which it is a party or in any default or
violation of any material judgment, order or decree of any Governmental
Authority or (iii) be in conflict with or constitute, with or without the
passage of time or giving of notice, a default under any such provision,
including any provision under any indenture, require any consent or waiver under
any such provision, affect the rights or obligations of any Person under any
such provision, or result in the creation of any Lien upon any of the Properties
of the Company or its Subsidiaries pursuant to any such provision, or the

 

18



--------------------------------------------------------------------------------

suspension, revocation, impairment or forfeiture of any permit, license,
authorization, or approval applicable to the Company or its Subsidiaries, their
respective business or operations, or any of their respective Properties
pursuant to any such provision, except in the case of clauses (ii) and (iii) as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.18. Benefit Plans.

(a) Neither the Company, any of its Affiliates, nor any other entity which,
together with the Company or any of its Affiliates, would be treated as a single
employer under Section 4001 of ERISA or Section 414 of the Code, has at any time
maintained, sponsored or contributed to, or has, had or may have any liability
with respect to, any employee benefit plan that is subject to Title IV of ERISA
or Section 412 or 430 of the Code, including, without limitation, any
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA), as to which
there remains any unsatisfied liability on the part of the Company, any of its
Affiliates or any other such entity. Each Plan has been established, maintained,
funded and administered in all material respects in compliance with its terms
and all applicable Laws (including, without limitation ERISA and the Code), and
the Company and each of its Affiliates have filed all reports, returns, notices,
and other documentation required by ERISA or the Code to be filed with any
Governmental Authority with respect to each Plan except as would not,
individually or in the aggregate, reasonably be expected to result in material
liability to the Company or any of its Affiliates. No Plan has any unfunded
liabilities that would reasonably be expected to have a Material Adverse Effect.
Each Plan that is intended to meet the requirements of a “qualified plan” under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or is in the form of a prototype plan that is the subject of a favorable
opinion letter from the IRS, and to the Knowledge of the Company, nothing has
happened since the date of such letter that could reasonably be expected to
adversely affect the qualified status of such Plan. With respect to each Plan,
(i) no actions, lawsuits, audits or investigations by a Governmental Authority,
Liens, claims or complaints (other than routine claims for benefits) are pending
or, to the Knowledge of the Company, threatened, and (ii) to the Knowledge of
the Company, no facts or circumstances exist that are reasonably likely to give
rise to any such actions, Liens, lawsuits, audits or investigations by a
Governmental Authority, claims or complaints. No event has occurred with respect
to a Plan which would reasonably be expected to result in a material liability
of the Company or any of its Subsidiaries or Affiliates. No Plan provides, and
neither the Company nor any of its Subsidiaries has any obligation to provide,
post-employment or retiree health or other welfare benefits, except as required
by section 601 et seq. of ERISA.

(b) None of the execution of, or the completion of any of the transactions
contemplated by any of the Transaction Documents, including the conversion of
Series A Preferred Stock, would reasonably be expected to result in
(i) severance pay or an increase in severance pay upon a termination of
employment, (ii) any payment, compensation or benefit becoming due, or increase
in the amount of any payment, compensation or benefit due, to any current or
former employee, director or consultant of the Company or its Affiliates,
(iii) the acceleration of the time of payment or vesting or

 

19



--------------------------------------------------------------------------------

result in the funding of compensation or benefits, (iv) any new material
obligation under any Plan, (v) any limitation or restriction on the right of the
Company to merge, amend, or terminate any Plan or (vi) any amount that could be
received as a result of the consummation of the transactions contemplated hereby
by any current or former director, officer employee or consultant employee of
the Companies or its Affiliates being non-deductible by reason of Section 280G
of the Code.

(c) Each Plan that constitutes a “nonqualified deferred compensation plan” (as
defined in Section 409A(d)(1) of the Code and applicable regulations) with
respect to any service provider to the Company or any of its Subsidiaries has
been administered in compliance with its terms and the operation and documentary
requirements of Section 409A of the Code and regulations promulgated thereunder
except as would not reasonably be expected to result in a material liability to
the Company. Neither the Company nor any of its Affiliates is a party to, or is
otherwise obligated under, any contract, plan or arrangement with any Person
that provides for such Company or any of its Affiliates to provide a gross-up,
indemnification, or reimbursement of or other payment for any Taxes, interest or
penalties imposed by Section 409A or 4999 of the Code (or any corresponding
provisions of state or local Law relating to Tax).

4.19. Intellectual Property.

(a) With respect to each item of Company Intellectual Property, except as would
not reasonably be expected to have a Material Adverse Effect, (i) the Company or
one or more of its Subsidiaries possesses all rights, titles and interests in
and to each such item owned or purported to be owned by the Company or its
Subsidiary, free and clear of any Lien, license or other material restriction
(other than (x) licenses granted to third parties in the ordinary course of
business, (y) Liens, licenses or other restrictions contained in any agreement
disclosed by the Company in any SEC Report or other publicly-available filing,
and (z) Incidental Liens), or has a valid license to use all Intellectual
Property used in and necessary for the operation of the Company; (ii) no action,
suit, proceeding, hearing, investigation, charge, complaint, claim or demand is
pending against the Company or any of its Subsidiaries or, to the Knowledge of
the Company, has been or is being threatened in writing against the Company or
any of its Subsidiaries which challenges the legality, validity, enforceability,
use or ownership of the Company Intellectual Property; (iii) to the Knowledge of
the Company, the operation of the business of the Company and its Subsidiaries
has not, since January 1, 2015, infringed, misappropriated, or otherwise
conflicted with, and as currently conducted, does not infringe, misappropriate
or otherwise conflict with, any Intellectual Property of any third party;
(iv) to the Knowledge of the Company, no third party has, since January 1, 2015,
infringed, misappropriated, or otherwise conflicted with, or is currently
infringing, misappropriating, or otherwise conflicting with the Company
Intellectual Property that is owned by the Company or its Subsidiaries;
(v) there is no pending or, to the Knowledge of the Company, threatened claim or
litigation against the Company or any Subsidiary contesting the right to use any
third party’s Intellectual Property rights, asserting the misuse of any thereof,
or asserting the infringement or other violation thereof; and (vi) the Company
and its Subsidiaries have taken commercially reasonable steps to protect the
secrecy, confidentiality and value of all Company Intellectual Property
(including any trade secrets).

 

20



--------------------------------------------------------------------------------

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries own or lease all computer systems,
networks, equipment, and other technology necessary for the operations of the
business (its “Systems”). Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and its Subsidiaries maintain policies and
procedures regarding data security, privacy and data use that are commercially
reasonable and, in any event, materially comply with the Company’s obligations
to its customers and/or tenants and applicable Laws, rules and regulations.
Since January 1, 2015, to the Knowledge of the Company, there have been no
(i) breaches of the Systems nor any unauthorized use, access, interruption,
modifications or corruption of the Systems; (ii) material violations of the
Company’s security policies or applicable Law regarding, or (iii) any
unauthorized access or loss of, any data used, handled, stored, or processed by
or for, the Company or its Subsidiaries. Except as would not reasonably be
expected to have a Material Adverse Effect, there have not been, and the
transaction contemplated under this Agreement will not result in, any security
breaches of any security policy, data use restriction or privacy breach under
any such policies or any applicable Laws, rules or regulations.

4.20. Investment Company Act. Neither the Company nor any of its Subsidiaries is
registered or required to register as an investment company within the meaning
of the Investment Company Act of 1940, or, directly or indirectly, controlled by
or acting on behalf of any Person which is registered or required to be
registered as an investment company, within the meaning of said Act.

4.21. Brokers’ Fees and Expenses. Except as disclosed on Section 4.21 of the
disclosure letter, the fees and expenses of which will be paid by the Company,
no broker, investment banker, or financial advisor or other Person, is entitled
to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with Transaction Documents or the transactions
contemplated thereby.

4.22. Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action having the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification from
the SEC that the SEC is contemplating terminating such registration. The Company
has not, in the twelve (12) months preceding the date hereof, received written
notice from any trading market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such trading market, nor, to the Knowledge of the
Company, is such notice pending.

4.23. General Solicitation. Neither the Company, nor any Affiliate of the
Company, nor any other Person acting on its or their behalf, has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offer or sales of the
Securities. The Company has offered the Securities for sale only to the
Investor.

 

21



--------------------------------------------------------------------------------

4.24. Offering; Exemption. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 5 of this Agreement, no
registration under the Securities Act or any applicable state securities law is
required for the offer and sale of the Securities by the Company to the Investor
as contemplated hereby or for the conversion of the Series A Preferred Stock.

4.25. No Integrated Offering. Neither the Company, nor any Affiliate of the
Company, nor, to the Knowledge of the Company, any Person acting on its behalf
or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause the offering or issuance of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act that would
cause Regulation D or any other applicable exemption from registration under the
Securities Act to be unavailable, or would cause any applicable state securities
Law exemptions or any applicable stockholder approval provisions exemptions,
including, without limitation, under the rules and regulations of any national
securities exchange or automated quotation system on which any of the securities
of the Company are listed or designated to be unavailable, nor will the Company
take any action or steps that would cause the offering or issuance of the
Securities to be integrated with other offerings.

4.26. No Material Adverse Effect. Since December 31, 2016, there has not been
any Company Effect that has had or would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

4.27. Company Information. The information relating to the Company, its
Subsidiaries and its or their respective officers, directors, and Affiliates
that is or will be provided by the Company or its Affiliates for inclusion in
the Information Statement (or any supplement thereto), and in any other document
filed with the SEC in connection with the transactions contemplated hereby, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading. The Information
Statement (or any supplement thereto), except for such portions thereof that
relate solely to information supplied in writing by the Investor or its
Affiliates, will comply in all material respects with the provisions of the
Exchange Act and the rules and regulations thereunder.

5. Representations and Warranties of the Investor. As of the date hereof and as
of the Closing Date, the Investor represents and warrants to the Company that:

5.1. Organization. The Investor is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of formation as the form of business
entity set forth on Schedule 1; has all requisite power and authority to enter
into the Transaction Documents to which it is a party and to performance its
obligations thereunder. The Investor’s principal place of business is at the
address or addresses of the Investor set forth on Schedule 1.

5.2. Authorization; Enforceability. The Investor has full right, power,
authority and capacity to enter into each of the Transaction Documents to which
it is a party and to consummate the transactions contemplated by each such
Transaction Document. The execution, delivery and performance of each of the
Transaction Documents to which it is a party have been

 

22



--------------------------------------------------------------------------------

duly authorized by all necessary action on the part of the Investor, and each of
the Transaction Documents to which it is a party has been duly executed and
delivered by the Investor and, assuming due authorization, execution and
delivery of each of the Transaction Documents by the Company and the other
parties thereto, will constitute valid and binding obligations of the Investor,
enforceable against it in accordance with its terms, subject, as to enforcement,
to applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or similar Laws affecting the enforcement of creditors’ rights
generally and to general equitable principles (whether considered in a
proceeding in equity or at law).

5.3. Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, declaration, or filing with or notice to, any
federal, state, or local Governmental Authority on the part of the Investor is
required (a) in connection with the Transaction Documents or (b) in connection
with the purchase of the Series A Preferred Stock or the Common Stock issuable
upon conversion of the Series A Preferred Stock or the consummation of any other
transaction contemplated by the Transaction Documents, except, in each case, for
the following: (i) the compliance with applicable state securities Laws, which
compliance will have occurred within the appropriate time periods, (ii) the
filing with the SEC of such reports under the Exchange Act or the Securities Act
as may be required in connection with this Agreement and the transactions
contemplated by this Agreement, (iii) the expiration or termination of any
applicable waiting periods (together with any extension thereof) under the HSR
Act, (iv) the consents, approvals and filings (if any) set forth on Schedule
6.13; and (v) such consents, approvals, orders, authorizations, registrations,
qualifications, declarations and filings the failure of which to make or obtain
would not, individually or in the aggregate, reasonably be expected to prevent
or materially delay or materially impair the ability of the Investor to
consummate the transactions contemplated by this Agreement and to perform its
obligations under the Transaction Documents.

5.4. No Default or Violation. The execution, delivery, and performance of and
compliance with each of the Transaction Documents, the issuance and sale of the
Series A Preferred Stock hereunder, and the conversion of the Series A Preferred
Stock will not (i) result in any default or violation of the certificate of
incorporation, bylaws, limited partnership agreement, limited liability company
operating agreement or other applicable organizational documents of the
Investor, (ii) result in any default or violation of any Law or agreement
relating to its material Indebtedness or under any material contract, mortgage,
deed of trust, security agreement or lease to which it is a party or in any
default or violation of any material judgment, order or decree of any
Governmental Authority or (iii) be in conflict with or constitute, with or
without the passage of time or giving of notice, a default under any such
provision, require any consent or waiver under any such provision, or result in
the creation of any Lien upon any of the Properties of the Investor pursuant to
any such provision, or the suspension, revocation, impairment or forfeiture of
any material permit, license, authorization, or approval applicable to the
Investor, its business or operations, or any of its Properties pursuant to any
such provision, except in the case of clauses (ii) and (iii) as would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay or materially impair the ability of the Investor to consummate
the transactions contemplated by this Agreement and to perform its obligations
under the Transaction Documents.

 

23



--------------------------------------------------------------------------------

5.5. Private Placement.

(a) The Investor is (i) an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act by virtue of paragraph
(a)(8) thereof; (ii) aware that the sale of the Series A Preferred Stock and the
Common Stock issuable upon conversion of the Series A Preferred Stock being
issued and sold pursuant to this Agreement (collectively, the “Securities”) is
being made in reliance on a private placement exemption from registration under
the Securities Act and applicable state securities Laws and (iii) acquiring the
Securities for its own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that such Investor has no
present intention of selling, granting any participation in or otherwise
distributing the same in any manner that violates the Securities Act.

(b) The Investor understands and agrees that the Securities are being offered in
a transaction not involving any public offering within the meaning of the
Securities Act, that such Securities have not been and will not be registered
under the Securities Act and that such Securities may be offered, resold,
pledged or otherwise transferred only (i) in a transaction not involving a
public offering, (ii) pursuant to an exemption from registration under the
Securities Act provided by Rule 144 thereunder (if available), (iii) pursuant to
an effective registration statement under the Securities Act or (iv) to the
Company or one of its Subsidiaries, in each of cases (i) through (iv) in
accordance with any applicable state and federal securities Laws, and that it
will notify any subsequent purchaser of Securities from it of the resale
restrictions referred to above, as applicable.

(c) The Investor understands that, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, the Company may require that the Securities
will bear a legend or other restriction substantially to the following effect
(it being agreed that if the Securities are not certificated, other appropriate
restrictions shall be implemented to give effect to the following):

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.”

 

24



--------------------------------------------------------------------------------

(d) The Investor: (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities and (ii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 4 of this Agreement or
the right of the Investor to rely on such representations and warranties,
provided that the Investor acknowledges and agrees that, other than the
representations and warranties in Section 4 of this Agreement, there are no
other representations and warranties of the Company either express or implied.

(e) The Investor acknowledges that (i) it has conducted its own investigation of
the Company and the terms of the Securities, (ii) it has had access to the
Company’s public filings with the SEC and to such financial and other
information as it deems necessary to make its decision to purchase the
Securities, (iii) it has been offered the opportunity to conduct such review and
analysis of the business, assets, condition, operations and prospects of the
Company and its Subsidiaries and to ask questions of the Company and received
answers thereto, each as it deemed necessary in connection with the decision to
purchase the Securities and (iv) any projections, estimates or forecasts of
future results or events provided by or on behalf of the Company are subject to
uncertainty and to the assumptions used in their preparation. The Investor
further acknowledges that it has had such opportunity to consult with its own
counsel, financial and tax advisors and other professional advisers as it
believes is sufficient for purposes of the purchase of the Securities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 4 of this Agreement or the right of the Investor to
rely on such representations and warranties, provided that the Investor
acknowledges and agrees that, other than the representations and warranties in
Section 4 of this Agreement, there are no other representations and warranties
of the Company either express or implied.

(f) The Investor understands that the Company will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements.

5.6. Financial Capability. Bain Capital Fund XI, L.P., a Cayman Islands limited
partnership (“Sponsor”) has delivered to the Company a true, complete and
correct copy of an executed equity commitment letter dated as of the date hereof
(the “Equity Commitment Letter”) from Sponsor pursuant to which Sponsor has
agreed, subject to the terms and conditions thereof, to invest in the Investor
the amounts set forth therein. The Equity Commitment Letter is in full force and
effect and is a legal, valid and binding obligation of the Sponsor, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Applicable Laws affecting the enforcement of
creditors’ rights in general and by the general principles of equity and the
discretion of courts in granting equitable remedies (regardless of whether
enforcement is sought in a proceeding at law or in equity). The Equity
Commitment Letter provides that each of the Company and NSH is a third-party
beneficiary thereof and is entitled to enforce such agreement, in each case, to
the extent and subject to the terms and conditions thereof. The cash equity
committed pursuant to the Equity Commitment Letter is collectively referred to
in this Agreement as the “Equity Financing.” There are no conditions precedent
related to the funding

 

25



--------------------------------------------------------------------------------

or investing, as applicable of the full amount of the Equity Financing other
than as set forth in or contemplated by the Equity Commitment Letter. The
proceeds of the Equity Financing, if funded in accordance with the Equity
Commitment Letter at the Closing, shall provide the Investor with the funds
necessary at the Closing to (i) purchase the Series A Preferred Stock on the
terms and conditions contemplated by this Agreement or (ii) pay the NSH
Reimbursed Termination Fee, if due. The execution, delivery and performance by
the Sponsor of the Equity Financing has been duly and validly authorized by all
necessary limited partnership, corporate or other similar action.

5.7. Ownership of Company Securities. Neither the Investor nor any of its
Affiliates beneficially owns any shares of Common Stock as of the date hereof,
and, except with respect to the Common Stock to be purchased by the Investor
pursuant to the HIG Purchase Agreement, at the Closing.

5.8. Investor Information. The information relating to the Investor and its
Affiliates that is or will be supplied in writing by the Investor or its
Affiliates for inclusion in the Information Statement (or any supplement
thereto), and in any other document filed with the SEC in connection with the
transactions contemplated hereby, will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.

6. Conditions to the Investor’s Obligations at Closing. The obligation of the
Investor to purchase the Series A Preferred Stock at the Closing is subject to
the fulfillment or waiver by the Investor (if permitted by Law) on or before the
Closing of each of the following conditions:

6.1. Certificate of Designation. Contemporaneously with the Closing, (i) the
Company shall adopt and file with the Secretary of State of the State of
Delaware the Certificate of Designations, Preferences, Rights and Limitations of
10.00% Series A Convertible Perpetual Participating Preferred Stock of the
Company substantially in the form attached as Exhibit E, (the “Series A
Certificate”), and (ii) thereafter deliver to the Investor confirmation from the
Secretary of State of the State of Delaware that such filing occurred.

6.2. Qualification Under State Securities Laws. All material registrations,
qualifications, permits and approvals, if any, required to be obtained prior to
the Closing under applicable state securities Laws shall have been obtained for
the lawful execution, delivery and performance of each of the Transaction
Documents including, without limitation, the offer and sale of the Securities.

6.3. NASDAQ Requirements. (i) All NASDAQ listing requirements applicable to the
transactions contemplated by each of the Transaction Documents shall have been
satisfied and (ii) the Investor shall have been provided evidence thereof:
(A) the approval of NASDAQ of the Company’s issuance and sale of the Series A
Preferred Stock and the shares of Common Stock issuable upon conversion of the
Series A Preferred Stock in accordance with the terms of the Series A
Certificate on the terms and conditions contemplated herein; and (B) the
acceptance by NASDAQ of its notice of the listing of the shares of Common Stock
issuable upon conversion of the Series A Preferred Stock in accordance with the
Series A Certificate.

 

26



--------------------------------------------------------------------------------

6.4. Representations and Warranties. Each of (i) the Fundamental Representations
shall be true and correct in all material respects (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect”), in each case, at
and as of the Closing Date (except for such Fundamental Representations and
representations and warranties made as of a specific date, which shall be true
and correct only as of such date), (ii) each of the other representations and
warranties of the Company in this Agreement (except for Section 4.26 (No
Material Adverse Effect) shall be true and correct at and as of the Closing
(except for such representations and warranties made as of a specific date,
which shall be true and correct only as of such date), in each case in this
clause (ii) except where the failure of such representations and warranties to
be true and correct (without giving effect to any limitation as to “materiality”
or “Material Adverse Effect”) does not have, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (iii) the representation and warranty set forth in Section 4.26 (No Material
Adverse Effect) shall be true and correct at and as of the Closing Date.

6.5. Performance. The Company shall have performed and complied in all material
respects with the agreements, obligations and conditions required to be
performed or complied with by the Company in this Agreement on or prior to the
Closing.

6.6. NSH Merger. (i) The Merger Agreement shall be in full force and effect,
(ii) each of the conditions to obligations of the Company and the Merger Sub to
consummate the transactions contemplated by the Merger Agreement set forth in
Section 8.1 and Section 8.2 of the Merger Agreement shall be satisfied or waived
(other than any conditions that by their nature are to be satisfied at the
Closing (as defined in the Merger Agreement), but subject to the prior or
substantially concurrent satisfaction or waiver of such conditions, and
(iii) the financing provided for by the Debt Financing Commitments (as defined
in the Merger Agreement), or, if Alternative Financing (as defined in the Merger
Agreement) is being used in accordance with Section 7.5 of the Merger Agreement
and Section 8.8 of this Agreement, pursuant to the Alternative Financing
Commitments with respect thereto) shall be funded at the Closing if the Equity
Financing is funded at the Closing and (iv) the Closing, as defined in the
Merger Agreement, on the terms set forth in the Merger Agreement (the “NSH
Closing”) will occur substantially concurrently with the Closing of this
Agreement. The Company shall thereafter deliver to the Investor evidence of the
filing of the certificate of merger from the Secretary of State of the State of
Delaware that such filing occurred.

6.7. A&R Certificate of Incorporation. Contemporaneously with the Closing,
(i) the Company shall adopt and file with the Secretary of State of the State of
Delaware the A&R Certificate of Incorporation, and (ii) thereafter deliver to
the Investor evidence of confirmation from the Secretary of State of the State
of Delaware that such filing occurred

6.8. A&R Bylaws. The A&R Bylaws shall have been adopted as the bylaws of the
Company.

6.9. No Legal Bar. No Order (whether permanent, preliminary or temporary) shall
be in effect by a Governmental Authority of competent jurisdiction that
restrains, enjoins or otherwise prevents the consummation of the Closing.

 

27



--------------------------------------------------------------------------------

6.10. No Material Adverse Effect. No Material Adverse Effect will have occurred
after the date of this Agreement that is continuing.

6.11. Stockholder Approval. The Stockholder Approval shall be in full force and
effect as of the Closing.

6.12. HSR Act. The applicable waiting period, together with any extensions
thereof, under the HSR Act shall have expired or been terminated.

6.13. Regulatory Consents. The parties shall have obtained the governmental and
regulatory consents and third party approvals and made the filings (if any) set
forth on Schedule 6.13 and the Investor shall have received evidence of the
same.

6.14. Information Statement. Twenty (20) days or more shall have elapsed since
the Company filed with the SEC the Information Statement in definitive form as
contemplated by Rule 14c-2 promulgated under the Exchange Act.

6.15. Company Deliveries. The Company shall have delivered to the Investor:

(a) certificates duly executed by the Company or evidence of book-entry notation
(as applicable) representing the purchased shares of Series A Preferred Stock
registered in the name of the Investor;

(b) the Registration Rights Agreement, duly executed by the Company, in effect
as of the Closing;

(c) a copy of the Stockholder Approval, certified by the secretary of the
Company;

(d) copies of the resolutions or written consent duly adopted by the Board and
the Merger Sub authorizing the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby, certified by the secretary of the Company;

(e) an affidavit from the Company dated as of the Closing date and duly executed
under penalties of perjury, stating that the Company is not, and has not been, a
“United States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code at any time during the five-year period ending on
the Closing Date together with a notice from the Company, prepared in accordance
with Section 1.897-2(h)(2) of the Treasury Regulations and duly executed under
penalties of perjury by the Company to be mailed promptly to the IRS in
accordance with Section 1.897-2(h)(2) of the Treasury Regulations; and

(f) a certificate, signed by an officer of the Company, certifying as to the
matters set forth in Section 6.4, Section 6.5, and Section 6.10.

 

28



--------------------------------------------------------------------------------

7. Conditions to the Company’s Obligations at Closing. The obligations of the
Company to issue, sell and deliver to the Investor the Series A Preferred Stock
and consummate the other transactions contemplated by the Transaction Documents
are subject to the fulfillment or waiver by the Company (if permitted by Law) on
or before the Closing of each of the following conditions:

7.1. Qualification Under State Securities Laws. All material registrations,
qualifications, permits and approvals, if any, required to be obtained prior to
the Closing under applicable state securities Laws shall have been obtained for
the lawful execution, delivery and performance of each of the Transaction
Documents including, without limitation, the offer and sale of the Securities.

7.2. NASDAQ Requirements. All NASDAQ listing requirements applicable to the
transactions contemplated by each of the Transaction Documents shall have been
satisfied.

7.3. Representations and Warranties. Each of the representations and warranties
of the Investor contained in each of the Transaction Documents shall be true and
correct as of the Closing except for such representations and warranties made as
of a specific date, which shall be true and correct only as of such date, in
each case except where the failure of such representations and warranties to be
true and correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” set forth therein) does not have, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or which would materially and adversely affect the ability of the
Investor to perform its obligations under the Transaction Documents.

7.4. Performance. The Investor shall have performed and complied in all material
respects with the agreements, obligations and conditions required to be
performed or complied with by the Investor in this Agreement on or prior to the
Closing.

7.5. NSH Merger. (i) The Merger Agreement shall be in full force and effect, and
(ii) each of the conditions to obligations of the Company and the Merger Sub to
consummate the transactions contemplated by the Merger Agreement set forth in
Section 8.1 and Section 8.2 of the Merger Agreement shall be satisfied or waived
(other than any conditions that by their nature are to be satisfied at the
Closing (as defined in the Merger Agreement), but subject to the prior or
substantially concurrent satisfaction or waiver of such conditions, and
(iii) the NSH Closing, on the terms set forth in the Merger Agreement will occur
substantially concurrently with the Closing of this Agreement.

7.6. No Legal Bar. No Order (whether permanent, preliminary or temporary) shall
be in effect by a Governmental Authority of competent jurisdiction that
restrains, enjoins or otherwise prevents the consummation of the Closing.

7.7. Stockholder Approval. The Stockholder Approval shall have been obtained and
be in full force and effect as of the Closing.

7.8. HSR Act. The applicable waiting period, together with any extensions
thereof, under the HSR Act shall have expired or been terminated.

 

29



--------------------------------------------------------------------------------

7.9. Regulatory Consents. The parties shall have obtained the governmental and
regulatory consents and third party approvals and made the filings (if any) set
forth on Schedule 6.13.

7.10. Information Statement. Twenty (20) days or more shall have elapsed since
the Company filed with the SEC the Information Statement in definitive form as
contemplated by Rule 14c-2 promulgated under the Exchange Act.

7.11. Investor Deliveries. The Investor shall have delivered to the Company:

(a) the Registration Rights Agreement, duly executed by the Investor;

(b) copies of the resolutions or written consent duly adopted by the governing
body of the Investor authorizing the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby; and

(c) a certificate, signed by an officer of the Investor, certifying as to the
matters set forth in Section 7.3 and Section 7.4.

8. Covenants. The Company and the Investor hereby covenant and agree, for the
benefit of the other parties to this Agreement and their respective assigns, as
follows:

8.1. Reasonable Best Efforts; Notices and Consents. Subject to the terms and
conditions of this Agreement, from the date of this Agreement to the Closing,
(a) the Investor shall use its reasonable best efforts to take, or cause to be
taken, all appropriate action, and do, or cause to be done, all things
necessary, proper or advisable under applicable Law or otherwise to cause the
conditions specified in Section 7 to be satisfied as soon as reasonably
practicable and (b) the Company shall use its reasonable best efforts to take,
or cause to be taken, all appropriate action, and do, or cause to be done, all
things necessary, proper or advisable under applicable Law or otherwise to cause
the conditions specified in Section 6 to be satisfied as soon as reasonably
practicable.

8.2. HSR. Each of the Company and the Investor shall use their reasonable best
efforts to make, as promptly as reasonably practicable following the date hereof
and, in any event, within ten Business Days, or shall cause each of their
respective ultimate parent entities (as that term is defined in the HSR Act) to
make, all pre-transaction notification filings required under the HSR Act, if
any, and required under any other applicable Antitrust Laws, if any. The
Company, on the one hand, and the Investor, on the other hand, shall
(a) cooperate fully with each other and shall furnish to the other such
necessary information and reasonable assistance as the other may reasonably
request in connection with its preparation of any required filings under the HSR
Act or any applicable Antitrust Laws and (b) keep the other party reasonably
informed of any communication received by such party from, or given by such
party to any Antitrust Authority and of any communication received or given in
connection with any proceeding by a private party, in each case regarding the
transactions contemplated hereby and in a manner that protects attorney-client
or attorney work product privilege. Further, without limiting the obligations
stated in this Section 8.2, the Company and the Investor shall each use their
reasonable best efforts to respond to any request for information regarding the
transactions

 

30



--------------------------------------------------------------------------------

contemplated hereby or filings under the HSR Act or any applicable Antitrust
Laws from any Antitrust Authority. Notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor any of its Subsidiaries
shall be obligated to agree to divest, hold separate or otherwise restrict its
operations in connection with obtaining any applicable approvals under the HSR
Act or any other applicable Antitrust Laws.

8.3. Stockholder Approvals; Information Statement. As promptly as practicable
following the date hereof, the Company will prepare and file with the SEC an
information statement on Schedule 14C, complying as to form in all material
respects with the requirements of the Exchange Act (the “Information
Statement”), to be sent in definitive form to the Company’s stockholders
providing the Company’s stockholders with notice of the Stockholder Approval,
the notice contemplated by Section 228(e) of the DGCL of the taking of corporate
action without a meeting by less than a unanimous written consent, and any other
rights of the Investor that are subject to stockholder approval by the rules of
NASDAQ and such other information as may be required under the DGCL to be
included therein. The Investor agrees to furnish to the Company in writing all
information concerning the Investor and its Affiliates as the Company may
reasonably request in connection with the Information Statement. The Company
shall respond as promptly as practicable to any comments received from the SEC
with respect to the Information Statement and the Company shall cause the
Information Statement to be transmitted to the Company’s stockholders at the
earliest reasonably practicable date. The Company shall provide to the Investor,
as promptly as reasonably practicable after receipt thereof, any written
comments from the SEC or any written request from the SEC or its staff for
amendments or supplements to the Information Statement and shall provide the
Investor with copies of all correspondence between the Company, on the one hand,
and the SEC and its staff, on the other hand, relating to the Information
Statement. Notwithstanding anything to the contrary stated above, prior to
filing or mailing the Information Statement or, in each case, any amendment or
supplement thereto, or responding to any comments of the SEC or its staff with
respect thereto, the Company shall provide the Investor with a reasonable
opportunity to review and comment on such document or response. Any
communications by the Company to the Investor pursuant to this Section 8.3 may
made by email to an account designated by the Investor upon request by the
Company.

8.4. NASDAQ Listing of Shares. The Company shall promptly apply to cause the
shares of Common Stock to be issued upon conversion of the Series A Preferred
Stock to be approved for listing on the NASDAQ, subject to official notice of
issuance.

8.5. Public Disclosure. On the date of this Agreement, or within 24 hours
thereafter the Company shall issue a press release in a form mutually agreed to
by the Company and the Investor. Notwithstanding the preceding sentence, the
Investor, or an Affiliate of the Investor, may issue a press release at any time
on the date of this Agreement, or within 24 hours thereafter in a form mutually
agreed to by the Company and the Investor. No other written release,
announcement or filing concerning the purchase of the Series A Preferred Stock
or the transactions contemplated by any of the Transaction Documents shall be
issued, filed or furnished, as the case may be, by any party without the prior
written consent of the other party (which consent shall not be unreasonably
withheld, conditioned or delayed), except as may be required by Law or the rules
or regulations of any securities exchange, in which case the party required to
make the release or announcement shall, to the extent reasonably practicable,
allow

 

31



--------------------------------------------------------------------------------

the other party reasonable time to comment on such release or announcement in
advance of such issuance. The provisions of this Section shall not restrict the
ability of (a) a party to summarize or describe the transactions contemplated by
this Agreement in any prospectus or similar offering document so long as the
other party is provided a reasonable opportunity to review such disclosure in
advance, (b) representatives of the Company to orally summarize or describe the
transactions contemplated by this Agreement on any telephone conference or
in-person meeting with any investor in or analyst following the Company or (c) a
party to make any such release, announcement or filing which contains only
information which has previously been publicly disclosed in a manner consistent
with this Section 8.5.

8.6. Tax Related Covenants Absent a change in Law after the date hereof or a
contrary determination (as defined in Section 1313(a) of the Code) the Investor
and the Company agree (a) not to treat the Series A Preferred Stock as
“preferred stock” within the meaning of Section 305 of the Code and Treasury
Regulation Section 1.305-5 for United States federal income tax reporting and
withholding tax purposes, and (b) not take any tax position inconsistent with
this Section 8.6 (including on any IRS Forms 1099 to the extent required).

8.7. Expense Reimbursement.

(a) In the event the Termination Fee (as defined in the Merger Agreement) or NSH
Termination Fee Collection Costs (as defined below) are payable pursuant to the
terms and conditions of the Merger Agreement, the Company shall pay such
Termination Fee or NSH Termination Fee Collection Costs as contemplated in the
Merger Agreement.

(b) In the event that (i) the Merger Agreement is terminated by NSH pursuant to
Section 9.1(d) of the Merger Agreement, (ii) the Company pays the Termination
Fee to NSH as required by the Merger Agreement, and (iii) either (A) a material
breach of this Agreement by the Investor is the principal factor causing the
Company to have to pay the Termination Fee as a result of a termination by NSH
pursuant to Section 9.1(d)(i) of the Merger Agreement or (B) (1) all conditions
to Closing under Section 6 have been satisfied (excluding conditions precedent
that, by their terms, are to be satisfied at the Closing, but subject to the
satisfaction of such conditions precedent at the Closing), (2) the Investor
fails to pay the Purchase Price as required by Section 2 on the date the Closing
should have occurred pursuant to Section 3, and in each case of (1) and (2), (3)
NSH terminates the Merger Agreement pursuant to Section 9.1(d)(ii) of the Merger
Agreement solely as a result of such failure by the Investor, the Investor shall
promptly, but in no event later than three (3) Business Days after the date of
the notice by the Company of the Company’s payment of the Termination Fee to
NSH, pay or cause to be paid to the Company by wire transfer of same day funds
an amount equal to the sum of (x) sum of (i) the amount of such Termination Fee
actually paid by the Company and (ii) the amount of any NSH Termination Fee
Collection Costs actually paid by the Company and (y) the amount of out-of
out-of-pocket costs and expenses (including attorneys’ fees) incurred by the
Company and its Subsidiaries in connection with the Transaction Documents and
the HIG Purchase Agreement and the transactions contemplated thereby, provided,
however, that in no event shall such costs and expenses pursuant to this clause
(y) exceed $3,000,000, in the aggregate (collectively, (the “Reimbursed NSH
Termination Fee”) (it being understood that in no event shall the Investor be
required to

 

32



--------------------------------------------------------------------------------

pay the Reimbursed NSH Termination Fee on more than one occasion). For the
avoidance of doubt, and notwithstanding anything to the contrary in this
Agreement or otherwise, while the Company may pursue both a grant of specific
performance pursuant to Section 9.3 and the payment of the Reimbursed NSH
Termination Fee or the Shared NSH Termination Fee, under no circumstances shall
the Company be permitted or entitled to receive both a grant of specific
performance and any money damages, including all or any portion of the
Reimbursed NSH Termination Fee or the Shared NSH Termination Fee.

(c) In the event that (i) the Merger Agreement is terminated by NSH pursuant to
Section 9.1(d)(ii) of the Merger Agreement, (ii) the Company pays the
Termination Fee to NSH as required by the Merger Agreement, and (iii) there is
no material breach by the Company of the Merger Agreement (a “Qualifying Shared
Termination Event”) and the circumstances in clause (b) above do not apply, then
the Investor shall promptly, but in no event later than three (3) Business Days
after the date of the notice by the Company of the Company’s payment of the
Termination Fee to NSH, pay or cause to be paid to the Company by wire transfer
of same day funds an amount equal to fifty percent (50%) of the sum of (i) the
amount of such Termination Fee actually paid by the Company and (ii) the amount
of any NSH Termination Fee Collection Costs actually paid by the Company
(collectively, the “Shared NSH Termination Fee”) (it being understood that in no
event shall the Investor be required to pay the Shared NSH Termination Fee on
more than one occasion or both the Shared NSH Termination Fee and the Reimbursed
Termination Fee or any amounts under both this clause (c) and clause (b) above).

(d) In the event the Investor is obligated to pay the Reimbursed NSH Termination
Fee or the Shared NSH Termination Fee (as applicable), and without limiting the
last sentence of Section 8.7(b), (i) the actual receipt by the Company of the
Reimbursed NSH Termination Fee or the Shared NSH Termination Fee (as
applicable) (x) shall be deemed to be liquidated damages and (y) shall be the
sole and exclusive remedy of the Company, its Subsidiaries, and any of their
respective Affiliates, or any of their respective former, current or future
Representatives, shareholders, members, general or limited partners, or
equityholders (including HIG), or any successors or assigns of any of the
foregoing (collectively, the “Company Related Parties”) and any other Person
against the Investor and any of its Affiliates, Sponsor and any of its
Affiliates, and any of their respective shareholders, members, general or
limited partners, directors, officers and Affiliates, employees, controlling
Persons, agents and Representatives, and any successors or assigns of any of the
foregoing (the “Investor Related Parties” and together with the Company Related
Parties, the “Related Parties”), (ii) no Investor Related Party shall have any
other Liability or obligation (including for consequential, special, multiple,
punitive or exemplary damages including damages arising from loss of profits,
business opportunities or goodwill in respect of any breach or failure to comply
with the Transaction Documents or in respect of any of the transactions
contemplated by the Transaction Documents) for any or all losses suffered or
incurred by the Company Related Parties or any other Person in connection with
this Agreement (and the termination hereof), the Closing (and the abandonment
thereof), the Equity Financing or any matter forming the basis for such
termination, (iii) none of the Company Related Parties nor any other Person
shall be entitled to bring or maintain any other Legal Action

 

33



--------------------------------------------------------------------------------

against the Investor or any other Investor Related Party arising out of this
Agreement, the NSH Merger, the Equity Financing or any matters forming the basis
for such termination, and (iv) the Company agrees to use reasonable best efforts
to cause any such Legal Action by the Company against the Investor or any
Investor Related Party to be dismissed with prejudice promptly, and in any event
within five (5) Business Days after receipt of the Reimbursed NSH Termination
Fee or the Shared NSH Termination Fee (as applicable).

(e) In the event of a Qualifying Shared Termination Event, (i) the actual
payment of the Termination Fee by the Company and the Shared NSH Termination Fee
by the Investor shall, in each case, be the sole and exclusive remedy of the
Related Parties and any other Person against the other Related Parties, (ii) no
Related Party shall have any other Liability or obligation (including for
consequential, special, multiple, punitive or exemplary damages including
damages arising from loss of profits, business opportunities or goodwill in
respect of any breach or failure to comply with the Transaction Documents or in
respect of any of the transactions contemplated by the Transaction Documents)
for any or all losses suffered or incurred by the other Related Parties or any
other Person in connection with this Agreement (and the termination hereof), the
Closing (and the abandonment thereof), the Equity Financing or any matter
forming the basis for such termination, (iii) none of the Related Parties nor
any other Person shall be entitled to bring or maintain any other Legal Action
against the Company or any other Company Related Party, or the Investor or any
of the other Investor Related Parties, as the case may be, in each case, arising
out of this Agreement, the NSH Merger, the Equity Financing or any matters
forming the basis for such termination, and (iv) the Investor and the Company
agree to use their respective reasonable best efforts to cause any such Legal
Action by the Investor or the Company against the Company or any Company Related
Party or the Investor or any Investor Related Parties, as the case may be, to be
dismissed with prejudice promptly, and in any event within five (5) Business
Days after payment in full of the Termination Fee by the Company and the Shared
NSH Termination Fee by the Investor.

(f) Each of the parties hereto acknowledges and agrees that in light of the
difficulty of accurately determining actual damages with respect to the
foregoing, upon any termination of this Agreement in connection with any
Qualifying Shared Termination Event, the payment by each party as contemplated
in this Section 8.7 (as applicable) constitutes a reasonable estimate of the
losses that will be suffered by reason of any such termination of this Agreement
and constitutes liquidated damages (and not a penalty).

(g) “NSH Termination Fee Collection Costs” shall mean the amount, if any, of
NSH’s costs and expenses (including attorneys’ fees) in connection with a Legal
Action (together with interest actually paid pursuant to Section 9.2 of the
Merger Agreement) on the amount of the Termination Fee or portion thereof
ordered to be paid by a court that are required to be paid by the Company to NSH
pursuant to Section 9.2 of the Merger Agreement if (i) the Company fails to
promptly pay the amounts due to NSH pursuant to Section 9.2 of the Merger
Agreement and (ii) in order to obtain such payment, NSH commences a Legal Action
that results in a judgment against the Company for the Termination Fee or
portion thereof or any other damages.

 

34



--------------------------------------------------------------------------------

(h) The Company shall reimburse the Investor in full in cash for all
out-of-pocket costs and expenses (including attorneys’ fees) incurred by the
Investor and its Affiliates in connection with the Transaction Documents and the
HIG Purchase Agreement and the transactions contemplated thereby (other than,
for the avoidance of doubt, the Reimbursed NSH Termination Fee or Reimbursed
Shared Termination Fee (as applicable) if paid pursuant to this Section 8.7).

(i) The parties acknowledge that the agreements contained in this Section 8.7
are an integral part of the transactions contemplated by this Agreement, and
that, without these agreements, the parties would not enter into this Agreement.

8.8. Amendment to the Merger Agreement or Debt Financing Commitments. The
Company shall not, nor shall it agree to (and shall cause Merger Sub not to and
not to agree to), without the prior written consent of the Investor: (i) amend,
modify or waive any provision of, or any of the Company’s or Merger Sub’s rights
under the Merger Agreement or the Debt Financing Commitments (as defined in the
Merger Agreement) or (ii) enter into or amend, modify or waive any provision of,
or any of the Company’s or Merger Sub’s rights under any Alternative Financing
Commitments (as defined in the Merger Agreement).

8.9. Delivery of Stockholder Approval. Concurrently with the execution of this
Agreement, the Company shall deliver or cause to be delivered the Stockholder
Approval.

9. Miscellaneous.

9.1. Governing Law.

(a) This Agreement, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter this Agreement) shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice of
law principles that would require or permit the application of the laws of
another jurisdiction.

(b) Each of the parties agrees (i) that any Legal Action, whether at law or in
equity, whether in contract or in tort or otherwise, with respect to this
Agreement shall be brought in the Court of Chancery of the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) and, by execution and delivery of this Agreement, each party
hereto hereby irrevocably submits itself in respect of its property, generally
and unconditionally, to the exclusive jurisdiction of the aforesaid court in any
Legal Action arising out of this Agreement, (ii) not to bring or permit any of
their Affiliates to bring or support any other Person in bringing any such Legal
Action in any other court, (iii) that service of process, summons, notice or
document by registered mail addressed to them at their respective addresses
provided in Section 9.10 shall be effective service of process against it for
any such Legal Action brought in any such court, (iv) to

 

35



--------------------------------------------------------------------------------

waive and hereby waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of venue of, and the defense of
an inconvenient forum to the maintenance of, any such Legal Action in any such
court, and (v) that, notwithstanding the foregoing, a final judgment in any such
Legal Action shall be conclusive and may be enforced in any court in any other
jurisdictions (where the party against which enforcement is sought has
operations or owns assets) by Legal Action on the judgment or in any other
manner provided by Law. Nothing in this paragraph shall affect or eliminate any
right to serve process in any other manner permitted by applicable Law.

9.2. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT COUNSEL
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
BETWEEN THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE ACTIONS OF ANY PARTY HERETO
OR THERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

9.3. Specific Enforcement.

(a) The parties hereto agree that irreparable damage would occur in the event
that any of the obligations, undertakings, covenants or agreements of the
parties hereto were not performed in accordance with their specific terms or
were otherwise breached and that monetary damages, even if available, would not
be an adequate remedy (other than the Reimbursed NSH Termination Fee or the
Shared NSH Termination Fee (as applicable), to the extent paid to the Company).
It is accordingly agreed that the Company, on the one hand, and the Investor, on
the other hand, shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement by the other party, and to enforce specifically the
terms and provisions of this Agreement (including to cause the Investor to
consummate the Closing and pay the Purchase Price as required by Section 2) by a
decree of specific performance, without the necessity of proving actual harm or
posting a bond or other security therefor, this being in addition to, any other
remedy to which such party is entitled at law or in equity, and each party
hereto agrees, subject to the last sentence of Section 8.7(b), that it will not
oppose the granting of an injunction, specific performance or other equitable
relief on the basis that any other party hereto has an adequate remedy at law or
that any award of specific performance or other equitable remedy is not an
appropriate remedy for any reason at law or in equity. Without limitation of the
foregoing, but subject to the last sentence of Section 8.7(b), the parties
hereto hereby further acknowledge and agree that prior to the Closing, the
Company shall be entitled to seek specific performance to enforce specifically
the terms and provisions of, and to prevent or cure breaches of the covenants
required to be performed by the Investor under this Agreement (including to
cause the Investor to consummate the Closing and pay the Purchase Price as
required by Section 2) in addition to any other remedy to which the Company is
entitled at law or in equity, including the Company’s right to terminate this
Agreement pursuant to Section 9.12 and seek reimbursement of the Reimbursed NSH
Termination Fee or the Shared NSH Termination Fee (as applicable).

 

36



--------------------------------------------------------------------------------

Subject, in each case to Section 8.7, in the event that the Company, on the one
hand, or the Investor, on the other hand, brings a Legal Action for specific
performance against the other party pursuant to this Section 9.3, and a court
makes an order for specific performance against that other party, then the other
party shall also pay the first party’s costs and expenses (including attorneys’
fees and expenses) in connection with all such Legal Actions to seek specific
performance of such other party’s obligations under this Agreement and all Legal
Actions to collect such costs and expenses. Each of the parties hereto further
agrees that it shall not take any position in any Legal Action concerning this
Agreement that is contrary to the terms of this Section 9.3 (it being understood
that in no event shall the Investor be required to pay more than the amount of
the Reimbursed NSH Termination Fee or the Shared NSH Termination Fee (as
applicable), if due). In addition, the Company agrees to use reasonable best
efforts cause any Legal Action commenced by Company and pending in connection
with this Agreement against the Investor or any Investor Related Party to be
dismissed with prejudice promptly, and in any event within five (5) Business
Days, after such time as the Investor consummates the Closing pursuant to this
Section 9.3.

(b) Notwithstanding Section 9.3(a), it is explicitly agreed that the Company
shall be entitled to seek specific performance of the Investor’s obligation to
consummate the Closing and to make the payments contemplated by Section 2 only
in the event that: (i) all conditions to Closing under Section 6 have been
satisfied (excluding conditions that, by their terms, are to be satisfied at the
Closing, but subject to the satisfaction of such conditions at the Closing), and
(ii) the Company has irrevocably confirmed in writing that it is ready, willing
and able to consummate the Closing and the NSH Closing, and if specific
performance is granted and the Equity Financing and Debt Financing are funded,
the Closing and the NSH Closing will occur substantially concurrently.

(c) Subject to the last sentence of Section 8.7(b), until such time as the
Investor pays the Company the Reimbursed NSH Termination Fee or Shared NSH
Termination Fee (as applicable) or the Merger Agreement is terminated or the End
Date hereunder expires, in no event shall the exercise of the Company’s right to
seek specific performance pursuant to this this Section 9.3 reduce, restrict or
otherwise limit the Company’s right to terminate this Agreement pursuant to
Section 9.12 and/or pursue all applicable remedies at law, including seeking
payment of the Reimbursed NSH Termination Fee or Shared NSH Termination Fee (as
applicable).

9.4. Survival. Each of the other covenants, representations and warranties in
this Agreement shall survive the Closing and shall terminate and expire on the
first (1st) anniversary of the Closing Date; provided, that (i) each of the
Fundamental Representations and the Company’s representations in Sections 4.20
(Investment Company Act), 4.23 (General Solicitation), 4.24 (Offering;
Exemption), and 4.25 (No Integrated Offering) shall survive until the date that
is two (2) years following the Closing and (ii) any covenant contained in this
Agreement that, by its terms, provides for performance following the Closing
shall survive the Closing and shall terminate and expire on the first (1st)
anniversary of the date on which such covenants are due to be performed in full.
Any claim by a party under this Agreement with respect to a breach of such
covenants, representations and warranties shall be brought no later than the
applicable survival date.

 

37



--------------------------------------------------------------------------------

9.5. Assignment. Except as otherwise provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors by operation
of law and permitted assigns of the parties hereto. No assignment of this
Agreement may be made by any party at any time, whether or not by operation of
law, without the other parties’ prior written consent; provided that, the
Investor may assign this Agreement to an Affiliate at any time without the
Company’s consent; provided, that the Investor shall remain liable for its
obligations hereunder in the event the assignee fails to perform them.

9.6. Third-Party Beneficiaries. Nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any Person not a party to
this Agreement, nor confer any rights, benefits or remedies hereunder upon any
Person other than the parties hereto and their respective successors and
assigns, except, in each case, as contemplated by Section 8.7 (Expense
Reimbursement), Section 9.1 (Governing Law), Section 9.2 (Waiver of Jury Trial),
this Section 9.6 (Third-Party Beneficiaries), Section 9.7 (Non-Recourse),
Section 9.12 (Termination), Section 9.14 (Severability), and Section 9.17
(Certain Disclaimers).

9.7. Non-Recourse. Except and only to the extent set forth in the Equity
Commitment Letter and the HIG Purchase Agreement, this Agreement may only be
enforced against, and a claim or cause of action based upon, arising out of, or
related to this Agreement may only be brought by the expressly named party
hereto and then only with respect to the specific obligations set forth herein
with respect to such party. Except to the extent a named party and to the extent
a named party to the Equity Commitment Letter (and then only to the extent of
the specific obligations undertaken by such named party in this Agreement or by
such named parties under the Equity Commitment Letter), no present, former or
future Affiliate, officer, director, employee, incorporator, member, partner,
stockholder, agent, attorney or other Representative of any party or their
Affiliates shall have any Liability (whether in contract, in tort or otherwise)
for any obligations or Liabilities of any party which is not otherwise expressly
identified as a party, and no recourse shall be brought or granted against any
of them, by virtue of or based upon any alleged misrepresentation or inaccuracy
in or breach of any of the representations, warranties, agreements or covenants
of any party under this Agreement for any claim based upon, in respect of, or by
reason of, the transactions contemplated by the Transaction Documents or in
respect of any representations made or alleged to have been made in connection
therewith. The provisions of this Section 9.7 are intended to be for the benefit
of, and enforceable by the Affiliates, officers, directors, employees,
incorporators, members, partners, stockholders, agents, attorneys and other
Representatives referenced in this Section 9.7 and each such Person shall be a
third-party beneficiary of this Section 9.7.

9.8. Entire Agreement; Amendment. This Agreement, including the disclosure
letter and the other documents referred to herein which form a part hereof, and
the Transaction Documents, contain the entire understanding of the parties
hereto with respect to the subject matter contained herein and therein. This
Agreement, together with the other Transaction Documents, supersede all prior
and contemporaneous agreements, arrangements, contracts, discussions,
negotiations, undertakings and understandings (whether written or oral) between
the parties with respect to such subject matter. This Agreement may be amended,
supplemented or changed only if such amendment, supplement or change is in
writing and signed by the Company and the Investor, and any provision hereof can
be waived only by a written instrument making specific reference to this
Agreement executed by the party against whom enforcement of any

 

38



--------------------------------------------------------------------------------

such waiver is sought. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

9.9. No Waiver. The failure of a party to insist upon strict adherence to any
term or provision of this Agreement on any occasion shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or provision or any other term or provision of this
Agreement.

9.10. Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and (a) delivered by hand, (b) sent by
facsimile transmission (with written confirmation of delivery), or (c) sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and facsimile numbers set forth below (or to
such other addresses and facsimile numbers as a party may designate by notice to
the other parties):

 

if to the Company:    Surgery Partners, Inc.    40 Burton Hills Blvd.   
Nashville, TN 37215   

Attention: General Counsel

Facsimile: (615) 694-5209

with a copy to (which will not constitute notice to the Company):   

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl Marcellino

Facsimile: (646) 728-1523

if to the Investor:    BCPE Seminole Holdings LP    c/o Bain Capital Private
Equity, LP   

200 Clarendon Street

Boston, MA 02116

   Attention: Devin O’Reilly, Andrew Kaplan and David Hutchins    Facsimile:
(617) 516-2010 with a copy to (which will not constitute notice to the
Investor):    Kirkland & Ellis LLP   

300 North LaSalle

Chicago, IL 60654

  

Attention: Neal J. Reenan, P.C. and Ian N. Bushner

Facsimile: (312) 862-2200

 

39



--------------------------------------------------------------------------------

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if by hand delivery, on the date of transmission, if sent by facsimile, and one
(1) Business Day after the date of sending, if mailed by nationally recognized
overnight delivery service.

9.11. Rights Cumulative. Except as expressly limited by this Agreement, all
rights and remedies of each of the parties under this Agreement will be
cumulative, and the exercise of one or more rights or remedies not preclude the
exercise of any other right or remedy available under this Agreement or
applicable Law.

9.12. Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing
(notwithstanding any approval of this Agreement by the Company’s stockholders):

(a) by either the Company or the Investor, if:

 

  (1) the NSH Merger has not been consummated on or before November 9, 2017 (the
“End Date”);

 

  (2) any Governmental Authority shall have enacted, issued or promulgated any
Law, or shall have issued or granted any Order, in each case, that restrains,
enjoins or otherwise prevents the consummation of the Closing or the
consummation of the other transactions contemplated herein; and

 

  (3) the Merger Agreement has been terminated;

(b) by the Investor, if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of the Company set forth in this
Agreement shall have occurred (A) that would cause any of the conditions set
forth in Section 6 not to be satisfied, and (B) if such breach or failure is
curable, such breach or failure is not cured by the Company by the earlier of
(x) the End Date or (y) thirty (30) calendar days following receipt by the
Company of written notice of such breach or failure, provided, that at the time
of the delivery of such written notice, the Investor shall not be in material
breach of its obligations under this Agreement that would give rise to the
failure of a condition set forth in Section 6; or

(c) by the Company, if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of the Investor set forth in this
Agreement shall have occurred (A) that would cause any of the conditions set
forth in Section 7 not to be satisfied, and (B) if such breach or failure is
curable, such breach or failure is not cured by the earlier of (x) the End Date
or (y) thirty (30) calendar days following receipt by the Investor of written
notice of such breach or failure, provided, that at the time of the delivery of
such written notice, the Company shall not be in material breach of its
obligations under this Agreement that would give rise to the failure of a
condition set forth in Section 7.

 

40



--------------------------------------------------------------------------------

The party desiring to terminate this Agreement pursuant to this Section 9.12
shall give notice of such termination to the other party, including a
description in reasonable detail of the reasons for such termination, in
accordance with Section 9.10, specifying the provision or provisions hereof
pursuant to which such termination is effected.

Notwithstanding any provision of this Agreement to the contrary, in the event of
termination of this Agreement pursuant to this Section 9.12, this Agreement
shall become null and void, except Section 8.7 (Expense Reimbursement),
Section 9.1 (Governing Law), Section 9.2 (Waiver of Jury Trial), Section 9.6
(Third-Party Beneficiaries), Section 9.7 (Non-Recourse), this Section 9.12
(Termination), Section 9.14 (Severability), and Section 9.17 (Certain
Disclaimers); provided, that, subject to Section 8.7, no termination of this
Agreement will relieve any party of any liability arising out of a breach of
this Agreement.

9.13. Counterparts. This Agreement may be executed in two (2) or more
counterparts (including by electronic transmission), each of which shall
constitute an original, and all of which taken together shall constitute one
instrument. Delivery of a signed counterpart of a signature page of this
Agreement by facsimile or by .PDF file (portable document format file) shall be
as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Minor variations in the form of the signature page,
including footers from earlier versions of this Agreement or any such other
document, will be disregarded in determining a party’s intent or the
effectiveness of such signature.

9.14. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any applicable Law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Any such term or provision held invalid, illegal, or
incapable of being enforced only in part or degree will remain in full force and
effect to the extent not held invalid, illegal, or incapable of being enforced.
Upon such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, such term or provision is hereby deemed modified to
give effect to the original written intent of the parties to the greatest extent
consistent with being valid and enforceable under applicable Law.

9.15. Titles and Subtitles; Interpretation. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to an Article, Section, Schedule or Exhibit, such reference shall be
to an Article, Section, Schedule or Exhibit of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The terms “hereof”, “herein”, “hereby” and derivative or similar
words refer to this Agreement as a

 

41



--------------------------------------------------------------------------------

whole and not to any particular provision of this Agreement. Except when used
together with the word “either” or otherwise for the purpose of identifying
mutually exclusive alternatives, the term “or” has the inclusive meaning
represented by the phrase “and/or.” The terms “shall” and “will” mean “must,”
and shall and will have equal force and effect and express an obligation. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to in this Agreement means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and also all rules and
regulations promulgated thereunder. The term “party” or “parties” shall mean a
party to or the parties to this Agreement unless the context requires otherwise.
Each of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement. All references
in this Agreement to “dollars” or “$” shall mean United States dollars. Any
period of time hereunder ending on a day that is not a Business Day shall be
extended to the next Business Day. The word “day”, unless otherwise indicated,
shall be deemed to refer to a calendar day.

9.16. Disclosure Letter. Certain information is contained in the disclosure
letter solely for informational purposes, may not be required to be disclosed
pursuant hereto and will not imply that such information or any other
information is required to be disclosed. Inclusion of such information will not
establish any level of materiality or similar threshold or be an admission that
any of such information is material to the business, assets, liabilities,
financial position, operations or results of operations of any Person or
otherwise material regarding such Person. Each matter disclosed in any section
of the disclosure letter or in any representation or warranty in a manner that
makes its relevance to one or more other sections of the disclosure letter or
representations or warranties reasonably apparent on its face will be deemed to
have been appropriately included in each such other section of the disclosure
letter or representation or warranty (notwithstanding the presence or absence of
any reference in or to any section of the disclosure letter or representation or
warranty).

9.17. Certain Disclaimers.

(a) Notwithstanding any other term herein, no party will be obligated to any
other Person for any punitive damages or losses based thereon relating to the
breach of any representation, warranty, covenant or agreement herein, unless
such damages or losses are incurred in a third party claim related to such
breach.

(b) Notwithstanding any other term herein, other than as expressly made by the
Company in Section 4, any other Transaction Document or the HIG Purchase
Agreement, the Company has not made (and no Person on behalf of the Company has
made), nor will the Company (or any other Person) have or be subject to any
liability arising out of, relating to or resulting from, any representation or
warranty or similar assurance (whether direct or indirect, written or oral, or
statutory, express or implied), including in each case regarding (a) any
information or document given or made

 

42



--------------------------------------------------------------------------------

available (or not given or made available) to the Investor or any Person on
Investor’s behalf regarding the Company, (b) the effect of any of the
transactions contemplated herein or the reaction thereto of any Person or
(c) any forward-looking statement relating to the Company (including any
underlying assumption). The Investor hereby expressly assumes all risks arising
out of, relating to or resulting from, and the Investor hereby disclaims all
reliance upon, the matters in the preceding sentence (other than as expressly
made by the Company in Section 4, any other Transaction Document or the HIG
Purchase Agreement). The Company disclaims any express or implied warranty
relating to the Securities or the Company, except as expressly set forth in
Section 4, any other Transaction Document or the HIG Purchase Agreement.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
limit or otherwise restrict a fraud claim brought by the Investor.

(c) Notwithstanding any other term herein, other than as expressly made by the
Investor in Section 5, any other Transaction Document or the HIG Purchase
Agreement, the Investor has not made (and no Person on behalf of the Investor
has made), nor will the Investor (or any other Person) have or be subject to any
liability arising out of, relating to or resulting from, any representation or
warranty or similar assurance (whether direct or indirect, written or oral, or
statutory, express or implied), including in each case regarding (a) any
information or document given or made available (or not given or made available)
to the Company or any Person on the Company’s behalf regarding the Investor,
(b) the effect of any of the transactions contemplated herein or the reaction
thereto of any Person or (c) any forward-looking statement relating to the
Company (including any underlying assumption). The Company hereby expressly
assumes all risks arising out of, relating to or resulting from, and the Company
hereby disclaims all reliance upon, the matters in the preceding sentence (other
than as expressly made by the Investor in Section 5, any other Transaction
Document or the HIG Purchase Agreement). The Investor disclaims any express or
implied warranty relating to the Investor, except as expressly set forth in
Section 5, any other Transaction Document or the HIG Purchase Agreement.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
limit or otherwise restrict a fraud claim brought by the Company.

[The remainder of this page has been intentionally left blank.]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: SURGERY PARTNERS, INC. By:  

/s/ Michael T. Doyle

Name:   Michael T. Doyle Title:   Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

INVESTOR: BCPE SEMINOLE HOLDINGS LP By: Bain Capital Investors, LLC Its: General
Partner   By:  

/s/ Devin O’Reilly

Name:   Devin O’Reilly Title:   Managing Director



--------------------------------------------------------------------------------

Exhibit A

FORM OF

AMENDED AND RESTATED BYLAWS

OF

SURGERY PARTNERS, INC.

As of [●], 2017

SECTION 1-STOCKHOLDERS

Section 1.1. Annual Meeting.

An annual meeting of the stockholders of Surgery Partners, Inc., a Delaware
corporation (the “Corporation”), for the election of directors to succeed those
whose term expire and for the transaction of such other business as may properly
come before the meeting shall be held at the place, if any, within or without
the State of Delaware, on the date and at the time that the Board of Directors
of the Corporation (the “Board of Directors”) shall each year fix. Unless stated
otherwise in the notice of the annual meeting of the stockholders of the
Corporation, such annual meeting shall be at the principal office of the
Corporation.

Section 1.2. Advance Notice of Nominations and Proposals of Business.

(a) Nominations of persons for election to the Board of Directors and proposals
for other business to be transacted by the stockholders at an annual meeting of
stockholders may be made (i) pursuant to the Corporation’s notice with respect
to such meeting (or any supplement thereto), (ii) by or at the direction of the
Board of Directors or any committee thereof or (iii) by any stockholder of
record of the Corporation who (A) was a stockholder of record at the time of the
giving of the notice contemplated in Section 1.2(b), (B) is entitled to vote at
such meeting and (C) has complied with the notice procedures set forth in this
Section 1.2. Subject to Section 1.2(i) and except as otherwise required by law,
clause (iii) of this Section 1.2(a) shall be the exclusive means for a
stockholder to make nominations or propose other business (other than
nominations and proposals properly brought pursuant to applicable provisions of
federal law, including the Securities Exchange Act of 1934 (as amended from time
to time, the “Act”) and the rules and regulations of the Securities and Exchange
Commission thereunder) before an annual meeting of stockholders.

(b) Except as otherwise required by law, for nominations or proposals to be
properly brought before an annual meeting by a stockholder pursuant to clause
(iii) of Section 1.2(a), (i) the stockholder must have given timely notice
thereof in writing to the Secretary of the Corporation with the information
contemplated by Section 1.2(c) including, where applicable, delivery to the
Corporation of timely and completed questionnaires as contemplated by Section
1.2(c), and (ii) the business must be a proper matter for stockholder action
under the General Corporation Law of the State of Delaware (the “DGCL”). The
notice requirements of this Section 1.2 shall be deemed satisfied by a
stockholder with respect to business other than a nomination if the stockholder
has notified the Corporation of his, her or its intention to present a proposal
at an annual meeting in compliance with applicable rules and regulations
promulgated under the Act and such stockholder’s proposal has been included in a
proxy statement prepared by the Corporation to solicit proxies for such annual
meeting.

(c) To be timely for purposes of Section 1.2(b), a stockholder’s notice must be
delivered to the Secretary of the Corporation at the principal executive offices
of the Corporation on a date (i) not later than the close of business on the
90th day nor earlier than the close of business on the 120th day prior to the
anniversary date of the prior year’s annual meeting or (ii) if there was no
annual meeting in the prior year or if the date of the current year’s annual
meeting is more than 30 days before or after the anniversary date of the prior
year’s annual meeting, on or before 10 days after the day on which the date of
the current year’s annual meeting is first disclosed in a public announcement.
In no event shall any adjournment or postponement of an annual meeting or the
announcement thereof commence a new time period for the delivery of such notice.
Such notice from a stockholder must state (i) as to each nominee that the
stockholder proposes for election or reelection as a director, (A) all
information relating to such nominee that would be required to be disclosed in
solicitations of proxies for the election of such nominee as a director



--------------------------------------------------------------------------------

pursuant to Regulation 14A under the Act and such nominee’s written consent to
serve as a director if elected, and (B) a description of all direct and indirect
compensation and other material monetary arrangements, agreements or
understandings during the past three years, and any other material relationship,
if any, between or concerning such stockholder, any Stockholder Associated
Person (as defined below) or any of their respective affiliates or associates,
on the one hand, and the proposed nominee or any of his or her affiliates or
associates, on the other hand; (ii) as to each proposal that the stockholder
seeks to bring before the meeting, a brief description of such proposal, the
reasons for making the proposal at the meeting, the text of the proposal or
business (including the text of any resolutions proposed for consideration and
in the event that such business includes a proposal to amend the bylaws of the
Corporation, the language of the proposed amendment) and any material interest
that the stockholder has in the proposal; and (iii) (A) the name and address of
the stockholder giving the notice and the Stockholder Associated Persons, if
any, on whose behalf the nomination or proposal is made, (B) the class (and, if
applicable, series) and number of shares of stock of the Corporation that are,
directly or indirectly, owned beneficially or of record by the stockholder or
any Stockholder Associated Person, (C) any option, warrant, convertible
security, stock appreciation right or similar right with an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
any class (or, if applicable, series) of shares of stock of the Corporation or
with a value derived in whole or in part from the value of any class (or, if
applicable, series) of shares of stock of the Corporation, whether or not such
instrument or right shall be subject to settlement in the underlying class or
series of capital stock of the Corporation or otherwise (each, a “Derivative
Instrument”) directly or indirectly owned beneficially or of record by such
stockholder or any Stockholder Associated Person and any other direct or
indirect opportunity to profit or share in any profit derived from any increase
or decrease in the value of shares of stock of the Corporation of the
stockholder or any Stockholder Associated Person, (D) any proxy, contract,
arrangement, understanding or relationship pursuant to which such stockholder or
any Stockholder Associated Person has a right to vote any securities of the
Corporation, (E) any proportionate interest in shares of the Corporation or
Derivative Instruments held, directly or indirectly, by a general or limited
partnership in which such stockholder or any Stockholder Associated Person is a
general partner or beneficially owns, directly or indirectly, an interest in a
general partner, (F) any performance-related fees (other than an asset-based
fee) that such stockholder or any Stockholder Associated Person is entitled to
based on any increase or decrease in the value of the shares of stock of the
Corporation or Derivative Instruments, (G) any other information relating to
such stockholder or any Stockholder Associated Person, if any, required to be
disclosed in a proxy statement or other filing required to be made in connection
with solicitations of proxies for, as applicable, the proposal and/or for the
election of directors in an election contest pursuant to and in accordance with
Section 14(a) of the Act and the rules and regulations of the Securities and
Exchange Commission thereunder, (H) a representation that the stockholder is a
holder of record of the Corporation entitled to vote at such meeting and intends
to appear in person or by proxy at the meeting to propose such business or
nomination, (I) a certification as to whether or not the stockholder and all
Stockholder Associated Persons, have complied with all applicable federal, state
and other legal requirements in connection with the stockholder’s and each
Stockholder Associated Person’s acquisition of shares of capital stock or other
securities of the Corporation and the stockholder’s and each Stockholder
Associated Person’s acts or omissions as a stockholder (or beneficial owner of
securities) of the Corporation, and (J) whether either the stockholder intends
to deliver a proxy statement and form of proxy to holders of, in the case of a
proposal, at least the percentage of the Corporation’s voting shares required
under applicable law to carry the proposal or, in the case of a nomination or
nominations, a sufficient number of holders of the Corporation’s voting shares
reasonably believed by such stockholder to be sufficient to elect such nominee
or nominees or otherwise to solicit proxies or votes from stockholders in
support of such proposal or nomination. For purposes of these bylaws, a
“Stockholder Associated Person” of any stockholder means (i) any “affiliate” or
“associate” (as those terms are defined in Rule 12b-2 under the Act) of such
stockholder, (ii) any beneficial owner of any capital stock or other securities
of the Corporation owned of record or beneficially by such stockholder,
(iii) any person directly or indirectly controlling, controlled by or under
common control with any such Stockholder Associated Person referred to in clause
(i) or (ii) above, and (iv) any person acting in concert in respect of any
matter involving the Corporation or its securities with either such stockholder
or any beneficial owner of any capital stock or other securities of the
Corporation owned of record or beneficially by such stockholder. In addition, in
order for a nomination to be properly brought before an annual or special
meeting by a stockholder pursuant to clause (iii) of Section 1.2(a), any nominee
proposed by a stockholder shall complete a questionnaire, in a form provided by
the Corporation, and deliver a signed copy of such completed questionnaire to
the Corporation within 10 days of the date that the Corporation makes available
to the stockholder

 

2



--------------------------------------------------------------------------------

seeking to make such nomination or such nominee the form of such questionnaire.
The Corporation may require any proposed nominee to furnish such other
information as may be reasonably requested by the Corporation to determine the
eligibility of the proposed nominee to serve as an independent director of the
Corporation or that could be material to a reasonable stockholder’s
understanding of the independence, or lack thereof, of the nominee. The
information required to be included in a notice pursuant to this Section 1.2(c)
shall be provided as of the date of such notice and shall be supplemented by the
stockholder not later than 10 days after the record date for the determination
of stockholders entitled to notice of the meeting to disclose any changes to
such information as of the record date. The information required to be included
in a notice pursuant to this Section 1.2(c) shall not include any ordinary
course business activities of any broker, dealer, commercial bank, trust company
or other nominee who is directed to prepare and submit the notice required by
this Section 1.2(c) on behalf of a beneficial owner of the shares held of record
by such broker, dealer, commercial bank, trust company or other nominee and who
is not otherwise affiliated or associated with such beneficial owner.

(d) Subject to the amended and restated certificate of incorporation of the
Corporation (the “Certificate of Incorporation”), Section 1.2(i) and applicable
law, only persons nominated in accordance with procedures stated in this
Section 1.2 shall be eligible for election as and to serve as members of the
Board of Directors and the only business that shall be conducted at an annual
meeting of stockholders is the business that has been brought before the meeting
in accordance with the procedures set forth in this Section 1.2. The chairman of
the meeting shall have the power and the duty to determine whether a nomination
or any proposal has been made according to the procedures stated in this
Section 1.2 and, if any nomination or proposal does not comply with this
Section 1.2, unless otherwise required by law, the nomination or proposal shall
be disregarded.

(e) For purposes of this Section 1.2, “public announcement” means disclosure in
a press release reported by the Dow Jones News Service, Associated Press or a
comparable news service or in a document publicly filed or furnished by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Act.

(f) Notwithstanding the foregoing provisions of this Section 1.2, a stockholder
shall also comply with applicable requirements of the Act and the rules and
regulations thereunder with respect to matters set forth in this Section 1.2.
Nothing in this Section 1.2 shall affect any rights, if any, of stockholders to
request inclusion of nominations or proposals in the Corporation’s proxy
statement pursuant to applicable provisions of federal law, including the Act.

(g) Notwithstanding the foregoing provisions of this Section 1.2, unless
otherwise required by law, if the stockholder (or a qualified representative of
the stockholder) does not appear at the annual or special meeting of
stockholders of the Corporation to present a nomination or proposed business or
does not provide the information required by Section 1.2(c), including any
required supplement thereto, such nomination shall be disregarded and such
proposed business shall not be transacted, notwithstanding that proxies in
respect of such vote may have been received by the Corporation. For purposes of
this Section 1.2, to be considered a qualified representative of the
stockholder, a person must be a duly authorized officer, manager or partner of
such stockholder or must be authorized by a writing executed by such stockholder
or an electronic transmission delivered by such stockholder to act for such
stockholder as proxy at the meeting of stockholders and such person must produce
such writing or electronic transmission, or a reliable reproduction of the
writing or electronic transmission, at the meeting of stockholders.

(h) Only such business shall be conducted at a special meeting of stockholders
as shall have been brought before the meeting pursuant to the Corporation’s
notice of meeting. Nominations of persons for election to the Board of Directors
may be made at a special meeting of stockholders at which directors are to be
elected pursuant to the Corporation’s notice of meeting (1) by or at the
direction of the Board of Directors or any committee thereof or (2) provided
that the Board of Directors has determined that directors shall be elected at
such meeting, by any stockholder of the Corporation who is a stockholder of
record at the time the notice provided for in this Section 1.2 is delivered to
the Secretary of the Corporation, who is entitled to vote at the meeting upon
such election and who complies with the notice procedures set forth in this
Section 1.2. In the event the Corporation calls a special meeting

 

3



--------------------------------------------------------------------------------

of stockholders for the purpose of electing one or more directors to the Board
of Directors, any such stockholder entitled to vote in such election of
directors may nominate a person or persons (as the case may be) for election to
such position(s) as specified in the Corporation’s notice of meeting, if the
stockholder’s notice required by paragraph (b) of this Section 1.2 shall be
delivered to the Secretary of the Corporation at the principal executive offices
of the Corporation not earlier than the close of business on the 120th day prior
to such special meeting and not later than the close of business on the later of
the 90th day prior to such special meeting or the 10th day following the day on
which public announcement is first made of the date of the special meeting and
of the nominees proposed by the Board of Directors to be elected at such
meeting. In no event shall the public announcement of an adjournment or
postponement of a special meeting commence a new time period (or extend any time
period) for the giving of a stockholder’s notice as described above.

(i) All provisions of this Section 1.2 are subject to, and nothing in this
Section 1.2 shall in any way limit the exercise, or the method or timing of the
exercise of, the rights of any person granted by the Corporation to nominate
directors, which rights may be exercised without compliance with the provisions
of this Section 1.2.

Section 1.3. Special Meetings; Notice.

Special meetings of the stockholders of the Corporation may be called only in
the manner set forth in the Certificate of Incorporation. Notice of every
special meeting of the stockholders of the Corporation shall state the purpose
or purposes of such meeting. Except as otherwise required by law, the business
conducted at a special meeting of stockholders of the Corporation shall be
limited exclusively to the business set forth in the Corporation’s notice of
meeting, and the individual or group calling such meeting shall have exclusive
authority to determine the business included in such notice.

Section 1.4. Notice of Meetings.

Notice of the place, if any, date and time of all meetings of stockholders of
the Corporation, the record date for determining the stockholders entitled to
vote at the meeting (if such date is different from the record date for
stockholders entitled to notice of the meeting) and the means of remote
communications, if any, by which stockholders and proxy holders may be deemed
present and vote at such meeting, and, in the case of all special meetings of
stockholders, the purpose or purposes of the meeting, shall be given, not less
than 10 nor more than 60 days before the date on which such meeting is to be
held, to each stockholder entitled to notice of the meeting.

The Corporation may postpone or cancel any previously called annual or special
meeting of stockholders of the Corporation by making a public announcement (as
defined in Section 1.2(e)) of such postponement or cancellation prior to the
meeting. When a previously called annual or special meeting is postponed to
another time, date or place, if any, notice of the place (if any), date and time
of the postponed meeting, the record date for determining the stockholders
entitled to vote at the meeting (if such date is different from the record date
for stockholders entitled to notice of the meeting) and the means of remote
communications, if any, by which stockholders and proxy holders may be deemed
present and vote at such postponed meeting, shall be given in conformity with
this Section 1.4 unless such meeting is postponed to a date that is not more
than 60 days after the date that the initial notice of the meeting was provided
in conformity with this Section 1.4.

When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting if the time and place, if any, thereof and the means of
remote communication, if any, by which stockholders and proxy holders may be
deemed to be present and vote at such adjourned meeting are announced at the
meeting at which the adjournment is taken; provided, however, that if the
adjournment is for more than 30 days, a notice of the adjourned meeting shall be
given to each stockholder of record entitled to vote at the meeting, or if after
the adjournment a new record date for stockholders entitled to vote is fixed for
the adjourned meeting the Board of Directors shall fix a new record date for
notice of such adjourned meeting in conformity herewith and such notice shall be
given to each stockholder of record entitled to vote at such adjourned meeting
as of the record date for notice of such adjourned meeting. At any adjourned
meeting, any business may be transacted that may have been transacted at the
original meeting.

 

4



--------------------------------------------------------------------------------

Section 1.5. Quorum.

At any meeting of the stockholders, the holders of shares of stock of the
Corporation entitled to cast a majority of the total votes entitled to be cast
by the holders of all outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors (“Voting Stock”),
present in person or by proxy, shall constitute a quorum for all purposes,
unless or except to the extent that the presence of a larger number is required
by applicable law or the Certificate of Incorporation. If a separate vote by one
or more classes or series is required, the holders of shares entitled to cast a
majority of the total votes entitled to be cast by the holders of the shares of
the class or classes or series, present in person or represented by proxy, shall
constitute a quorum entitled to take action with respect to that vote on that
matter.

If a quorum shall fail to attend any meeting, the chairman of the meeting may
adjourn the meeting to another place, if any, date and time.

Section 1.6. Organization.

The Chairman of the Board of Directors or, in his or her absence, the person
whom the Board of Directors designates or, in the absence of that person or the
failure of the Board of Directors to designate a person, the Chief Executive
Officer of the Corporation or, in his or her absence, the person chosen by the
holders of a majority of the shares of capital stock entitled to vote who are
present, in person or by proxy, shall call to order any meeting of the
stockholders of the Corporation and act as chairman of the meeting. In the
absence of the Secretary or any Assistant Secretary of the Corporation, the
secretary of the meeting shall be the person the chairman of the meeting
appoints.

Section 1.7. Conduct of Business.

The chairman of any meeting of stockholders of the Corporation shall determine
the order of business and the rules of procedure for the conduct of such
meeting, including the manner of voting and the conduct of discussion as he or
she determines to be in order. The chairman shall have the power to adjourn the
meeting to another place, if any, date and time. The date and time of the
opening and closing of the polls for each matter upon which the stockholders
will vote at the meeting shall be announced at the meeting. Except to the extent
inconsistent with such rules and regulations as adopted by the Board of
Directors, the chairman of the meeting shall have the right and authority to
convene and (for any or no reason) to adjourn the meeting, to prescribe such
rules, regulations and procedures and to do all such acts as, in the judgment of
such chairman, are appropriate for the proper conduct of the meeting. Such
rules, regulations or procedures, whether adopted by the Board of Directors or
prescribed by the chairman of the meeting, may include, without limitation, the
following: (i) the establishment of an agenda or order of business for the
meeting; (ii) rules and procedures for maintaining order at the meeting and the
safety of those present; (iii) limitations on attendance at or participation in
the meeting to stockholders entitled to vote at the meeting, their duly
authorized and constituted proxies or such other persons as the chairman of the
meeting shall determine; (iv) restrictions on entry to the meeting after the
time fixed for the commencement thereof; and (v) limitations on the time
allotted to questions or comments by participants. The chairman of the meeting
of stockholders, in addition to making any other determinations that may be
appropriate to the conduct of the meeting, shall, if the facts warrant,
determine and declare to the meeting that a nomination or matter of business was
not properly brought before the meeting and if such chairman should so
determine, such chairman shall so declare to the meeting and any such matter or
business not properly brought before the meeting shall not be transacted or
considered. Unless and to the extent determined by the Board of Directors or the
chairman of the meeting, meetings of stockholders shall not be required to be
held in accordance with the rules of parliamentary procedure.

Section 1.8. Proxies; Inspectors.

(a) At any meeting of the stockholders, every stockholder entitled to vote may
vote in person or by proxy authorized by an instrument in writing or by a
transmission permitted by applicable law.

(b) Prior to a meeting of the stockholders of the Corporation, the Corporation
shall appoint one or more inspectors to act at a meeting of stockholders of the
Corporation and make a written report thereof. The Corporation

 

5



--------------------------------------------------------------------------------

may designate one or more persons as alternate inspectors to replace any
inspector who fails to act. If no inspector or alternate is able to act at a
meeting of stockholders, the person presiding at the meeting may, and to the
extent required by applicable law, shall, appoint one or more inspectors to act
at the meeting. Each inspector, before beginning the discharge of his or her
duties, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his or her
ability. The inspectors may appoint or retain other persons or entities to
assist the inspectors in the performance of the duties of inspectors. The
inspectors shall have the duties prescribed by applicable law.

Section 1.9. Voting.

Except as otherwise required by the rules or regulations of any stock exchange
applicable to the Corporation or pursuant to any law or regulation applicable to
the Corporation or its securities or by the Certificate of Incorporation or
these bylaws, all matters other than the election of directors shall be
determined by a majority of the votes cast on the matter affirmatively or
negatively. All elections of directors shall be determined by a plurality of the
votes cast.

Section 1.10. Action by Written Consent.

Except as otherwise provided in the Certificate of Incorporation, stockholders
may not take any action by written consent in lieu of a meeting of stockholders.

Section 1.11. Stock Ledger.

A complete list of stockholders of the Corporation entitled to vote at any
meeting of stockholders of the Corporation, arranged in alphabetical order for
each class of stock and showing the address of each such stockholder and the
number of shares registered in the name of such stockholder, shall be open to
the examination of any such stockholder, for any purpose germane to a meeting of
the stockholders of the Corporation, for a period of at least 10 days before the
meeting (i) on a reasonably accessible electronic network, provided that the
information required to gain access to such list is provided with the notice of
the meeting or (ii) during ordinary business hours at the principal place of
business of the Corporation; provided, however, if the record date for
determining the stockholders entitled to vote is less than 10 days before the
meeting date, the list shall reflect the stockholders entitled to vote as of the
10th day before such meeting date. If the meeting is to be held at a place, then
a list of stockholders entitled to vote at the meeting shall be produced and
kept at the time and place of the meeting during the whole time thereof and may
be examined by any stockholder who is present. If the meeting is to be held
solely by means of remote communication, then the list shall also be open to the
examination of any stockholder during the whole time of the meeting on a
reasonably accessible electronic network, and the information required to access
such list shall be provided with the notice of the meeting.

Except as otherwise provided by law, the stock ledger shall be the sole evidence
of the identity of the stockholders entitled to vote at a meeting and the number
of shares held by each stockholder.

SECTION 2-BOARD OF DIRECTORS

Section 2.1. General Powers and Qualifications of Directors.

The business and affairs of the Corporation shall be managed by or under the
direction of the Board of Directors. In addition to the powers and authorities
these bylaws expressly confer upon them, the Board of Directors may exercise all
such powers of the Corporation and do all such lawful acts and things as are not
by the DGCL or by the Certificate of Incorporation or by these bylaws required
to be exercised or done by the stockholders. Directors need not be stockholders
of the Corporation to be qualified for election or service as a director of the
Corporation.

Section 2.2. Removal; Resignation.

The directors of the Corporation may be removed in accordance with the
Certificate of Incorporation. Any director may resign at any time upon notice
given in writing, including by electronic transmission, to the Corporation.

 

6



--------------------------------------------------------------------------------

Section 2.3. Regular Meetings.

Regular meetings of the Board of Directors shall be held at the place (if any),
on the date and at the time as shall have been established by the Board of
Directors and publicized among all directors. A notice of a regular meeting, the
date of which has been so publicized, shall not be required.

Section 2.4. Special Meetings.

Special meetings of the Board of Directors may be called by the Chief Executive
Officer, the President or by two or more directors then in office or, if the
Board of Directors then includes a director affiliated with investment funds
affiliated with Bain Capital Private Equity, LP and its respective successors,
Transferees (as defined in the Certificate of Incorporation) and affiliates
(collectively, the “Sponsor Holders”), by such director, and shall be held at
the place, if any, on the date and at the time as he, she or they shall fix.
Notice of the place, if any, date and time of each special meeting shall be
given to each director either (a) by mailing written notice thereof not less
than five days before the meeting, or (b) by telephone, facsimile or other means
of electronic transmission providing notice thereof not less than twenty-four
hours before the meeting. Any and all business may be transacted at a special
meeting of the Board of Directors.

Section 2.5. Quorum.

At any meeting of the Board of Directors, a majority of the total number of
directors then in office shall constitute a quorum for all purposes, provided
that so long as the Sponsor Holders beneficially own (directly or indirectly) a
majority of the voting power of the Voting Stock, it shall be necessary to
constitute a quorum, in addition to a majority of the total number of directors
then in office, that a director affiliated with the Sponsor Holders be present
(other than attendance for the sole purpose of objecting to the transaction of
any business because the meeting is not lawfully called or convened). For an
action of the Board of Directors taken at a meeting to be valid, directors that
constitute a quorum (including a director affiliated with the Sponsor Holders)
must be present (as described in Section 2.6 below) at the time that the vote on
such action is taken. For the avoidance of doubt, so long as the Sponsor Holders
collectively beneficially own (directly or indirectly) a majority of the voting
power of the Voting Stock, if directors that constitute a quorum (including a
director affiliated with the Sponsor Holders) are not present (as described in
Section 2.6 below) at the time that the vote on any action is taken, a quorum
shall not be constituted with respect to such action, and any vote taken with
respect to such action shall not be a valid action of the Board of Directors,
notwithstanding that a quorum of the Board of Directors may have been present at
the commencement of such meeting. If a quorum shall fail to attend any meeting,
a majority of those present may adjourn the meeting to another place, if
applicable, date or time, without further notice or waiver thereof.

Section 2.6. Participation in Meetings By Conference Telephone or Other
Communications Equipment.

Members of the Board of Directors, or of any committee thereof, may participate
in a meeting of the Board of Directors or committee thereof by means of
conference telephone or other communications equipment by means of which all
directors participating in the meeting can hear each other director, and such
participation shall constitute presence in person at the meeting.

Section 2.7. Conduct of Business.

At any meeting of the Board of Directors, business shall be transacted in the
order and manner that the Board of Directors may from time to time determine,
and all matters shall be determined by the vote of a majority of the directors
present, provided a quorum is present at the time such matter is acted upon,
except as otherwise provided in the Certificate of Incorporation or these bylaws
or required by applicable law. The Board of Directors or any committee thereof
may take action without a meeting if all members thereof consent thereto in
writing or by

 

7



--------------------------------------------------------------------------------

electronic transmission, and the writing or writings, or electronic transmission
or electronic transmissions, are filed with the minutes of proceedings of the
Board of Directors or any committee thereof. Such filing shall be in paper form
if the minutes are maintained in paper form and shall be in electronic form if
the minutes are maintained in electronic form.

Section 2.8. Compensation of Directors.

The Board of Directors shall be authorized to fix the compensation of directors.
The directors of the Corporation shall be paid their expenses, if any, of
attendance at each meeting of the Board of Directors and may be reimbursed a
fixed sum for attendance at each meeting of the Board of Directors, paid an
annual retainer or paid other compensation, including equity compensation, as
the Board of Directors determines. No such payment shall preclude any director
from serving the Corporation in any other capacity and receiving compensation
therefor. Members of committees shall have their expenses, if any, of attendance
of each meeting of such committee reimbursed and may be paid compensation for
attending committee meetings or being a member of a committee.

SECTION 3-COMMITTEES

Section 3.1. Committees of the Board of Directors.

The Board of Directors may designate a chairman of the Board of Directors (or
co-chairmen) (the “Chairman”). Additionally, the Board of Directors may
designate committees of the Board of Directors, with such lawfully delegable
powers and duties as it thereby confers, to serve at the pleasure of the Board
of Directors and shall, for those committees, appoint a director or directors to
serve as the member or members, designating, if it desires, other directors as
alternate members who may replace any absent or disqualified member at any
meeting of such committee. In the absence or disqualification of any member of
any committee and any alternate member in his or her place, the member or
members of the committee present at the meeting and not disqualified from
voting, whether or not he or she or they constitute a quorum, may by unanimous
vote appoint another member of the Board of Directors to act at the meeting in
the place of the absent or disqualified member. All provisions of this
Section 3.1 are subject to, and nothing in this Section 3.1 shall in any way
limit the exercise, or method or timing of the exercise of, the rights of any
person granted by the Corporation with respect to the existence, duties,
composition or conduct of any committee of the Board of Directors.

SECTION 4-OFFICERS

Section 4.1. Generally.

The officers of the Corporation shall be elected by the Board of Directors and
may consist of a Chief Executive Officer, a President, one or more Vice
Presidents, a Secretary, one or more Assistant Secretaries, a Chief Financial
Officer, Treasurer, one or more Assistant Treasurers and such other officers and
assistant officers as may be deemed necessary or desirable by the Board of
Directors. At the discretion of the Board of Directors, the Chairman of the
Board of Directors may have authority as an officer of the Corporation. In its
discretion, the Board of Directors may choose not to fill any office for any
period as it may deem advisable. Each officer shall hold office until his or her
successor is elected and qualified or until his or her earlier resignation or
removal. Any number of offices may be held by the same person. The compensation
of officers appointed by the Board of Directors shall be determined from time to
time by the Board of Directors or a committee thereof or by the officers as may
be designated by resolution of the Board of Directors.

Section 4.2. Chief Executive Officer.

Unless otherwise determined by the Board of Directors, the Chief Executive
Officer shall have the powers and perform the duties incident to that position.
Subject to the powers of the Board of Directors and the Chairman of the Board of
Directors (if applicable), the Chief Executive Officer shall be in general and
active charge of the entire business and affairs of the Corporation, and shall
be its chief policy making officer. The Chief Executive Officer shall have such
other powers and perform such other duties as may be prescribed by the Board of
Directors or

 

8



--------------------------------------------------------------------------------

provided in these bylaws. The Chief Executive Officer is authorized to execute
bonds, mortgages and other contracts requiring a seal, under the seal of the
Corporation, except where required or permitted by law to be otherwise signed
and executed and except where the signing and execution thereof shall be
expressly delegated by the Board of Directors to some other officer or agent of
the Corporation. The Chief Executive Officer shall have general supervision and
direction of all of the other officers, employees and agents of the Corporation,
subject in all cases to the orders and resolutions of the Board of Directors.

Section 4.3. President.

The President shall have the powers and duties delegated to him or her by the
Board of Directors or the Chief Executive Officer.

Section 4.3. Vice Presidents.

Each Vice President shall have the powers and duties delegated to him or her by
the Board of Directors, the Chief Executive Officer or the President. One Vice
President may be designated by the Board of Directors to perform the duties and
exercise the powers of the President in the event of the President’s absence or
disability.

Section 4.3. Secretary and Assistant Secretaries.

The Secretary shall issue all authorized notices for, and shall keep minutes of,
all meetings of the stockholders and the Board of Directors. He or she shall
have charge of the corporate books and shall perform other duties as the Board
of Directors may from time to time prescribe.

Any Assistant Secretary shall perform such duties and possess such powers as the
Board of Directors, the Chief Executive Officer, the President or the Secretary
may from time to time prescribe. In the event of the absence, inability or
refusal to act of the Secretary, the Assistant Secretary (or if there shall be
more than one, the Assistant Secretaries in the order determined by the Board of
Directors) shall perform the duties and exercise the powers of the Secretary.

Section 4.4. Chief Financial Officer, Treasurer and Assistant Treasurers.

The Chief Financial Officer shall keep or cause to be kept the books of account
of the Corporation in a thorough and proper manner and shall render statements
of the financial affairs of the Corporation in such form and as often as
required by the Board of Directors or the Chief Executive Officer or the
President. The Chief Financial Officer, subject to the order of the Board of
Directors, shall have the custody of all funds and securities of the
Corporation. The Chief Financial Officer shall perform other duties commonly
incident to his office and shall also perform such other duties and have such
other powers as the Board of Directors, the Chief Executive Officer or the
President shall designate from time to time. The Chief Executive Officer or the
President may direct the Treasurer or any Assistant Treasurer to assume and
perform the duties of the Chief Financial Officer in the absence or disability
of the Chief Financial Officer, and each Treasurer and Assistant Treasurer shall
perform other duties commonly incident to his office and shall also perform such
other duties and have such other powers as the Board of Directors, the Chief
Executive Officer or the President shall designate from time to time.

Section 4.5. Delegation of Authority.

The Board of Directors may from time to time delegate the powers or duties of
any officer to any other officer or agent, notwithstanding any provision hereof.

Section 4.6. Removal.

The Board of Directors may remove any officer of the Corporation at any time,
with or without cause.

 

9



--------------------------------------------------------------------------------

Section 4.7. Action with Respect to Securities of Other Companies.

Unless otherwise directed by the Board of Directors, the Chief Executive
Officer, the President or any officer of the Corporation authorized by the Chief
Executive Officer or the President, shall have power to vote and otherwise act
on behalf of the Corporation, in person or by proxy, at any meeting of
stockholders or equityholders of, or with respect to any action of, stockholders
or equityholders of any other entity in which the Corporation may hold
securities and otherwise to exercise any and all rights and powers which the
Corporation may possess by reason of its ownership of securities in such other
entity.

SECTION 5-STOCK

Section 5.1. Certificates of Stock.

Shares of the capital stock of the Corporation may be certificated or
uncertificated, as provided in the DGCL. Stock certificates shall be signed by,
or in the name of the Corporation by, (i) the Chairman of the Board of Directors
(if any) or the vice-Chairman of the Board of Directors (if any), or the
President or a Vice President, and (ii) the Secretary or an Assistant Secretary,
or the Treasurer or an Assistant Treasurer, certifying the number of shares
owned by such stockholder. Any signatures on a certificate may be by facsimile.

Section 5.2. Transfers of Stock.

Transfers of stock shall be made only upon the transfer books of the Corporation
kept at an office of the Corporation (within or without the State of Delaware)
or by transfer agents designated to transfer shares of the stock of the
Corporation.

Section 5.3. Lost, Stolen or Destroyed Certificates.

In the event of the loss, theft or destruction of any certificate of stock,
another may be issued in its place pursuant to regulations as the Board of
Directors may establish concerning proof of the loss, theft or destruction and
concerning the giving of a satisfactory bond or indemnity, if deemed
appropriate.

Section 5.4. Regulations.

The issue, transfer, conversion and registration of certificates of stock of the
Corporation shall be governed by other regulations as the Board of Directors may
establish.

Section 5.5. Record Date.

(a) In order that the Corporation may determine the stockholders entitled to
notice of any meeting of stockholders or any adjournment thereof, the Board of
Directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the Board of
Directors, and which record date shall, unless otherwise required by law, not be
more than 60 nor less than 10 days before the date of such meeting. If the Board
of Directors so fixes a date, such date shall also be the record date for
determining the stockholders entitled to vote at such meeting unless the Board
of Directors determines, at the time it fixes such record date, that a later
date on or before the date of the meeting shall be the date for making such
determination. If no record date is fixed by the Board of Directors, the record
date for determining stockholders entitled to notice of or to vote at a meeting
of stockholders shall be at the close of business on the day preceding the day
on which notice is given, or, if notice is waived, at the close of business on
the day next preceding the day on which the meeting is held. A determination of
stockholders of record entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for determination of
stockholders entitled to vote at the adjourned meeting, and in such case shall
also fix as the record date for stockholders entitled to notice of such
adjourned meeting the same or an earlier date as that fixed for determination of
stockholders entitled to vote in accordance herewith at the adjourned meeting.

(b) In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any
rights, or entitled to exercise any rights in respect of any change,

 

10



--------------------------------------------------------------------------------

conversion or exchange of stock or for the purpose of any other lawful action,
the Board of Directors may fix a record date, which shall not be more than 60
days prior to such other action. If no such record date is fixed, the record
date for determining stockholders for any such purpose shall be at the close of
business on the day on which the Board of Directors adopts the resolution
relating thereto.

SECTION 6-INDEMNIFICATION AND ADVANCEMENT OF EXPENSES

Section 6.1. Indemnification.

The Corporation shall indemnify, defend and hold harmless, to the fullest extent
permitted by applicable law as it presently exists or may hereafter be amended,
any person (an “Indemnitee”) who was or is made, or is threatened to be made, a
party or is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he or she, or a person for whom he or she is the legal representative,
is or was a director or an officer of the Corporation or, while a director or an
officer of the Corporation, is or was serving at the request of the Corporation
as a director, officer, employee, member, trustee or agent of another
corporation or of a partnership, joint venture, trust, nonprofit entity or other
enterprise (including, but not limited to, service with respect to employee
benefit plans) (any such entity, an “Other Entity”), against all liability and
loss suffered (including, but not limited to, expenses (including, but not
limited to, attorneys’ fees and expenses), judgments, fines and amounts paid in
settlement actually and reasonably incurred by such Indemnitee in connection
with such Proceeding). Notwithstanding the preceding sentence, the Corporation
shall be required to indemnify an Indemnitee in connection with a Proceeding (or
part thereof) commenced by such Indemnitee only if the commencement of such
Proceeding (or part thereof) by the Indemnitee was authorized by the Board of
Directors or the Proceeding (or part thereof) relates to the enforcement of the
Corporation’s obligations under this Section 6.1.

Section 6.2. Advancement of Expenses.

The Corporation shall to the fullest extent not prohibited by applicable law
pay, on an as-incurred basis, all expenses (including, but not limited to
attorneys’ fees and expenses) incurred by an Indemnitee in defending any
proceeding in advance of its final disposition. Such advancement shall be
unconditional, unsecured and interest free and shall be made without regard to
Indemnitee’s ability to repay any expenses advanced; provided, however, that, to
the extent required by law, such payment of expenses in advance of the final
disposition of the Proceeding shall be made only upon receipt of an unsecured
undertaking by the Indemnitee to repay all amounts advanced if it should be
ultimately determined that the Indemnitee is not entitled to be indemnified
under this Section 6 or otherwise.

Section 6.3. Claims.

If a claim for indemnification (following the final disposition of such
proceeding) or advancement of expenses under this Section 6 is not paid in full
within 60 days after a written claim therefor by the Indemnitee has been
received by the Corporation, the Indemnitee may file suit to recover the unpaid
amount of such claim and, if successful in whole or in part, shall be entitled
to be paid the expense of prosecuting such claim to the fullest extent permitted
by law. In any such action the Corporation shall have the burden of proving that
the Indemnitee is not entitled to the requested indemnification or advancement
of expenses under applicable law.

Section 6.4. Insurance.

The Corporation shall have the power to purchase and maintain insurance on
behalf of any person who is or was a director, officer, trustee, employee,
member, trustee or agent of the Corporation, or was serving at the request of
the Corporation as a director, officer, trustee, employee or agent of an Other
Entity, against any liability asserted against the person and incurred by the
person in any such capacity, or arising out of his or her status as such,
whether or not the Corporation would have the power or the obligation to
indemnify such person against such liability under the provisions of this
Section 6 or the DGCL.

 

11



--------------------------------------------------------------------------------

Section 6.5. Non-Exclusivity of Rights.

The rights conferred on any Indemnitee by this Section 6 are not exclusive of
other rights arising under any bylaw, agreement, vote of directors or
stockholders or otherwise, and shall inure to the benefit of the heirs and legal
representatives of such Indemnitee.

Section 6.6. Amounts Received from an Other Entity.

Subject to Section 6.7, the Corporation’s obligation, if any, to indemnify or to
advance expenses to any Indemnitee who was or is serving at the Corporation’s
request as a director, officer, employee or agent of an Other Entity shall be
reduced by any amount such Indemnitee may collect as indemnification or
advancement of expenses from such Other Entity.

Section 6.7. Indemnification Priority.

As between the Corporation and any other person (other than an entity directly
or indirectly controlled by the Corporation) who provides indemnification to the
Indemnitees for their service to, or on behalf of, the Corporation
(collectively, the “Secondary Indemnitors”) (i) the Corporation shall be the
full indemnitor of first resort in respect of indemnification or advancement of
expenses in connection with any Jointly Indemnifiable Claims (as defined below),
pursuant to and in accordance with the terms of this Section 6, irrespective of
any right of indemnification, advancement of expenses or other right of recovery
any Indemnitee may have from any Secondary Indemnitor or any right to insurance
coverage that Indemnitee may have under any insurance policy issued to any
Secondary Indemnitor (i.e., the Corporation’s obligations to such Indemnitees
are primary and any obligation of any Secondary Indemnitor, or any insurer of
any Secondary Indemnitor, to advance expenses or to provide indemnification or
insurance coverage for the same loss or liability incurred by such Indemnitees
is secondary to the Corporation’s obligations), (ii) the Corporation shall be
required to advance the full amount of expenses incurred by any such Indemnitee
and shall be liable for the full amount of all liability and loss suffered by
such Indemnitee (including, but not limited to, expenses (including, but not
limited to, attorneys’ fees and expenses), judgments, fines and amounts paid in
settlement actually and reasonably incurred by such Indemnitee in connection
with such Proceeding), without regard to any rights any such Indemnitee may have
against any Secondary Indemnitor or against any insurance carrier providing
insurance coverage to Indemnitee under any insurance policy issued to a
Secondary Indemnitor, and (iii) the Corporation irrevocably waives, relinquishes
and releases each Secondary Indemnitor from any and all claims against such
Secondary Indemnitor for contribution, subrogation or any other recovery of any
kind in respect thereof. The Corporation shall indemnify each Secondary
Indemnitor directly for any amounts that such Secondary Indemnitor pays as
indemnification or advancement on behalf of any such Indemnitee and for which
such Indemnitee may be entitled to indemnification from the Corporation in
connection with Jointly Indemnifiable Claims. No right of indemnification,
advancement of expenses or other right of recovery that an Indemnitee may have
from any Secondary Indemnitor shall reduce or otherwise alter the rights of the
Indemnitee or the obligations of the Corporation hereunder. No advancement or
payment by any Secondary Indemnitor on behalf of any such Indemnitee with
respect to any claim for which such Indemnitee has sought indemnification from
the Corporation shall affect the foregoing and the Secondary Indemnitors shall
be subrogated to the extent of such advancement or payment to all of the rights
of recovery of such Indemnitee against the Corporation. Each Indemnitee shall
execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure the rights of such Indemnitee’s Secondary
Indemnitors under this Section 6.7, including the execution of such documents as
may be necessary to enable the Secondary Indemnitors effectively to bring suit
to enforce such rights, including in the right of the Corporation. Each of the
Secondary Indemnitors shall be third-party beneficiaries with respect to this
Section 6.7, entitled to enforce this Section 6.7. As used in this Section 6.7,
the term “Jointly Indemnifiable Claims” shall be broadly construed and shall
include, without limitation, any action, suit, proceeding or other matter for
which an Indemnitee shall be entitled to indemnification, reimbursement,
advancement of expenses or insurance coverage from both a Secondary Indemnitor
(or an insurance carrier providing insurance coverage to any Secondary
Indemnitor) and the Corporation, whether pursuant to Delaware law (or other
applicable law in the case of any Secondary Indemnitor), any agreement or
certificate of incorporation, bylaws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership or other
organizational or governing documents of the Corporation or the Secondary
Indemnitors or any insurance policy providing insurance coverage to any
Secondary Indemnitor, as applicable.

 

12



--------------------------------------------------------------------------------

Section 6.8. Amendment or Repeal.

Any right to indemnification or to advancement of expenses of any Indemnitee
arising hereunder shall not be eliminated or impaired by an amendment to or
repeal of this Section 6 after the occurrence of the act or omission that is the
subject of the civil, criminal, administrative or investigative action, suit,
proceeding or other matter for which indemnification or advancement of expenses
is sought.

Section 6.9. Other Indemnification and Advancement of Expenses.

This Section 6 shall not limit the right of the Corporation, to the extent and
in the manner permitted by law, to indemnify and to advance expenses to persons
other than Indemnitees when and as authorized by appropriate corporate action.

Section 6.10. Reliance.

Indemnitees who after the date of the adoption of this Section 6 become or
remain an Indemnitee described in Section 6.1 will be conclusively presumed to
have relied on the rights to indemnity, advancement of expenses and other rights
contained in this Section 6 in entering into or continuing the service. The
rights to indemnification and to the advancement of expenses conferred in this
Section 6 will apply to claims made against any Indemnitee described in
Section 6.1 arising out of acts or omissions that occurred or occur either
before or after the adoption of this Section 6 in respect of service as a
director or officer of the corporation or other service described in
Section 6.1.

Section 6.11. Successful Defense.

In the event that any proceeding to which an Indemnitee is a party is resolved
in any manner other than by adverse judgment against the Indemnitee (including,
without limitation, settlement of such proceeding with or without payment of
money or other consideration) it shall be presumed that the Indemnitee has been
successful on the merits or otherwise in such proceeding for purposes of Section
145(c) of the DGCL. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.

SECTION 7-NOTICES

Section 7.1. Notices.

Except as otherwise provided herein or permitted by applicable law, notices to
directors and stockholders shall be in writing and delivered personally or
mailed to the directors or stockholders at their addresses appearing on the
books of the Corporation. If mailed, notice to a stockholder of the Corporation
shall be deemed given when deposited in the mail, postage prepaid, directed to a
stockholder at such stockholder’s address as it appears on the records of the
Corporation. Without limiting the manner by which notice otherwise may be given
effectively to stockholders, any notice to stockholders of the Corporation may
be given by electronic transmission in the manner provided in Section 232 of the
DGCL.

Section 7.2. Waivers.

A written waiver of any notice, signed by a stockholder or director, or a waiver
by electronic transmission by such person or entity, whether given before or
after the time of the event for which notice is to be given, shall be deemed
equivalent to the notice required to be given to such person or entity. Neither
the business nor the purpose of any meeting need be specified in the waiver.
Attendance at any meeting shall constitute waiver of notice except attendance
for the sole purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened.

 

13



--------------------------------------------------------------------------------

SECTION 8-MISCELLANEOUS

Section 8.1. Corporate Seal.

The Board of Directors may provide a suitable seal, containing the name of the
Corporation, which seal shall be in the charge of the Secretary of the
Corporation. If and when so directed by the Board of Directors, duplicates of
the seal may be kept and used by the Treasurer or by an Assistant Secretary,
Assistant Treasurer or the Chief Financial Officer.

Section 8.2. Reliance upon Books, Reports, and Records.

Each director and each member of any committee designated by the Board of
Directors of the Corporation shall, in the performance of his or her duties, be
fully protected in relying in good faith upon the books and records of the
Corporation and upon such information, opinions, reports or statements presented
to the Corporation by any of its officers, agents or employees, or committees of
the Board of Directors so designated, or by any other person or entity as to
matters which such director or committee member reasonably believes are within
such other person’s or entity’s professional or expert competence and that has
been selected with reasonable care by or on behalf of the Corporation.

Section 8.3. Fiscal Year.

The fiscal year of the Corporation shall be as fixed by the Board of Directors.

Section 8.4. Time Periods.

In applying any provision of these bylaws that requires that an act be done or
not be done a specified number of days before an event or that an act be done
during a specified number of days before an event, calendar days shall be used,
the day of the doing of the act shall be excluded, and the day of the event
shall be included.

SECTION 9-AMENDMENTS

These bylaws may be altered, amended or repealed in accordance with the
Certificate of Incorporation and the DGCL.

 

14



--------------------------------------------------------------------------------

Exhibit B

FORM OF SURGERY PARTNERS, INC.

Amended and Restated Certificate of Incorporation

Pursuant to Sections 242 and 245 of the General Corporation Law of the State of
Delaware, Surgery Partners, Inc. has adopted this Amended and Restated
Certificate of Incorporation restating, integrating and amending its Certificate
of Incorporation (originally filed April 2, 2015 and amended and restated on
September 21, 2015), which Amended and Restated Certificate of Incorporation has
been duly proposed by the directors and adopted by the stockholders of this
corporation (by written consent pursuant to Section 228 of the General
Corporation Law of the State of Delaware) in accordance with the provisions of
Sections 242 and 245 of the General Corporation Law of the State of Delaware.

ARTICLE I – NAME

The name of the corporation is Surgery Partners, Inc. (the “Corporation”).

ARTICLE II — REGISTERED OFFICE AND AGENT

The address of the Corporation’s registered office in the State of Delaware is
1209 Orange Street, in the City of Wilmington, County of New Castle, 19801. The
name of the Corporation’s registered agent at such address is The Corporation
Trust Company.

ARTICLE III – PURPOSE

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware (the “DGCL”).

ARTICLE IV – CAPITALIZATION

(a) Authorized Shares. The total number of shares of stock that the Corporation
shall have authority to issue is [●], consisting of 300,000,000 shares of Common
Stock, par value $0.01 per share (“Common Stock”), and [●] shares of Preferred
Stock, par value $0.01 per share (“Preferred Stock”). Such stock may be issued
from time to time by the Corporation for such consideration as may be fixed by
the board of directors of the Corporation (the “Board of Directors”).

(b) Common Stock. Subject to the powers, preferences and rights of any Preferred
Stock, including any series thereof, having any preference or priority over, or
rights superior to, the Common Stock and except as otherwise provided by law and
this Article IV, the holders of the Common Stock shall have and possess all
powers and voting and other rights pertaining to the stock of the Corporation.

(i) Voting. Each holder of Common Stock, as such, shall be entitled to one vote
for each share of Common Stock held of record by such holder on all matters on
which stockholders generally are entitled to vote; provided, however, that to
the fullest extent permitted by law, holders of Common Stock, as such, shall
have no voting power with respect to, and shall not be entitled to vote on, any
amendment to this Amended and Restated Certificate of Incorporation (including
any certificate of designations relating to any series of Preferred Stock) that
relates solely to the terms of one or more outstanding series of Preferred Stock
if only the holders of such affected series are entitled, either separately or
together with the holders of one or more other such series, to vote thereon
pursuant to this Amended and Restated Certificate of Incorporation (including
any certificate of designations relating to any series of Preferred Stock) or
pursuant to the DGCL. There shall be no cumulative voting.



--------------------------------------------------------------------------------

(ii) Dividends. Dividends may be declared and paid on the Common Stock from
funds lawfully available therefor as and when determined by the Board of
Directors and subject to any preferential dividend rights of any then
outstanding Preferred Stock. Except as otherwise provided by the DGCL or this
Amended and Restated Certificate of Incorporation, the holders of record of
shares of Common Stock shall share ratably in all dividends payable in cash,
stock or otherwise and other distributions, whether in respect of liquidation or
dissolution (voluntary or involuntary) or otherwise.

(iii) No Preemptive Rights. The holders of the Common Stock shall have no
preemptive rights to subscribe for any shares of any class of stock of the
Corporation whether now or hereafter authorized.

(iv) No Conversion Rights. The Common Stock shall not be convertible into, or
exchangeable for, shares of any other class or classes or of any other series of
the same class of the Corporation’s capital stock.

(v) Liquidation Rights. In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Corporation, after
payment or provision for payment of the debts and other liabilities of the
Corporation and of the preferential and other amounts, if any, to which the
holders of Preferred Stock shall be entitled, the holders of all outstanding
shares of Common Stock shall be entitled to receive the remaining assets of the
Corporation available for distribution ratably in proportion to the number of
shares held by each such stockholder. A merger or consolidation of the
Corporation with or into any other corporation or other entity or a sale or
conveyance of all or any part of the assets of the Corporation, in any such case
which shall not in fact result in the liquidation of the Corporation and the
distribution of assets to its stockholders, shall not be deemed to be a
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Corporation.

(c) Preferred Stock. Shares of Preferred Stock may be issued in one or more
series, from time to time, with each such series to consist of such number of
shares and to have such voting powers relative to other classes or series of
Preferred Stock, if any, or Common Stock, full or limited or no voting powers,
and such designations, preferences and relative, participating, optional or
other special rights, and the qualifications, limitations or restrictions
thereof, as shall be stated in the resolution or resolutions providing for the
issuance of such series adopted by the Board of Directors, and the Board of
Directors is hereby expressly vested with the authority, to the full extent now
or hereafter provided by applicable law, to adopt any such resolution or
resolutions. Except as otherwise provided in this Amended and Restated
Certificate of Incorporation or any certificate of designations relating to any
series of Preferred Stock, no vote of the holders of the Preferred Stock or
Common Stock shall be a prerequisite to the designation or issuance of any
shares of any series of the Preferred Stock authorized by and complying with the
conditions of this Amended and Restated Certificate of Incorporation and any
certificate of designations relating to any series of Preferred Stock, the right
to have such vote being expressly waived by all present and future holders of
the capital stock of the Corporation. Any shares of Preferred Stock that are
redeemed, purchased or acquired by the Corporation may be reissued except as
otherwise provided by law, this Amended and Restated Certificate of
Incorporation or any certificate of designations relating to any series of
Preferred Stock. Different series of Preferred Stock shall not be construed to
constitute different classes of shares for the purposes of voting by classes
unless expressly provided in any certificate of designations or any resolution
or resolutions providing for the issue of such series adopted by the Board of
Directors.

(d) No Class Vote on Changes in Authorized Number of Shares of Preferred Stock.
Subject to the rights of the holders of any series of Preferred Stock pursuant
to the terms of this Amended and Restated Certificate of Incorporation, any
certificate of designations or any resolution providing for the issuance of such
series of stock adopted by the Board of Directors, the number of authorized
shares of Preferred Stock may be increased or decreased (but not below the
number of shares thereof then outstanding) by the affirmative vote of the
holders of a majority of the voting power of the outstanding shares of capital
stock of the Corporation entitled to vote generally in the election of
directors, voting together as a single class, irrespective of the provisions of
Section 242(b)(2) of the DGCL.

ARTICLE V – BOARD OF DIRECTORS

(a) Number of Directors; Vacancies and Newly Created Directorships. The number
of directors constituting the Board of Directors shall be not fewer than three
and not more than 15, each of whom shall be a natural person.

 

2



--------------------------------------------------------------------------------

Subject to the special rights of the holders of any series of Preferred Stock to
elect directors, the precise number of directors shall be fixed from time to
time by a majority vote of the Board of Directors, provided that, prior to the
date (the “Trigger Date”) that the Sponsor Entities (as defined below) cease
collectively to beneficially own (directly or indirectly) fifty percent (50%) or
more of the then outstanding capital stock of the Corporation entitled to vote
generally in the election of directors (“Voting Stock”), the size of the Board
of Directors will be determined by the affirmative vote of at least a majority
of the Corporation’s then outstanding Voting Stock. Vacancies and newly-created
directorships shall be filled exclusively by vote of a majority of the directors
then in office, even if less than a quorum, or by a sole remaining director,
except that (i) any vacancy created by the removal of a director by the
stockholders for cause shall only be filled, in addition to any other vote
otherwise required by law, by vote of a majority of the then outstanding Voting
Stock and (ii) prior to the Trigger Date, vacancies will be filled by vote of a
majority of the then outstanding Voting Stock. No decrease in the number of
directors constituting the Board of Directors shall shorten the term of any
incumbent director. A director elected to fill a vacancy shall be elected for
the unexpired term of his or her predecessor in office, and a director chosen to
fill a position resulting from an increase in the number of directors shall hold
office until the next election of the class for which such director shall have
been chosen, subject to the election and qualification of his or her successor
and to his or her earlier death, resignation or removal. “Affiliate” means, with
respect to any Person, any other Person that controls, is controlled by, or is
under common control with such Person; the term “control,” as used in this
definition, means the power to direct or cause the direction of the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise, and “controlled” and
“controls” have meanings correlative to the foregoing. “HIG Stock Sale
Agreement” means that certain Stock Purchase Agreement, dated as of May 9, 2017,
by and among H.I.G. Surgery Centers, LLC, H.I.G. Bayside Debt & LBO Fund II
L.P., BCPE Seminole Holdings LP, and the Corporation. “HIG Stock Sale Closing”
means the closing of the purchase and sale of Common Stock pursuant to the HIG
Stock Sale Agreement. “Person” means an individual, any general partnership,
limited partnership, limited liability company, corporation, trust, business
trust, joint stock company, joint venture, unincorporated association,
cooperative or association or any other legal entity or organization of whatever
nature, and shall include any successor (by merger or otherwise) of such entity.
“Sponsor Entities” means, collectively, (x) before the HIG Stock Sale Closing,
investment funds affiliated with H.I.G. Capital, LLC or Bain Capital Private
Equity, LP and their respective successors, Transferees and Affiliates and
(b) after the HIG Stock Sale Closing, investment funds affiliated with Bain
Capital Private Equity, LP and its successors, Transferees and Affiliates.
“Transferee” means, any Person who becomes a beneficial owner of Voting Stock
upon having purchased such shares from the investment funds affiliated with the
Sponsor Entities or their respective Affiliates, provided, however, that a
purchaser of Voting Stock in an registered public offering shall not be a
“Transferee.” For the purpose of this Amended and Restated Certificate of
Incorporation, “beneficial ownership” shall be determined in accordance with
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

(b) Classified Board of Directors. Subject to the special rights of the holders
of any series of Preferred Stock to elect directors, the Board of Directors
(other than those directors elected by the holders of any series of Preferred
Stock) shall be classified into three classes: Class I; Class II; and Class III.
Each class shall consist, as nearly as practicable, of one-third of the total
number of directors constituting the entire Board of Directors and the
allocation of directors among the three classes shall be determined by the Board
of Directors. The term of office of the Class I Directors shall expire at the
2019 annual meeting of stockholders, the term of office of the Class II
Directors shall expire at the 2020 annual meeting of stockholders and the term
of office of the Class III Directors shall expire at the 2018 annual meeting of
stockholders. Each director in each class shall hold office until his or her
successor is duly elected and qualified or until his or her earlier death,
resignation or removal. At each annual meeting of stockholders beginning with
the first annual meeting of stockholders following the filing of this Amended
and Restated Certificate of Incorporation, the successors of the class of
directors whose term expires at that meeting shall be elected to hold office for
a term expiring at the annual meeting of stockholders to be held in the third
year following the year of their election, with each director in each such class
to hold office until his or her successor is duly elected and qualified or until
his or her earlier death, resignation or removal. If the number of directors is
changed, any increase or decrease shall be apportioned among the classes so as
to maintain the number of directors in each class as nearly equal as possible
and such apportionment shall be determined by the Board of Directors.

 

3



--------------------------------------------------------------------------------

(c) Removal. Subject to the special rights of the holders of any series of
Preferred Stock to elect directors, the directors of the Corporation may be
removed only for cause by the affirmative vote of the holders of at least
seventy-five percent (75%) of the voting power of the outstanding shares of
capital stock of the Corporation entitled to vote generally in the election of
directors, voting together as a single class, at a meeting of the stockholders
called for that purpose.

ARTICLE VI – LIMITATION OF DIRECTOR LIABILITY

To the fullest extent that the DGCL or any other law of the State of Delaware
(as they exist on the date hereof or as they may hereafter be amended) permits
the limitation or elimination of the liability of directors, no director of the
Corporation shall be liable to the Corporation or its stockholders for monetary
damages for breach of fiduciary duty as a director. No amendment to, or
modification or repeal of, this Article VI shall adversely affect any right or
protection of a director of the Corporation existing hereunder with respect to
any state of facts existing or act or omission occurring, or any cause of
action, suit or claim that, but for this Article VI, would accrue or arise,
prior to such amendment, modification or repeal. If the DGCL is amended after
the Effective Time to authorize corporate action further eliminating or limiting
the personal liability of directors, then the liability of a director of the
Corporation shall be eliminated or limited to the fullest extent permitted by
the DGCL, as so amended.

ARTICLE VII – MEETINGS OF STOCKHOLDERS

(a) No Action by Written Consent. From and after the Trigger Date, any action
required or permitted to be taken by the stockholders of the Corporation may be
effected only at a duly called annual or special meeting of stockholders of the
Corporation and may not be effected by any consent in writing by such
stockholders.

(b) Special Meetings of Stockholders. Subject to any special rights of the
holders of any series of Preferred Stock, and to the requirements of applicable
law, special meetings of stockholders of the Corporation may be called only
(i) by or at the direction of the Board of Directors pursuant to a written
resolution adopted by a majority of the total number of directors which the
Corporation would have if there were no vacancies, or (ii) prior to the Trigger
Date, by the Secretary of the Corporation at the request of the holders of fifty
percent (50%) or more of the then outstanding Voting Stock. Any business
transacted at any special meeting of stockholders shall be limited to matters
relating to the purpose or purposes stated in the notice of meeting.

(c) Election of Directors by Written Ballot. Election of directors need not be
by written ballot.

ARTICLE VIII – AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BYLAWS

(a) Bylaws. In furtherance and not in limitation of the powers conferred by law,
the Board of Directors is expressly authorized to make, alter, amend or repeal
the bylaws of the Corporation subject to the power of the stockholders of the
Corporation entitled to vote with respect thereto to make, alter, amend or
repeal the bylaws both before and after the Trigger Date; provided, that with
respect to the powers of stockholders entitled to vote with respect thereto to
make, alter, amend or repeal the bylaws, from and after the Trigger Date, in
addition to any other vote otherwise required by law, the affirmative vote of
the holders of at least seventy-five percent (75%) of the voting power of the
outstanding shares of capital stock of the Corporation entitled to vote with
respect thereto, voting together as a single class, shall be required to make,
alter, amend or repeal the bylaws of the Corporation.

(b) Amendments to the Certificate of Incorporation. Subject to any certificate
of designations relating to any series of Preferred Stock, the Corporation
reserves the right to amend, alter, change or repeal any provision contained in
this Amended and Restated Certificate of Incorporation, in the manner now or
hereafter prescribed by the DGCL, and all rights conferred upon stockholders
herein are granted subject to this reservation. Notwithstanding anything to the
contrary contained in this Amended and Restated Certificate of Incorporation,
and notwithstanding that a lesser percentage may be permitted from time to time
by applicable law, no provision of Article V, Article VI, paragraphs (a) and (b)
of Article VII, Article VIII, Article IX, Article X and Article XI may be
altered, amended or repealed in any respect, nor may any provision or bylaw
inconsistent therewith be adopted, unless, in addition to any other vote
required by this Amended and Restated Certificate of Incorporation or

 

4



--------------------------------------------------------------------------------

otherwise required by law, (i) prior to the Trigger Date, such alteration,
amendment, repeal or adoption is approved by, in addition to any other vote
otherwise required by law, the affirmative vote of the holders of a majority of
the voting power of the outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors, voting together as a
single class, and (ii) from and after the Trigger Date, such alteration,
amendment, repeal or adoption is approved by, in addition to any other vote
otherwise required by law, the affirmative vote of the holders of at least
seventy-five percent (75%) of the voting power of the outstanding shares of
capital stock of the Corporation entitled to vote generally in the election of
directors, voting together as a single class, at a meeting of the stockholders
called for that purpose.

ARTICLE IX – BUSINESS COMBINATIONS

(a) Opt Out of DGCL 203. The Corporation shall not be governed by Section 203 of
the DGCL.

(b) Limitations on Business Combinations. Notwithstanding the foregoing, the
Corporation shall not engage in any business combination (as defined below), at
any point in time at which the Corporation’s Common Stock is registered under
Sections 12(b) or 12(g) of the Exchange Act, with any interested stockholder (as
defined below) for a period of three (3) years following the time that such
stockholder became an interested stockholder, unless:

(i) prior to such time, the Board of Directors approved either the business
combination or the transaction which resulted in the stockholder becoming an
interested stockholder, or

(ii) upon consummation of the transaction which resulted in the stockholder
becoming an interested stockholder, the interested stockholder owned at least
85% of the voting stock (as defined below) of the Corporation outstanding at the
time the transaction commenced, excluding for purposes of determining the voting
stock outstanding (but not the outstanding voting stock owned by the interested
stockholder) those shares owned by (i) persons who are directors and also
officers or (ii) employee stock plans in which employee participants do not have
the right to determine confidentially whether shares held subject to the plan
will be tendered in a tender or exchange offer, or

(iii) at or subsequent to such time, the business combination is approved by the
Board of Directors and authorized at an annual or special meeting of
stockholders, and not by written consent, by the affirmative vote of at least
two thirds of the outstanding voting stock of the Corporation which is not owned
by the interested stockholder.

(c) Definitions. For purposes of this Article IX, references to:

(i) “affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another person.

(ii) “associate,” when used to indicate a relationship with any person, means:
(i) any corporation, partnership, unincorporated association or other entity of
which such person is a director, officer or partner or is, directly or
indirectly, the owner of 20% or more of any class of voting stock; (ii) any
trust or other estate in which such person has at least a 20% beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity; and (iii) any relative or spouse of such person, or any relative of
such spouse, who has the same residence as such person.

(iii) “business combination,” when used in reference to the Corporation and any
interested stockholder of the Corporation, means:

(1) any merger or consolidation of the Corporation or any direct or indirect
majority-owned subsidiary of the Corporation (a) with the interested
stockholder, or (b) with any other corporation, partnership, unincorporated
association or other entity if the merger or consolidation is caused by the
interested stockholder and as a result of such merger or consolidation paragraph
(b) of this Article IX is not applicable to the surviving entity;

 

5



--------------------------------------------------------------------------------

(2) any sale, lease, exchange, mortgage, pledge, transfer or other disposition
(in one transaction or a series of transactions), except proportionately as a
stockholder of the Corporation, to or with the interested stockholder, whether
as part of a dissolution or otherwise, of assets of the Corporation or of any
direct or indirect majority-owned subsidiary of the Corporation which assets
have an aggregate market value equal to 10% or more of either the aggregate
market value of all the assets of the Corporation determined on a consolidated
basis or the aggregate market value of all the outstanding stock of the
Corporation;

(3) any transaction which results in the issuance or transfer by the Corporation
or by any direct or indirect majority-owned subsidiary of the Corporation of any
stock of the Corporation or of such subsidiary to the interested stockholder,
except: (a) pursuant to the exercise, exchange or conversion of securities
exercisable for, exchangeable for or convertible into stock of the Corporation
or any such subsidiary which securities were outstanding prior to the time that
the interested stockholder became such; (b) pursuant to a merger under Section
251(g) of the DGCL; (c) pursuant to a dividend or distribution paid or made, or
the exercise, exchange or conversion of securities exercisable for, exchangeable
for or convertible into stock of the Corporation or any such subsidiary which
security is distributed, pro rata to all holders of a class or series of stock
of the Corporation subsequent to the time the interested stockholder became
such; (d) pursuant to an exchange offer by the Corporation to purchase stock
made on the same terms to all holders of said stock; or (e) any issuance or
transfer of stock by the Corporation; provided, however, that in no case under
items (c)-(e) of this subsection (3) shall there be an increase in the
interested stockholder’s proportionate share of the stock of any class or series
of the Corporation or of the voting stock of the Corporation (except as a result
of immaterial changes due to fractional share adjustments);

(4) any transaction involving the Corporation or any direct or indirect
majority-owned subsidiary of the Corporation which has the effect, directly or
indirectly, of increasing the proportionate share of the stock of any class or
series, or securities convertible into the stock of any class or series, of the
Corporation or of any such subsidiary which is owned by the interested
stockholder, except as a result of immaterial changes due to fractional share
adjustments or as a result of any purchase or redemption of any shares of stock
not caused, directly or indirectly, by the interested stockholder; or

(5) any receipt by the interested stockholder of the benefit, directly or
indirectly (except proportionately as a stockholder of the Corporation), of any
loans, advances, guarantees, pledges, or other financial benefits (other than
those expressly permitted in subsections (1)-(4) above) provided by or through
the Corporation or any direct or indirect majority-owned subsidiary.

(iv) “control,” including the terms “controlling,” “controlled by” and “under
common control with,” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a person,
whether through the ownership of voting stock, by contract, or otherwise. A
person who is the owner of 20% or more of the outstanding voting stock of the
Corporation, partnership, unincorporated association or other entity shall be
presumed to have control of such entity, in the absence of proof by a
preponderance of the evidence to the contrary. Notwithstanding the foregoing, a
presumption of control shall not apply where such person holds voting stock, in
good faith and not for the purpose of circumventing this Article IX, as an
agent, bank, broker, nominee, custodian or trustee for one or more owners who do
not individually or as a group have control of such entity.

(v) “interested stockholder” means any person (other than the Corporation or any
direct or indirect majority-owned subsidiary of the Corporation) that (i) is the
owner of 15% or more of the outstanding voting stock of the Corporation, or
(ii) is an affiliate or associate of the Corporation and was the owner of 15% or
more of the outstanding voting stock of the Corporation at any time within the
three (3) year period immediately prior to the date on which it is sought to be
determined whether such person is an interested stockholder, and the affiliates
and associates of such person; provided, however, that the term “interested
stockholder” shall not include (a) the Sponsor Entities, or (b) any person whose
ownership of shares in excess of the 15% limitation set forth herein is the
result of any action taken solely by the Corporation; provided that such person
specified in this clause (b) shall be an interested stockholder if thereafter
such person acquires additional shares of voting stock of the Corporation,
except as a result of further corporate action not caused, directly or
indirectly, by such person. For the purpose of

 

6



--------------------------------------------------------------------------------

determining whether a person is an interested stockholder, the voting stock of
the Corporation deemed to be outstanding shall include stock deemed to be owned
by the person through application of the definition of “owner” below but shall
not include any other unissued stock of the Corporation which may be issuable
pursuant to any agreement, arrangement or understanding, or upon exercise of
conversion rights, warrants or options, or otherwise.

(i) “owner,” including the terms “own” and “owned,” when used with respect to
any stock, means a person that individually or with or through any of its
affiliates or associates:

(1) beneficially owns such stock, directly or indirectly; or

(2) has (a) the right to acquire such stock (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, warrants or options, or otherwise; provided, however, that a
person shall not be deemed the owner of stock tendered pursuant to a tender or
exchange offer made by such person or any of such person’s affiliates or
associates until such tendered stock is accepted for purchase or exchange; or
(b) the right to vote such stock pursuant to any agreement, arrangement or
understanding; provided, however, that a person shall not be deemed the owner of
any stock because of such person’s right to vote such stock if the agreement,
arrangement or understanding to vote such stock arises solely from a revocable
proxy or consent given in response to a proxy or consent solicitation made to
ten (10) or more persons; or

(3) has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent as described in item (b) of subsection (2) above), or disposing of such
stock with any other person that beneficially owns, or whose affiliates or
associates beneficially own, directly or indirectly, such stock.

(ii) “person” means any individual, corporation, partnership, unincorporated
association or other entity.

(iii) “stock” means, with respect to any corporation, capital stock and, with
respect to any other entity, any equity interest.

(iv) “voting stock” means stock of any class or series entitled to vote
generally in the election of directors.

ARTICLE X – RENOUNCEMENT OF CORPORATE OPPORTUNITY

(a) Scope. The provisions of this Article X are set forth to define, to the
extent permitted by applicable law, the duties of Exempted Persons (as defined
below) to the Corporation with respect to certain classes or categories of
business opportunities. “Exempted Persons” means the Sponsor Entities and all of
their respective partners, principals, directors, officers, members, managers
and/or employees, including any of the foregoing who serve as officers or
directors of the Corporation.

(b) Competition and Allocation of Corporate Opportunities. The Exempted Persons
shall not have any fiduciary duty to refrain from engaging directly or
indirectly in the same or similar business activities or lines of business as
the Corporation or any of its subsidiaries. To the fullest extent permitted by
applicable law, the Corporation, on behalf of itself and its subsidiaries,
renounces any interest or expectancy of the Corporation and its subsidiaries in,
or in being offered an opportunity to participate in, business opportunities
that are from time to time presented to the Exempted Persons, even if the
opportunity is one that the Corporation or its subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and each such Exempted Person shall have no duty to
communicate or offer such business opportunity to the Corporation and, to the
fullest extent permitted by applicable law, shall not be liable to the
Corporation or any of its subsidiaries for breach of any fiduciary or other
duty, as a director or officer or otherwise, by reason of the fact that such
Exempted Person pursues or acquires such business opportunity, directs such
business opportunity to another person or fails to present such business
opportunity, or information regarding such business opportunity, to the
Corporation or its subsidiaries.

 

7



--------------------------------------------------------------------------------

(c) Certain Matters Deemed Not Corporate Opportunities. In addition to and
notwithstanding the foregoing provisions of this Article X, a corporate
opportunity shall not be deemed to belong to the Corporation if it is a business
opportunity that the Corporation is not financially able or contractually
permitted or legally able to undertake, or that is, from its nature, not in the
line of the Corporation’s business or is of no practical advantage to it or that
is one in which the Corporation has no interest or reasonable expectancy.

(d) Amendment of this Article. No amendment or repeal of this Article X in
accordance with the provisions of paragraph (b) of Article VIII shall apply to
or have any effect on the liability or alleged liability of any Exempted Person
for or with respect to any activities or opportunities of which such Exempted
Person becomes aware prior to such amendment or repeal. This Article X shall not
limit any protections or defenses available to, or indemnification or
advancement rights of, any director or officer of the Corporation under this
Amended and Restated Certificate of Incorporation, the Corporation’s bylaws or
applicable law.

ARTICLE XI – EXCLUSIVE JURISDICTION FOR CERTAIN ACTIONS

The Court of Chancery of the State of Delaware shall, to the fullest extent
permitted by applicable law, be the sole and exclusive forum for (i) any
derivative action or proceeding brought on behalf of the Corporation, (ii) any
action asserting a claim of breach of a fiduciary duty owed by any director,
officer or other employee of the Corporation to the Corporation or the
Corporation’s stockholders, (iii) any action asserting a claim against the
Corporation arising pursuant to any provision of the DGCL or the Corporation’s
Amended and Restated Certificate of Incorporation or bylaws or (iv) any action
asserting a claim against the Corporation governed by the internal affairs
doctrine, in each case excluding actions in which the Court of Chancery of the
State of Delaware concludes that an indispensable party is not subject to the
jurisdiction of the Delaware courts and can be subject to the jurisdiction of
another court within the United States. Any person or entity purchasing or
otherwise acquiring any interest in the shares of capital stock of the
Corporation shall be deemed to have notice of and consented to the provisions of
this Article XI.

ARTICLE XII – SEVERABILITY

If any provision or provisions of this Amended and Restated Certificate of
Incorporation shall be held to be invalid, illegal or unenforceable as applied
to any circumstance for any reason whatsoever: (i) the validity, legality and
enforceability of such provisions in any other circumstance and of the remaining
provisions of this Amended and Restated Certificate of Incorporation (including,
without limitation, each portion of any paragraph of this Amended and Restated
Certificate of Incorporation containing any such provision held to be invalid,
illegal or unenforceable that is not itself held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (ii) to
the fullest extent possible, the provisions of this Amended and Restated
Certificate of Incorporation (including, without limitation, each such portion
of any paragraph of this Amended and Restated Certificate of Incorporation
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to permit the Corporation to protect its directors,
officers, employees and agents from personal liability in respect of their good
faith service to or for the benefit of the Corporation to the fullest extent
permitted by law.

* * * * *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated
Certificate of Incorporation to be executed by the officer below this [●] day of
[●], 2017.

 

SURGERY PARTNERS, INC.

By:  

 

Name: Title:

[Signature Page to Amended and Restated Certificate of Incorporation]



--------------------------------------------------------------------------------

Exhibit C

Form of

Amended and Restated

Registration Rights Agreement

by and among

Surgery Partners, Inc.,

Certain Stockholders of Surgery Partners, Inc.

and

Certain other parties hereto.

Dated as of [●], 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I EFFECTIVENESS; DEFINITIONS.      3  

1.1

  

Effectiveness

     3  

1.2

  

Definitions

     3   ARTICLE II REGISTRATION RIGHTS.      3  

2.1

  

Demand Registration Rights

     4  

2.2

  

Piggyback Registration Rights

     4  

2.3

  

Short-Form Registration

     6  

2.4

  

Secondary Offering

     8  

2.5

  

Indemnification and Contribution

     8  

2.6

  

Certain Other Provisions

     10   ARTICLE III REMEDIES.      11  

3.1

  

Generally

     11   ARTICLE IV ASSIGNMENT.      11  

4.1

  

Permitted Registration Rights Assignees

     11   ARTICLE V AMENDMENT, TERMINATION, ETC.      11  

5.1

  

Oral Modifications

     11  

5.2

  

Written Modifications

     11  

5.3

  

Effect of Termination

     12   ARTICLE VI DEFINITIONS.      12  

6.1

  

Certain Matters of Construction

     12  

6.2

  

Definitions

     12   ARTICLE VII MISCELLANEOUS.      15  

7.1

  

Authority; Effect

     15  

7.2

  

Notices

     15  

7.3

  

Merger; Binding Effect, Etc

     16  

7.4

  

Descriptive Headings

     17  

7.5

  

Counterparts

     17  

7.6

  

Severability

     17  

7.7

  

No Recourse

     17   ARTICLE VIII GOVERNING LAW.      17  

8.1

  

Governing Law

     17  

8.2

  

Consent to Jurisdiction

     17  

8.3

  

WAIVER OF JURY TRIAL

     18  

8.4

  

Exercise of Rights and Remedies

     18  



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made as of [●], 2017 by and among Surgery Partners, Inc., a Delaware corporation
(the “Company”), BCPE Seminole Holdings LP, a Delaware limited partnership
(“Bain”), and each other Stockholder party hereto as listed on the signature
pages to this Agreement or who becomes a party hereto pursuant to Section 4.1
(each, individually, a “Stockholder” and together, the “Stockholders”).

RECITALS

1.    This agreement amends and restates that certain Registration Rights
Agreement, dated as of September 30, 2015, by and among the Company, H.I.G.
Surgery Centers, LLC, a Delaware limited liability company (“H.I.G.”), and each
other stockholder party thereto, regarding the Company’s common stock, $0.01 par
value per share (“Common Stock”) held by H.I.G. and the other stockholders party
thereto.

2.    Bain and H.I.G. are party to that that certain Stock Purchase Agreement,
dated as of May 9, 2017 (the “Stock Purchase Agreement”) pursuant to which Bain
will purchase Common Stock from H.I.G.

3.    Bain and the Company are party to that certain Securities Purchase
Agreement, dated as of May 9, 2017 (the “Securities Purchase Agreement”)
pursuant to which Bain will purchase 10.00% Series A Convertible Perpetual
Participating Preferred Stock, par value $0.01 per share, of the Company
(“Preferred Stock”).

4.    In connection with transactions contemplated by the foregoing agreements,
the parties hereto have agreed to set forth their agreements regarding
registration rights with respect to the Common Stock and Preferred Stock and
certain other matters relating to the transactions contemplated by the Stock
Purchase Agreement and the Securities Purchase Agreement.

AGREEMENT

Therefore, the parties hereto hereby agree as follows:

ARTICLE I

EFFECTIVENESS; DEFINITIONS.

1.1    Effectiveness. This Agreement shall become effective upon consummation of
the transactions contemplated by the Securities Purchase Agreement.

1.2    Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 6
hereof.

ARTICLE II

REGISTRATION RIGHTS.

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.



--------------------------------------------------------------------------------

2.1    Demand Registration Rights. The Bain Parties may, by written notice to
the Company, request that the Company effect the registration for a Public
Offering of Registrable Shares having an anticipated net aggregate offering
price of at least $10,000,000 ($25,000,000 in the case of an underwritten
offering) (for the avoidance of doubt, the Bain Parties may deliver a demand for
registration under this Section 2.1 whether or not the Bain Parties own
Registrable Shares at the time of such request). If the Bain Party initiating
the registration intends to distribute the Registrable Shares in an underwritten
offering, it will so advise the Company in their request. Promptly after receipt
of notice requesting registration pursuant to this Section 2.1, the Company will
give written notice of such requested registration to all other holders of
Registrable Shares (a “Demand Notice”). Subject to the limitations set forth in
Sections 2.1.1, the Company will use its commercially reasonable efforts to
effect the registration under the Securities Act of the Registrable Shares that
the Company has been requested to register by the Bain Party requesting such
registration and all other Registrable Shares that the Company has been
requested to register by other holders of Registrable Shares by notice delivered
to the Company within 20 days after the giving of such notice by the Company.

2.1.1 Limitations. The Company will not be required to effect more than five
registrations at the request of any Bain Party; provided, that, the Bain Parties
shall be charged with a request only if a Registration Statement covering at
least 25% of the applicable Registrable Shares shall have been declared
effective by the SEC and remained effective for not less than one hundred eighty
(180) days. For the avoidance of doubt, a request for Shelf Registration
pursuant to Section 2.3.2 shall constitute a request within the meaning of this
Section 2.1.1, but Takedown Demands pursuant to Section 2.3.3 shall not
constitute additional requests. If from the time of any request to register
Registrable Shares pursuant to this Section 2.1 to but not including the date
when such registration becomes effective, the Company is engaged or has firm
plans to engage within 90 days of the time of such request in a registered
public offering as to which the holders may include Registrable Shares pursuant
to Section 2.2, then the Company may, at its option, decline such request.

2.2    Piggyback Registration Rights.

2.2.1 Piggyback Registration. Whenever the Company (for itself or for any other
Stockholder) proposes to register any of its equity securities under the
Securities Act on a form of Registration Statement that would allow registration
of Registrable Shares for sale to the public (except with respect to
Registration Statements on Form S-4, Form S-8 or their respective successor
forms) the Company will, prior to such filing, give written notice to each
Stockholder of the Company’s intention to so register. Upon the written request
of any Stockholder given within 10 days after the Company provides such notice,
the Company shall use reasonable efforts to cause all of such parties’ requested
Registrable Shares to be registered under the Securities Act; provided, however,
that the Company shall have the right to postpone or withdraw any registration
proposed pursuant to this Section 2.2 without obligation to any Stockholder.

2.2.2 Selection of Underwriter. In the case of any offering under this
Section 2.2 involving an underwriting, the Board shall have the right to
designate the managing underwriter; provided, however, that such managing
underwriter shall be an investment bank of national reputation.

2.2.3 Allocation of Shares. In connection with any offering under this
Section 2.2 involving an underwriting, the Company shall not be required to
include any Registrable Shares in such underwriting unless the holders thereof
accept the terms of the underwriting as agreed



--------------------------------------------------------------------------------

upon between the Company and the underwriters selected by it. Further, if the
managing underwriter advises the Company that, in its view, the number of
Registrable Shares requested to be included in such registration exceeds the
Maximum Offering Size, the Company will include in such registration, in the
following priority, up to the Maximum Offering Size: first, so many shares of
Common Stock proposed to be registered by the Company (for itself or for any
other Stockholder pursuant to a Demand Notice) as would not cause the offering
to exceed the Maximum Offering Size; and second, any Registrable Shares
requested to be included in such registration by the Stockholders, allocated, if
necessary, pro rata on the basis of their relative number of Registrable Shares
so held.

2.2.4 Registration and Offering Procedures. In connection with the registration
of Registrable Shares under the Securities Act, the Company shall:

(a)    Prepare and file with the Commission the Registration Statement and use
its commercially reasonable efforts to cause such Registration Statement to
become effective.

(b)    Following the effectiveness of the Registration Statement, use its
commercially reasonable efforts to prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to keep the
Registration Statement continuously effective under the Securities Act until the
Registrable Shares requested to be registered thereunder are sold; provided
further that the Company shall promptly amend, renew or replace, as necessary,
any Registration Statement that shall have expired or otherwise been deemed
unusable and shall use its commercially reasonable efforts to keep such amended,
renewed or replaced Registration Statement continuously effective under the
Securities Act until the Registrable Shares requested to be registered
thereunder are sold.

(c)    Furnish to each selling Stockholder such reasonable numbers of copies of
the prospectus included in the Registration Statement, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the selling Stockholder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Shares owned
by such selling Stockholder;

(d)    Use commercially reasonable efforts to promptly remove restrictive
legends from any Registrable Shares to be sold pursuant to the Registration
Statement.

(e)    Use commercially reasonable efforts to register or qualify the
Registrable Shares covered by the Registration Statement under the securities or
blue sky laws of such states as the selling Stockholder shall reasonably
request, and do any and all other acts and things that may be necessary or
desirable to enable the selling Stockholder to consummate the public sale or
other disposition within such states of the Registrable Shares owned by the
selling Stockholder; provided, however, that the Company shall not be required
in connection with this paragraph (e) to qualify as a foreign corporation in any
jurisdiction, execute a general consent to service of process in any
jurisdiction, or subject itself to taxation in any jurisdiction;

(f)    Enter into customary agreements (including an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to



--------------------------------------------------------------------------------

expedite or facilitate the sale of such Registrable Shares, including without
limitation providing reasonable access for due diligence to a representative
appointed by the majority of the Holders covered by the applicable Registration
Statement, any underwriter participating in any disposition to be effected
pursuant to such Registration Statement or any attorney, accountant or other
agent retained by such Holders or any such underwriter, including such
information in the prospectus as is reasonably requested by the representative,
managing underwriter or attorney, accountant or other agent and making
management available to participate in a “roadshow” as reasonably requested by
the representative, managing underwriter or attorney, accountant or other agent;

(g)    To the extent practicable, provide legal opinions covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by the holders of Registrable
Shares and the underwriter, and an auditor’s “comfort letter” addressed to the
selling Stockholder;

(h)    Following a Public Offering, provide adequate current public information
necessary for compliance with Rule 144(c) of the Securities Act; and

(i)    Otherwise cooperate reasonably with, and take such customary actions as
may reasonably be requested by the holders of Registrable Shares in connection
with such registration.

2.2.5 Amended Prospectus. If the Company has delivered preliminary or final
prospectuses to the selling Stockholders and after having done so the prospectus
is amended to comply with the requirements of the Securities Act, the Company
shall promptly notify the selling Stockholders and, if requested, the selling
Stockholders shall immediately cease making offers of Registrable Shares and
return all prospectuses to the Company. The Company shall promptly provide the
selling Stockholders with revised prospectuses and, following receipt of the
revised prospectuses and compliance with any related requirements of the
Securities Act and any applicable state securities or blue sky laws, the selling
Stockholders shall be free to resume making offers of the Registrable Shares.
Any period during which a prospectus is unusable pursuant to this Section 2.2
shall be added to the 180-day period in Section 2.2.4(b).

2.2.6 Allocation of Expenses. The Company will pay all expenses in complying
with this Article II, including all registration and filing fees, exchange
listing fees, printing, messenger and delivery expenses, applicable stock
exchange fees, fees of accountants for the Company, fees and disbursements of
counsel of the Company and the reasonable fees and expenses of one counsel
selected by the holder(s) of a majority of the Registrable Shares included in
such registration, state securities or blue sky reasonable fees and expenses,
the expense of any special audits incident to or required by any such
registration, any fees and disbursements customarily paid by the issuers of
securities and expenses incurred in connection with any road show (including the
reasonable out-of-pocket expenses of the selling Stockholders) but excluding
underwriting discounts, selling commissions or any other brokerage or
underwriting fees and expenses and the fees and expenses of the selling
Stockholders’ own counsel (other than the one counsel selected as provided above
and, if an additional counsel to certain selling Stockholders is used that is
also counsel to the Company, such counsel).



--------------------------------------------------------------------------------

2.3    Short-Form Registration.

2.3.1 Request for Short-Form Registration. At any time and from time to time,
the Bain Parties shall have the right to make a written request to the Company
to register, and the Company shall register in accordance with the terms of this
Agreement, the sale of the number of Registrable Shares stated in such request
under the Securities Act on Form S-3 or any similar short-form registration (a
“Short-Form Registration”); provided, however, that the Company shall not be
obligated to effect such demand for a Short-Form Registration (i) if the
aggregate offering price of the Registrable Shares to be sold in such offering
(including piggyback shares and before deduction of any underwriting discounts
or commissions) is not reasonably expected to be at least $25,000,000 or
(ii) within 90 days after the effective date of a previous Short-Form
Registration or other previous registration in which the Holders of Registrable
Shares were given piggyback rights pursuant to Section 2.2. Each request for a
Short-Form Registration by the Bain Parties shall state the amount of the
Registrable Shares proposed to be sold and the intended method of disposition
thereof. If on the date of the request for Short Form Registration: (i) the
Company is a WKSI, then the Short Form Registration request may request
Registration of an unspecified amount of Registrable Securities; and (ii) the
Company is not a WKSI, then the Short Form Registration request shall specify
the aggregate amount of Registrable Securities to be registered. The Company
shall provide to the Bain Parties the information necessary to determine the
Company’s status as a WKSI upon request.

2.3.2. Shelf Registration. If the Bain Parties request that a Short-Form
Registration be filed pursuant to Rule 415 (a “Shelf Registration”) and the
Company is qualified to do so, the Company shall use commercially reasonable
efforts to cause the Shelf Registration to be declared effective under the
Securities Act as soon as reasonably practicable after filing, and, if the
Company is a WKSI at the time of any such request, to cause such Shelf
Registration to be an automatic shelf registration statement (as defined in Rule
405 under the Securities Act), and once effective, the Company shall cause the
Shelf Registration to remain effective (including by filing a new Shelf
Registration, if necessary) for a period ending on the earlier of (i) the date
on which all Registrable Securities included in such registration have been sold
or distributed pursuant to the Shelf Registration and (ii) the date as of which
there are no longer in existence any Registrable Securities covered by the Shelf
Registration. Notwithstanding the foregoing obligations, if the Company
furnishes to the Bain Parties a certificate signed by the Company’s chief
executive officer stating that in the good faith judgment of the Company’s Board
of Directors it would be materially detrimental to the Company and its
stockholders for such registration statement to either become effective or
remain effective for as long as such registration statement otherwise would be
required to remain effective, because such action would (i) materially interfere
with a significant acquisition, corporate reorganization, or other similar
transaction involving the Company; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act, then the Company shall have the right
to defer taking action with respect to such filing for a period of not more than
sixty days after the request is given.

2.3.3. Shelf Takedowns. At any time when a Shelf Registration is effective, upon
a written demand (a “Takedown Demand”) by any Bain Party that is a Shelf
Participant holding Registrable Securities at such time, the Company will
facilitate in the manner described in this Agreement a “takedown” of Registrable
Securities off of such Shelf Registration and the Company shall pay expenses in
connection therewith in accordance with Section 2.2.6; provided that the Company
will provide (x) in connection with any non-marketed underwritten takedown
offering (other than a Block Trade) or non-underwritten takedown offering, at
least two (2)



--------------------------------------------------------------------------------

business days’ notice of such Takedown Demand to each other Stockholder that is
a Shelf Participant, (y) in connection with any Block Trade, notice of such
Takedown Demand to each other Stockholder that is a Shelf Participant no later
than noon Eastern time on the second business day prior to the requested
Takedown Demand and (z) in connection with any marketed underwritten takedown
offering, at least five (5) business days’ notice of such Takedown Demand to
each other Stockholder that is a Shelf Participant. If any Shelf Participants
request inclusion of their Registrable Securities (by notice to the Company,
which notice must be received by the Company no later than (A) in the case of a
non-marketed underwritten takedown offering (other than a Block Trade) or a
non-underwritten takedown offering, the second business day following the date
notice is given to such participant, (B) in the case of a Block Trade, by 10:00
p.m. Eastern time on the date notice is given to such participant and (C) in the
case of a marketed underwritten takedown offering, three (3) business days
following the date notice is given to such participant), the Bain Parties and
the other Shelf Participants that request inclusion of their Registrable
Securities shall be entitled to sell their Registrable Securities in such
offering (x) in connection with any non-underwritten takedown offering, on a pro
rata basis based on the amount of Registrable Securities owned by all such Shelf
Participants requesting to include Registrable Securities in such
non-underwritten takedown offering as of the date the Company provided notice of
the Takedown Demand to the Shelf Participants pursuant to this Section 2.3.3 and
(y) in connection with any underwritten takedown offering, in accordance with
the order of priority set forth in Section 2.2.3. Each holder of Registrable
Securities that is a Shelf Participant agrees that such holder shall treat as
confidential the receipt of the notice of a Takedown Demand and shall not
disclose or use the information contained in such notice without the prior
written consent of the Company until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the holder in breach of the terms of this Agreement.

2.4    Secondary Offering. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement are not eligible to be made as a secondary offering, the Company shall
use commercially reasonable best efforts to persuade the SEC that the offering
contemplated by the Registration Statement is a bona fide secondary offering. In
the event that the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure that the Registration Statement is deemed a secondary
offering (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Holder as an “underwriter” in such
Registration Statement without the prior written consent of such Holder. Any
cut-back imposed pursuant to this Section 2.4 shall be allocated among the
Holders on a pro rata basis in accordance with the number of shares that such
Holders have requested to be included in such Registration Statement, unless the
SEC Restrictions otherwise require or provide or the participating Holders
otherwise agree. From and after the date that the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions,
all of the provisions of this Section 2.4 shall again be applicable to such Cut
Back Shares.

2.5    Indemnification and Contribution.

2.5.1 Indemnities by the Company. The Company will indemnify and hold harmless
each seller of Registrable Shares, each underwriter of Registrable Shares, and
each other person, if any, who controls any such seller or underwriter within
the meaning of the Securities Act or the Securities Exchange Act of 1934 against
any losses, claims, damages or liabilities, joint or



--------------------------------------------------------------------------------

several, to which such seller, underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, state securities or blue sky
laws or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement including such Registrable Shares, any preliminary prospectus or final
prospectus contained in such Registration Statement, any amendment or supplement
to such Registration Statement, or any other disclosure document, or arise out
of or are based upon the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and, the Company will reimburse each such seller, underwriter and
each such controlling person for any legal or any other expenses reasonably
incurred by such seller, underwriter or controlling person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon (a) any untrue statement or omission made in such Registration Statement,
preliminary prospectus or prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, relating to such seller by or on behalf of such seller, underwriter or
controlling person specifically for use in the preparation thereof or (b) the
failure of such seller to deliver copies of the prospectus in the manner
required by the Securities Act.

2.5.2 Indemnities to the Company. Each seller of Registrable Shares, severally
(and not jointly or jointly and severally), will indemnify and hold harmless the
Company, each of its directors and officers and each underwriter, if any, and
each person, if any, who controls the Company or any such underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages or liabilities, joint or several, to which the Company, such director,
officer, underwriter or controlling person may become subject under the
Securities Act, Exchange Act, state securities or blue sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or any
other disclosure document, or arise out of or are based upon any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to the Company relating to such seller by or on behalf of such
seller, specifically for use in connection with the preparation of such
Registration Statement, prospectus, amendment, supplement or other disclosure
document; provided, however, that the obligations of an Stockholder hereunder
shall be limited to an amount equal to the net proceeds to the Stockholder
arising from the sale of Registrable Shares as contemplated herein.

2.5.3 Notice of Claims. Each party entitled to indemnification under this
Section 2.5.3 (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) within a reasonable period
of time after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided,
however, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or litigation, shall be approved by the Indemnified Party (whose
approval shall not be withheld unreasonably). The Indemnified Party may
participate in such defense at such party’s expense;



--------------------------------------------------------------------------------

provided, however, that the Indemnifying Party shall pay such expense if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceeding. No Indemnifying Party in the defense of any such
claim or litigation shall, except with the prior written consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation, and no Indemnified Party shall consent
to entry of any judgment or settle such claim or litigation without the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld).

2.5.4 Contribution. If the indemnification provided for herein is for any reason
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, will contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Company, the sellers of Registrable Shares and any underwriter in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company, the sellers of Registrable
Shares and any underwriter will be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and sellers of Registrable Shares agree that it would not be just
and equitable if contribution pursuant to this Section 2.5.4 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
sentence. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
sentence will be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.5.4, no seller of Registrable
Shares will be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Shares of such seller of
Registrable Shares was offered to the public (less underwriters discounts and
commissions) exceeds the amount of any damages which such seller of Registrable
Shares has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

2.6    Certain Other Provisions

2.6.1 Information by Holder. Each Holder of Registrable Shares included in any
registration shall furnish to the Company such information regarding such holder
and the distribution proposed by such holder as the Company may reasonably
request in writing if it is required in connection with any registration,
qualification or compliance referred to in this Article II.

2.6.2 Lock-Up. Each Stockholder, if requested by the Board and an underwriter of
Common Stock or other securities of the Company, shall agree pursuant to a
written agreement



--------------------------------------------------------------------------------

not to sell or otherwise transfer or dispose of any Registrable Shares or other
securities of the Company held by such Stockholder for a specified period of
time (not longer than seven days) prior to the effective date of a Registration
Statement and for a specified period of time (not longer than 180 days)
following the effective date of a Registration Statement; provided, however,
that such agreement shall not apply to any Registrable Shares (or other
securities of the Company) held by such Stockholder if they are included in the
Registration Statement. The Company may impose stop transfer instructions with
respect to the Registrable Shares or other securities subject to the foregoing
restrictions, until the end of the lock-up period. The written agreement
referred to in the first sentence of this Section 2.6.2 is in addition to and
not in replacement of other transfer restrictions contained in this Agreement.

ARTICLE III

REMEDIES.

3.1    Generally. The parties shall have all remedies available at law, in
equity or otherwise in the event of any breach or violation of this Agreement or
any default hereunder. The parties acknowledge and agree that in the event of
any breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

ARTICLE IV

ASSIGNMENT.

4.1    Permitted Registration Rights Assignees. The rights of a Stockholder
hereunder to cause the Company to register its Registrable Securities pursuant
to Section 2.1, Section 2.2 or Section 2.3 may be assigned (but only with all
related obligations as set forth below) in connection with a Transfer of such
Shares effected in accordance with the terms of this Agreement to a Permitted
Registration Rights Assignee of such Holder. Without prejudice to any other or
similar conditions imposed hereunder with respect to any such Transfer, no
assignment permitted under the terms of this Section 4.1 shall be effective
unless the Permitted Registration Rights Assignee, if not a Stockholder, has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the Shares in respect of
which such assignment is made shall continue to be deemed Shares and shall be
subject to all of the provisions of this Agreement relating to Shares and that
such Permitted Registration Rights Assignee shall be bound by, and shall be a
party to, this Agreement. A Permitted Registration Rights Assignee to whom
rights are transferred pursuant to this Section 4.1 may not again Transfer such
rights to any other Permitted Registration Rights Assignee, other than as
provided in this Section 4.1.

ARTICLE V

AMENDMENT, TERMINATION, ETC.

5.1    Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

5.2    Written Modifications. This Agreement may be amended, modified, extended
or terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Stockholders that hold a majority of the
Shares held by all Stockholders: provided, however, that any amendment,
modification, extension, termination or waiver (an “Amendment”) shall also
require the consent of any Stockholder who would be disproportionately and
adversely affected



--------------------------------------------------------------------------------

thereby. Each such Amendment shall be binding upon each party hereto and each
holder of Shares subject hereto. In addition, each party hereto and each holder
of Shares subject hereto may waive any right hereunder by an instrument in
writing signed by such party or holder.

5.3    Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination. In the event this
Agreement is terminated, each party hereto shall retain the indemnification
rights pursuant to Section 2.6 hereof with respect to any matter that (i) may be
an indemnified liability thereunder and (ii) occurred prior to such termination.

ARTICLE VI

DEFINITIONS.

For purposes of this Agreement:

6.1    Certain Matters of Construction. In addition to the definitions referred
to or set forth below in this Section 6:

(i)    The words “hereof”, “herein”, “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

(ii)    The word “including” shall mean including, without limitation;

(iii)    Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

(iv)    The masculine, feminine and neuter genders shall each include the other.

6.2    Definitions. The following terms shall have the following meanings:

“Affiliate” shall mean, with respect to any specified Person, any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person (as used in this definition,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise).

“Agreement” shall have the meaning set forth in the Preamble.

“Amendment” shall have the meaning set forth in Section 5.2.

“Bain” shall have the meaning set forth in the Preamble.

“Bain Parties” shall mean Bain, Bain Capital Private Equity, LP, a Delaware
limited partnership (“Bain Capital”), investment funds affiliated with Bain
Capital Private Equity, LP, and each of their respective successors, Permitted
Registration Rights Assignees pursuant to clauses (a) and (b) of the definition
thereof and Affiliates.

“Block Trade” shall mean any non-marketed underwritten takedown offering taking
the form of a bought deal or block sale to a financial institution.



--------------------------------------------------------------------------------

“Board” shall mean the board of directors of the Company.

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock, including, without limitation, the
Preferred Stock.

“Cut Back Shares” shall have the meaning set forth in Section 2.4.

“Demand Notice” shall have the meaning set forth in Section 2.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

“H.I.G.” shall have the meaning set forth in the Recitals.

“Holders” shall mean the holders of Registrable Securities under this Agreement.

“IPO” means the underwritten initial public offering of the Company’s common
stock on September 30, 2015.

“Maximum Offering Size” shall mean the largest aggregate number of shares which
can be sold without having a material adverse effect on such offering, as
determined by the managing underwriter.

“Members of the Immediate Family” shall mean, with respect to any individual,
(i) each spouse, or natural or adopted child or grandchild of such individual or
natural or adopted child or grandchild of such individual’s spouse, (ii) each
trust created solely for the benefit of one or more of such individual and the
Persons listed in clause (i) above, and solely for estate planning purposes,
(iii) each custodian or guardian of any property of one or more of the Persons
listed in clause (i) above, in his capacity as such custodian or guardian and
(iv) each corporation, limited partnership or limited liability company
controlled by such individual or one or more of the Persons listed in clause
(i) above for the benefit of one or more of such Persons.

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock, other than any such option held by the Company or
any right to purchase shares pursuant to this Agreement.

“Permitted Registration Rights Assignee” shall mean a transfer: (a) with respect
to each holder which is not a natural person, to any Affiliate or to a Person
for whom such holder (or an Affiliate of such holder) acts as investment advisor
or investment manager; (b) with respect to each holder who is a



--------------------------------------------------------------------------------

natural person: (i) to a Member of the immediate family of such holder; (ii) to
a charitable entity, immediate family member or any trust for the direct or
indirect benefit of the holder; or (iii) and upon the death of a holder,
pursuant to the will or other instrument of such holder or by applicable laws of
descent and distribution to such holder’s estate, executors, administrators and
personal representatives, and then to such holder’s heirs, legatees or
distributees, whether or not such recipients are Members of the Immediate Family
of such holder; provided, however no part of an Interest may be transferred to a
minor or an incompetent except in trust or pursuant to the Uniform Gifts to
Minors Act or (c) with respect to any Bain Party, in a transfer other than that
described in clauses (a) and (b) above, to any Person, so long as in accordance
with applicable securities laws, provided that the transferred Registrable
Securities shall represent not less than 20% of the Registrable Securities then
held by the Bain Parties.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Preferred Stock” shall have the meaning set forth in the Recitals.

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Registrable Shares” or “Registrable Securities” shall mean: (i) any shares of
Common Stock issued through the exchange of units in Surgery Center Holdings,
LLC in the Reorganization in connection with the IPO; (ii) any shares of Common
Stock (including shares of Common Stock issued or issuable in respect of the
Preferred Stock) or Preferred Stock acquired or issued pursuant to the Stock
Purchase Agreement or the Securities Purchase Agreement; and (iii) any Common
Stock or Preferred Stock issued or issuable with respect to the securities
referred to in clauses (i) or (ii) above by way of conversion, dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization; provided, however, that shares of
Common Stock which are Registrable Shares shall cease to be Registrable Shares
(a) upon any sale pursuant to a Registration Statement, Section 4(a)(1) of the
Securities Act or Rule 144, or (b) at such time as such securities may be
distributed without volume limitation or other restrictions on transfer under
Rule 144 (including without application of paragraphs (c), (e) (f) and (h) of
Rule 144). Notwithstanding the foregoing, any Registrable Shares transferred by
a Bain Party to a Permitted Registration Rights Assignee shall continue to be
Registrable Shares in the hands of such Permitted Registration Rights Assignee.

“Registration Statement” means a registration statement (on Form S-1 or Form
S-3) filed by the Company with the Commission for a public offering and sale of
securities of the Company.

“Reorganization” means the reorganization of the Company and Surgery Center
Holdings, LLC in connection with the Company’s IPO, pursuant to the
Reorganization Agreement, dated as of September 30, 2015.

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

“Rule 415” shall mean Rule 415 under the Securities Act (or any successor Rule).

“SEC” means the United States Securities and Exchange Commission.

“SEC Restrictions” shall have the meaning set forth in Section 2.4.



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Securities Purchase Agreement” shall have the meaning set forth in the
Recitals.

“Shares” shall mean all shares of Common Stock held by a Stockholder, whenever
issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities.

“Shelf Participant” means any holder of Registrable Securities listed as a
potential selling stockholder in connection with any Shelf Registration or any
such holder that could be added to such Shelf Registration without the need for
a post-effective amendment thereto or added by means of an automatic
post-effective amendment thereto.

“Shelf Registration” shall have the meaning set forth in Section 2.3.2.

“Short-Form Registration” shall have the meaning set forth in Section 2.3.1.

“Stock Purchase Agreement” shall have the meaning set forth in the Recitals.

“Stockholders” shall have the meaning set forth in the Preamble.

“Takedown Demand” shall have the meaning set forth in Section 2.3.3.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

ARTICLE VII

MISCELLANEOUS.

7.1    Authority; Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.



--------------------------------------------------------------------------------

7.2    Notices. Any notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement shall be in writing and shall be (a) delivered or given personally,
(b) sent by facsimile or email, or (c) sent by overnight courier in each case,
to the address (or facsimile number) listed below:

If to the Company:

Surgery Partners, Inc.

40 Burton Hills Boulevard

Suite 500

Nashville, Tennessee 37215

Attention: Teresa Sparks and Michael Doyle

E-mail: tsparks@surgerypartners.com and mdoyle@surgerypartners.com

with a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl Marcellino

Facsimile No.: (646) 728-1523

Email: carl.marcellino@ropesgray.com

If to any Bain Party:

c/o Bain Capital Private Equity, LP

200 Clarendon Street

Boston, Massachusetts 02116

Attention: Devin O’Reilly, Andrew Kaplan and David Hutchins

E-mail:    doreilly@baincapital.com, akaplan@baincapital.com and

dhutchins@baincapital.com

Facsimile No.: (617) 516-2010

with a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Neal J. Reenan, P.C. and Ian N. Bushner

E-mail: neal.reenan@kirkland.com and ian.bushner@kirkland.com

Facsimile No.: (312) 862-2200

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile or email on a business day, or if
delivered on other than a business day, on the first business day thereafter and
(c) 2 business days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

7.3    Merger; Binding Effect, Etc. This Agreement, together with the
certificate of designations for the Preferred Stock, constitute the entire
agreement of the parties with respect to their



--------------------------------------------------------------------------------

subject matter, supersede all prior or contemporaneous oral or written
agreements or discussions with respect to such subject matter, and shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns.
Except as otherwise expressly provided herein, no Stockholder or other party
hereto may assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.

7.4    Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

7.5    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument.

7.6    Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

7.7    No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Stockholder covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner, member or stockholder
of any Stockholder or of any Affiliate or assignee thereof, as such, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future director,
officer, employee, partner, member or stockholder of any Stockholder or of any
Affiliate or assignee thereof, as such, for any obligation of any Stockholder
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.

ARTICLE VIII

GOVERNING LAW.

8.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

8.2    Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-



--------------------------------------------------------------------------------

named courts, that its property is exempt or immune from attachment or
execution, that any such proceeding brought in one of the above-named courts is
improper, or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court and (c) hereby agrees not to commence or
maintain any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof or thereof other than
before one of the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation to any court other than one of the above-named
courts, whether on the grounds of inconvenient forum or otherwise.
Notwithstanding the foregoing, to the extent that any party hereto is or becomes
a party in any litigation in connection with which it may assert indemnification
rights set forth in this Agreement, the court in which such litigation is being
heard shall be deemed to be included in clause (a) above. Each party hereto
hereby consents to service of process in any such proceeding in any manner
permitted by Delaware law, and agrees that service of process by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 7.4 hereof is reasonably calculated to give actual notice. The
provisions of this Section 8.2 shall not restrict the ability of any party to
enforce in any court any judgment obtained in a federal or state court of the
State of Delaware.

8.3    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

8.4    Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date and year first above
written.

 

COMPANY:   Surgery Partners, Inc.   By:   Name:   Title:

[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]

STOCKHOLDERS:

[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit E

FORM OF CERTIFICATE OF DESIGNATIONS,

PREFERENCES, RIGHTS AND LIMITATIONS

OF

10.00% SERIES A CONVERTIBLE PERPETUAL PARTICIPATING PREFERRED

STOCK

OF

SURGERY PARTNERS, INC.

Pursuant to Section 151 of the General Corporation Law of the State of Delaware
(the “DGCL”), SURGERY PARTNERS, INC., a Delaware corporation (the
“Corporation”), certifies that pursuant to the authority contained in Article
4(c) of its Amended and Restated Certificate of Incorporation, as amended (the
“Amended and Restated Certificate of Incorporation”), and in accordance with the
provisions of Section 141 and Section 151 of the DGCL, the Board of Directors
(“Board of Directors”) of the Corporation has adopted the following resolution
on [●], 2017, creating a series of [●] shares of preferred stock, par value
$0.01 per share, of the Corporation designated as “10.00% Series A Convertible
Perpetual Participating Preferred Stock”:

RESOLVED, that a series of preferred stock, par value $0.01 per share, of the
Corporation be, and hereby is, created, and that the designation and number of
shares of such series and the voting powers, preferences and relative,
participating, optional and other special rights, and such qualifications,
limitations or restrictions thereof, of the shares of such series, are as
follows:

Section 1.    Designation; Ranking; Issuance.

(a)    There is hereby created out of the authorized and unissued shares of
preferred stock, par value $0.01 per share, of the Corporation authorized to be
issued pursuant to the Amended and Restated Certificate of Incorporation, a
series of preferred stock, designated as “10.00% Series A Convertible Perpetual
Participating Preferred Stock” par value $0.01 per share (the “Series A
Preferred Stock”). The number of shares constituting such series shall be [●].
Each share (a “Share”) of the Series A Preferred Stock shall be identical in all
respects to every other share of the Series A Preferred Stock.

(b)    The Series A Preferred Stock ranks prior to the Common Stock and any
other Capital Stock (including with respect to dividends, redemption and rights
upon any Liquidation Event).

(c)    The Shares shall be issued by the Corporation in certificated form for
their Initial Value, in such amounts, at such times and to such Persons as shall
be specified by the Board of Directors, from time to time.

Section 2.    Number of Shares. The number of Shares authorized is [●],which
number may be decreased (but not below the number thereof then outstanding), but
not increased, from time to time by the Board of Directors.

 



--------------------------------------------------------------------------------

Section 3.    Defined Terms and Rules of Construction.

(a)    Definitions.

“Accrued Value” means, with respect to any Share, on any date, the sum of
(a) the Initial Value plus (b) all dividends (whether or not declared) on such
Share that have compounded through each and every Dividend Compounding Date
starting from the first Dividend Compounding Date up to, and including such date
(if such date is a Dividend Compounding Date) or the most recent Dividend
Compounding Date, in each case, to the extent not otherwise paid in cash.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling or controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition: “control” when used
with respect to any Person has the meaning specified in Rule 12b-2 under the
Exchange Act, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing. For the avoidance of doubt, each investment fund
managed and/or advised by, or any other Person under common control with,
Sponsor or any such investment fund shall be deemed to be an Affiliate of the
Sponsor.

“Alternative Fundamental Change Redemption Date” is defined in Section
6(b)(iii).

“Amended and Restated Certificate of Incorporation” is defined in the preamble.

“Applicable Fundamental Change Percentage” means, in respect of any Fundamental
Change that occurs (a) before the first anniversary of the Issue Date, 110%, (b)
on or after the date that is one year following the Issue Date and prior to the
date that is two years following the Issue Date, 109%, (c) on or after the date
that is two years following the Issue Date and prior to the date that is three
years following the Issue Date, 108%, (d) on or after the date that is three
years following the Issue Date and prior to the date that is four years
following the issue date, 107%, (e) on or after the date that is four years
following the Issue Date and prior to the date that is five years following the
Issue Date, 106%, (f) on or after the date that is five years following the
Issue Date and prior to the date that is six years following the Issue Date,
105%, (g) on or after the date that is six years following the Issue Date and
prior to the date that is seven years following the Issue Date, 103%, (h) on or
after the date that is seven years following the Issue Date and prior to the
date that is eight years following the Issue Date, 101% and (i) on or after the
date that is eight years following the Issue Date, 100%.

“Applicable Optional Redemption Percentage” means, in respect of any Optional
Redemption for which the related Redemption Date occurs (1) on or after the date
that is five years following the Issue Date and prior to the date that is six
years following the Issue Date, 105%, (2) on or after the date that is six years
following the Issue Date and prior to the date that is seven years following the
Issue Date, 103%, (3) on or after the date that is seven years following the
Issue Date and prior to the date that is eight years following the Issue Date,
101% and (4) on or after the date that is eight years following the Issue Date,
100%.

“Board of Directors” is defined in the preamble.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

“Bylaws” means the Amended and Restated Bylaws of the Corporation in effect on
the date hereof, as they may be amended from time to time.

“Capital Stock” means any and all shares of stock (in each case however
designated) issued or issuable by the Corporation, and any rights to purchase,
warrants or options to acquire, or participations or other interests in, such
stock.

“Certificate of Designations” means this Certificate of Designations,
Preferences, Rights and Limitations relating to the Series A Preferred Stock, as
it may be amended from time to time.

“Change of Control” means any (a) consolidation, merger, sale, assignment,
conveyance, lease, transfer or other disposition of substantially all of the
assets or properties of the Corporation and its Subsidiaries on a consolidated
basis in any transaction or series of related transactions, (b) acquisition by
any single Person or group (other than any Sponsor Entity or any group (as
defined in Rule 13d-5 of the Exchange Act) of which any such Sponsor Entity is a
member) of the beneficial ownership, direct or indirect, of greater than 30% of
the voting power of the Corporation’s issued and outstanding Voting Stock, or
(c) merger or consolidation to which the Corporation is a party except any such
merger or consolidation involving the Corporation or a subsidiary in which the
shares of capital stock of the Corporation outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or
exchanged for shares of capital stock that represent, immediately following such
merger or consolidation, at least a majority, by voting power, of the capital
stock of (1) the surviving or resulting corporation; or (2) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, the parent corporation of
such surviving or resulting corporation.

“Change of Control Purchase Price” means, with respect to any Change of Control,
an amount equal to the sum of (a) the price payable in cash in such Change of
Control for one share of the Common Stock outstanding immediately prior to such
Change of Control, plus (b) if the consideration payable for each share of
Common Stock is not solely cash, the Fair Market Value of such non-cash
consideration payable in such Change of Control for one share of Common Stock.

“Close of Business” means, with respect to any Business Day, 5:00 p.m., New York
City time, on such day.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation under the Amended and Restated Certificate of Incorporation.

“Common Stock Deemed Outstanding” means, as of any time, the number of shares of
Common Stock then actually outstanding at such time.

 

3



--------------------------------------------------------------------------------

“Conversion Date” is defined in Section 7(c).

“Conversion Price” means, as of the Issue Date, $19.00 per share of Common
Stock, subject to adjustment from time to time thereafter as set forth in
Section 8.

“Conversion Stock” means shares of the Common Stock issuable upon the conversion
of Shares.

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable for Common Stock.

“Corporation” is defined in the preamble.

“Corporation Conversion Date” is defined in Section 7(b).

“Deemed Conversion Shares” means, with respect to each Share, with respect to
any date, the number of shares of Conversion Stock (including fractional shares)
equal to the quotient of (i) the Accrued Value of such Share as of and including
such date plus, without duplication, dividends accrued but not yet compounded as
of and through such date divided by (ii) the Conversion Price in effect as of
such date.

“Deemed Redeemed Shares” is defined in Section 6(c).

“DGCL” is defined in the preamble.

“Dividend Compounding Date” means March 31, June 30, September 30 and
December 31 of each year, beginning for any Share, on the earliest such date
after the Issuance Date.

“Dividend Rate” means 10.00% per annum as may be adjusted pursuant to Section
11(b).

“Dividend Record Date” means, with respect to any Dividend Compounding Date,
March 15, June 15, September 15 or December 15, as the case may be, immediately
preceding such Dividend Compounding Date.

“Event of Noncompliance” is defined in Section 11(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Fair Market Value” means, with respect to any security or other property
(including for the avoidance of doubt any Common Stock, Option or Convertible
Security issued to the owners of the non-surviving entity in connection with any
merger in which the Corporation is the surviving corporation), the fair market
value of such security or other property at such time, as determined in good
faith by the Board of Directors using a nationally recognized investment bank to
provide a valuation opinion.

“Fundamental Change” means (a) Change of Control or (b) the Common Stock ceasing
to be listed or quoted on a Trading Market.

 

4



--------------------------------------------------------------------------------

“Fundamental Change Make-Whole Amount” is defined in Section 6(b)(ii)(1).

“Fundamental Change Redemption Date” is defined in Section 6(b)(iii).

“Indebtedness” means as to any Person, all indebtedness (including principal,
interest, fees and charges) of such Person for borrowed money and any other
indebtedness that is evidenced by a promissory note, bond, debenture or similar
instrument.

“Initial Value” means $1,000.00 per Share.

“Internal Reorganization Event” means a merger or consolidation which is
effected (a) by or among the Corporation and its direct and/or indirect
Subsidiaries or any new parent company or (b) between the Corporation and any
Person for the primary purpose of changing the domicile of the Corporation.

“Investor” means BCPE Seminole Holdings LP, a Delaware limited partnership.

“Issue Date” means [●], 2017, the original date of issuance of the Series A
Preferred Stock.

“Junior Stock” means any class or series of stock issued by the Corporation that
ranks junior to the Series A Preferred Stock as to (a) the payment of dividends
or (b) the distribution of assets on any Liquidation Event, or both (a) and (b).

“Liquidation Event” means any liquidation, dissolution or winding up of the
Corporation (whether voluntary or involuntary).

“Loan Documents” means the definitive documents entered into by the Corporation
and its Subsidiaries governing the indebtedness contemplated under the debt
financing commitment letters provided in connection with the Purchase Agreement
and any documentation with respect to outstanding indebtedness on the Issue
Date.

“Majority Owned” is defined in the definition of Subsidiary.

“Market Price” means, with respect to one share of any security, as of a
particular date (the “Valuation Date”), the following: (a) if such security is
then quoted on The New York Stock Exchange (“NYSE”), The NASDAQ Global Market
(the “NASDAQGM”), The NASDAQ Global Select Market (the “NASDAQGSM”), Pink OTC
Markets (the “OTC”) or any similar exchange, quotation system or association
(together, each of the NYSE, the NASDAQGM, the NASDAQGSM and the OTC, a “Trading
Market”), the arithmetic average of the daily volume weighted average prices, as
reported by Bloomberg Financial L.P., of one share of such security on the
principal Trading Market for the period of five Trading Days consisting of the
Trading Day immediately prior to the Valuation Date and the four Trading Days
immediately prior to such date (unless, between the first and last Trading Day
of such five Trading Day period, the ex-dividend or effective date occurs for an
event that would give rise to an adjustment to the Conversion Price pursuant to
Section 8 if such event were to occur with respect to the Common Stock, in which
case the Board of Directors will determine the Market Price of such security for
such date in good faith taking into account Trading Market information) or,
(b) if such security is not then quoted on a Trading Market, the Fair Market
Value of one share of such security as of

 

5



--------------------------------------------------------------------------------

the Close of Business on the Valuation Date. If the Common Stock is not then
quoted on a Trading Market, then the Board of Directors shall respond promptly,
in writing, to any inquiry by any holder of Series A Preferred Stock as to the
Fair Market Value of a share of the Common Stock. Notwithstanding the above, for
the purposes of adjustments to the Conversion Price made in accordance with
Section 8(b), if an announcement or disclosure of a potential issuance or sale
is made after the end of trading on a Trading Day, the Valuation Date for
measuring the “Market Price” in such circumstance shall be such Trading Day and
if an announcement or disclosure of a potential issuance or sale is made other
than after the end of trading on a Trading Day, the Valuation Date for measuring
the “Market Price” in such circumstance shall such be the last Trading Day
immediately prior to such announcement or disclosure.

“NASDAQGM” is defined in the definition of Market Price.

“NASDAQGSM” is defined in the definition of Market Price.

“NYSE” is defined in the definition of Market Price.

“Optional Redemption” is defined in Section 6(a)(i).

“Optional Redemption Date” is defined in Section 6(a)(ii).

“Optional Redemption Notice” is defined in Section 6(a)(ii).

“Optional Redemption Price” is defined in Section 6(a)(i).

“Options” means any rights, warrants or options to subscribe for, acquire or
purchase the Common Stock or Convertible Securities.

“Organic Change” is defined in Section 8(i).

“OTC” is defined in the definition of Market Price.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity or any department, agency
or political subdivision thereof.

“Prospectus” means the prospectus (including any preliminary, final or summary
prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus, and all other material incorporated by reference
in such prospectus.

“Purchase Agreement” means that certain purchase agreement related to the
purchase and sale of the Series A Preferred Stock, dated as of May 9, 2017,
between Investor and the Corporation, as amended from time to time in accordance
with its terms.

“Redemption Date” is defined in Section 6(c).

“Reg Rights Agreement” means that certain Amended and Restated Registration
Rights Agreement, dated [●], 2017, as it may be amended from time to time, by
and among the Corporation and the Investor (and any other Persons who may become
bound by such agreement at a later date in accordance with its terms).

 

6



--------------------------------------------------------------------------------

“Regulation FD” means Regulation FD as promulgated under the Exchange Act.

“Registrable Securities” is defined in the Reg Rights Agreement.

“Required Percentage” means greater than 50% of the Shares acquired by the
Sponsor Entities on the Issue Date with any proportional adjustments for any
stock split, stock dividend, recapitalization or similar transactions. For
purposes of determining whether the Required Percentage is met, all Shares held
by the Sponsor Entities shall be aggregated.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Series A Directors” is defined in Section 9.

“Series A Preferred Stock” is defined in Section 1(a).

“Share” is defined in Section 1(a).

“Shelf Registration Statement” means a “shelf” registration statement of the
Corporation that covers all the Registrable Securities (and may cover other
securities of the Corporation) on Form S-3 and under Rule 415 under the
Securities Act or, if the Corporation is not then eligible to file on Form S-3,
on Form S-1 under the Securities Act, or any successor rule that may be adopted
by the SEC, and all amendments and supplements to such “shelf” registration
statement, including post-effective amendments, in each case, including the
Prospectus contained therein, all exhibits thereto and any document incorporated
by reference therein.

“Sponsor” means Bain Capital Private Equity, LP, a Delaware limited partnership.

“Sponsor Entities” means Investor, Sponsor, investment funds affiliated with
Sponsor, and each of their respective successors and Affiliates.

“Sponsor Fundamental Change Redemption Date” is defined in Section 6(b)(ii).

“Subsidiary” means, when used with respect to any Person, any other Person of
which (a) in the case of a corporation, at least a majority of the equity and
the voting interests of which are owned or controlled, directly or indirectly,
by such first Person (any such entity, a “Majority Owned” entity), by any one or
more of its Majority Owned subsidiaries, or by such first Person and one or more
of its Majority Owned subsidiaries, or (b) in the case of any Person other than
a corporation, such first Person, one or more of its Majority Owned
subsidiaries, or such first Person and one or more of its Majority Owned
subsidiaries either (i) owns a majority of the equity interests thereof or
(ii) has the power to elect or direct the election of a majority of the members
of the governing body thereof.

 

7



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, branch profits, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, escheat, environmental, customs
duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, ad valorem, value added, alternative or add-on minimum
or estimated tax or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person by law, by contract or otherwise.

“Trading Day” means any day on which (a) trading in a security generally occurs
on the principal Trading Market for such security, (b) such principal Trading
Market does not fail to open for trading during its regular trading session and
(c) there does not occur or exist on such day, for more than a one half-hour
period, in the aggregate, any suspension or limitation imposed on the trading of
such security or of any options, contracts or futures contracts relating to such
security, which suspension or limitation occurs or exists at any time before
1:00 p.m. (New York City time) on such day. If a security is not quoted on any
Trading Market, “Trading Day” shall have the same meaning as Business Day.

“Trading Market” is defined in the definition of Market Price.

“Valuation Date” is defined in the definition of Market Price.

“Voting Stock” means Capital Stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances
(determined without regard to any classification of directors) to elect one or
more members of the Board of Directors (without regard to whether or not, at the
relevant time, Capital Stock of any other class or classes (other than Common
Stock) shall have or might have voting power by reason of the happening of any
contingency).

“Window Trigger Date” is defined in Section 7(b).

“Withholding Tax” is defined in Section 16.

(b)    Rules of Construction. Capitalized terms used in this Certificate of
Designations which are not defined in this Section 3 (or in a document
referenced in Section 3) have the meanings contained elsewhere in this
Certificate of Designations. Whenever the words “include,” “includes” or
“including” are used in this Certificate of Designations, they are deemed to be
followed by the words “without limitation.” Any definitions used herein defined
in the plural shall be deemed to include the singular as the context may
require, and any definitions used herein defined in the singular shall be deemed
to include the plural as the context may require. Wherever reference is made
herein to the male, female or neuter genders, such reference shall be deemed to
include any of the other genders as the context may require.

Section 4.    Dividends.

(a)    Dividends shall accrue and accumulate on each Share (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Shares) on a
daily basis at the Dividend Rate on the

 

8



--------------------------------------------------------------------------------

Accrued Value from and including the Issue Date of such Share to and including
the first date on which any of the following occurs: (i) payment is made in
respect to such Share in connection with a Liquidation Event pursuant to
Section 5, (ii) such Share is redeemed by the Corporation in accordance with
Section 6, or (iii) such Share is converted into shares of Conversion Stock
pursuant to Section 7. Dividends on Shares shall compound quarterly on each
Dividend Compounding Date. Dividends on Shares shall accrue, accumulate, and
compound whether or not they have been declared, whether or not there are
profits, surplus or other funds of the Corporation legally available for the
payment of dividends, and whether or not a cash payment of such dividends would
be prohibited under any Loan Documents. In any given quarter, to the extent that
(x) the Corporation is legally permitted to pay dividends in cash and (y) an
independent committee of the Board of Directors (which for the avoidance of
doubt shall exclude any directors employed within the last three years by
investment funds affiliated with H.I.G. Capital, LLC) has determined that
payment of such dividends in cash is in the best interest of stockholders
(taking into account the impact that payment of such dividends in cash or the
ability to make such cash payment of such dividends, would have on the treatment
of the Shares as debt or equity by the credit agencies rating the Company, its
Subsidiaries, Indebtedness of the Company or its Subsidiaries or the Shares),
the Board of Directors may, in its sole discretion, declare a cash dividend in
an amount up to 50% of the amount of the dividends that have accrued and
accumulated on the Shares through the end of such quarter, and, if the Board of
Directors so declares, the Corporation shall pay such cash dividend on the
Dividend Compounding Date for such quarter to the holders of record of the
Shares as they appear on the Company’s stock register at the Close of Business
on the relevant Dividend Record Date. For the avoidance of doubt, the amount of
any quarterly dividend on Shares paid in cash to the holders of Shares on the
Dividend Compounding Date pursuant to the immediately preceding sentence shall
not compound on the Dividend Compounding Date and shall not be included in
Accrued Value. With respect to any Share, its Issue Date shall remain the same
regardless of the number of times transfer of such Share is made on the stock
records maintained by or for the Corporation and regardless of the number of
certificates which may be issued to evidence such Share.

(b)    Participating Dividends. In addition to any other dividends accruing or
declared hereunder, in the event that the Corporation declares or pays any
dividends upon the Common Stock (whether payable in cash, securities or other
property), the Corporation shall also declare and pay to the holders of the
Series A Preferred Stock at the same time that it declares and pays such
dividends to the holders of the Common Stock, the dividends which would have
been declared and paid with respect to the Common Stock issuable upon conversion
of the Series A Preferred Stock as if all of the outstanding Series A Preferred
Stock had been converted into Common Stock immediately prior to the record date
for such dividend, or if no record date is fixed, the date as of which the
Corporation will determine the record holders of Common Stock entitled to such
dividends.

Section 5.    Liquidation. Upon any Liquidation Event, each holder of Series A
Preferred Stock then outstanding shall be entitled to be paid for each Share,
out of the assets of the Corporation available for distribution to shareholders
of the Corporation, and after satisfaction of (or reservation of an amount
sufficient to satisfy) all liabilities and obligations to creditors of the
Corporation, but before any distribution or payment is made upon any Junior
Stock, an amount in cash equal to the greater of (a) the Accrued Value of such
Share as of and including the date of the Liquidation Event plus, without
duplication, dividends accrued but not yet compounded as of and through such
date and (b) the amount that such holder would be entitled to receive in respect
of Conversion Stock in connection with such Liquidation Event if such Share were
converted into Conversion Stock immediately prior to such event in accordance
with Section 7(a), and the holders of Series A Preferred Stock shall not be
entitled to any other payment with respect to such Share. If upon any
Liquidation Event, the assets of the Corporation to be distributed among the
holders of the Series A Preferred Stock are insufficient to permit

 

9



--------------------------------------------------------------------------------

payment to such holders of the entire aggregate amount that they are entitled to
be paid under the first sentence of this Section 5, then the entire assets
available (including any right to future or contingent distributions) to be
distributed to the Corporation’s stockholders shall be distributed pro rata
among the holders of the Series A Preferred Stock, based upon the aggregate
Accrued Value (plus, without duplication, any accrued dividends not already
included in such Accrued Value) as of and including the date of the Liquidation
Event of the Series A Preferred Stock held by each such holder. As soon as
practicable prior to the payment date stated therein, the Corporation shall
deliver written notice of any such Liquidation Event to each record holder of
Series A Preferred Stock, setting forth in reasonable detail the amount of
proceeds to be paid with respect to each Share and to each share of Common Stock
in connection with such Liquidation Event.

Section 6.    Redemptions.

(a)    Redemption at the Option of the Corporation.

(i)    No sinking fund is provided for the Series A Preferred Stock. The
Corporation shall not have the right to redeem the Series A Preferred Stock
prior to the fifth anniversary of the Issue Date. On or after the fifth
anniversary of the Issue Date, the Corporation will have the right (but not the
obligation) to redeem (an “Optional Redemption”) all, but not less than all, of
the Series A Preferred Stock then outstanding in accordance with this Section 6,
for an amount of cash per Share, payable by wire transfer to the account or
accounts designated in writing to the Corporation by such holder, equal to the
product of (A) the Applicable Optional Redemption Percentage multiplied by
(B) the sum of the Accrued Value of such Share as of and including the Optional
Redemption Date plus, without duplication, dividends accrued but not yet
compounded as of and through such date (such amount, the “Optional Redemption
Price”).

(ii)    In case the Corporation exercises its Optional Redemption right to
redeem all of the Series A Preferred Stock then outstanding pursuant to this
Section 6(a), it shall fix a date for redemption (each, an “Optional Redemption
Date”) and it shall mail a notice of such Optional Redemption (an “Optional
Redemption Notice”) not less than 30 days prior to the Optional Redemption Date
to each holder of Series A Preferred Stock at its last address as the same
appears on the Corporation’s stock register. The Optional Redemption Date must
be a Business Day. For the avoidance of doubt, any holder may convert its Shares
pursuant to Section 7(a) at any time prior to the Close of Business on the date
that is three (3) Business Days prior to the Optional Redemption Date.

(iii)    Each Optional Redemption Notice shall specify:

(1)    the Optional Redemption Date;

(2)    the Optional Redemption Price;

(3)    that on the Optional Redemption Date, the Optional Redemption Price will
become due and payable upon each Share, and that any dividends thereon will
cease to accumulate after the Optional Redemption Date;

 

10



--------------------------------------------------------------------------------

(4)    the place or places where such Shares are to be surrendered for payment
of the Optional Redemption Price; and

(5)    that holders may surrender their Shares for conversion at any time prior
to the Close of Business on the date that is three (3) Business Days immediately
preceding the Optional Redemption Date.

Any delivered Optional Redemption Notice is irrevocable.

(iv)    If any Optional Redemption Notice has been given in respect of Shares in
accordance with this Section 6(a), holders of Shares shall surrender any Shares
that have not been converted prior to the related Optional Redemption Date to
the Corporation on the Optional Redemption Date at the place or places stated in
the Redemption Notice for the payment in full of the Optional Redemption Price
solely in cash.

(v)    From and after the Optional Redemption Date (unless the Corporation shall
default in providing for the payment of the Optional Redemption Price), (1)
dividends will cease to accrue on Shares, (2) Shares shall no longer be deemed
outstanding and (3) all rights of the holders of Shares hereunder will
terminate, except the right to receive the Optional Redemption Price for each
Share payable in full in cash on the Optional Redemption Date.

(b)    Redemption at the Option of the Holder Upon Fundamental Change.

(i)    If, prior to the effective date of a Fundamental Change, the Corporation
has knowledge of such Fundamental Change, then no later than 30 days prior (or
such lesser number of days as is practicable if such knowledge is obtained
thereafter) to the occurrence of the Fundamental Change, the Corporation shall,
to the extent legally permissible, give written notice of such proposed
Fundamental Change, which notice shall describe (to the extent known) the
expected date of consummation thereof to each holder of Series A Preferred Stock
(provided, that the Corporation shall not be required to deliver such notice if
its delivery would result in, or, in the Corporation’s sole reasonable
discretion, be likely to result in, the Corporation having to generally disclose
material non-public information pursuant to Regulation FD, any successor law or
any similar provision of any law applicable to the Corporation; provided,
further, that so long as the Sponsor and its Affiliates are subject to a
confidentiality obligation with the Corporation, the exception to the notice
requirement set forth in the immediately preceding proviso shall not apply to
the Sponsor or its Affiliates).

(ii)    If a Fundamental Change occurs, each holder of the Series A Preferred
Stock will have the right (but not the obligation) to require the Corporation to
redeem all, but not less than all, of such holder’s Series A Preferred Stock on
the Fundamental Change Redemption Date for an amount of cash per Share, payable
by wire transfer to the account or accounts designated in writing to the
Corporation by such holder, equal to:

(1)    if the Fundamental Change is a Change of Control, the greater of (A) the
product of (1) the Applicable Fundamental Change Percentage multiplied by
(2) the sum of the Accrued Value of such Share as of and including the
Fundamental Change Redemption Date plus, without duplication, dividends

 

11



--------------------------------------------------------------------------------

accrued but not yet compounded as of and through such date (such amount in this
clause (A), the “Fundamental Change Make-Whole Amount”) and (B) the product of
(1) the Deemed Conversion Shares at the time of closing of such Change of
Control multiplied by (2) the Change of Control Purchase Price; and

(2)    if the Fundamental Change is not a Change of Control, the Fundamental
Change Make-Whole Amount;

by delivering to the Corporation, at its principal office or to such other
location as may be directed by the Corporation, the Shares to be redeemed and
written notice of such election (x) if notice was delivered by the Corporation
to such holder pursuant to Section 6(b)(i), by 12:00 p.m., New York time, on the
Business Day immediately preceding the effective date of the Fundamental Change,
and (y) if notice was delivered by the Corporation to such holder pursuant to
Section 6(b)(iii), by the Close of Business on the day that is three Business
Days prior to the Alternative Fundamental Change Redemption Date. Upon timely
receipt of any holder’s election and Shares, the Corporation shall be obligated
to redeem the Shares of such holder (1) if the Corporation delivered notice to
such holder pursuant to Section 6(b)(i), on the date of the occurrence of the
Fundamental Change (the “Sponsor Fundamental Change Redemption Date”), and
(2) if the Corporation delivered notice to such holder pursuant to Section
6(b)(iii), on the Alternative Fundamental Change Redemption Date, in each case,
in priority over any payments to the holders of Junior Stock. If any proposed
Fundamental Change does not occur, any request for redemption in connection
therewith shall be automatically rescinded, or if there has been a material
change in the terms or the timing of the transaction, any holder of Series A
Preferred Stock may rescind such holder’s request for redemption by giving
written notice of such rescission to the Corporation.

(iii)    If a Fundamental Change occurs and notice is not given to such holder
pursuant to Section 6(b)(i), then the Corporation will deliver notice of such
Fundamental Change to such holder as promptly as practicable after the
occurrence of such Fundamental Change, which notice shall set forth the date on
which the Corporation will redeem any Shares properly tendered by such holder in
accordance with Section 6(b)(ii) in connection with such Fundamental Change,
which date, shall be no fewer than 25 Business Days, and no more than 35
Business Days after the date on which such notice is delivered (the “Alternative
Fundamental Change Redemption Date”, and together with the Sponsor Fundamental
Change Redemption Date, the “Fundamental Change Redemption Date”).

(c)    Redemption Payments. For each Share to be redeemed hereunder, to the
extent required by the Corporation, upon surrender by the holder thereof at the
Corporation’s principal office, or to such other location as may be directed by
the Corporation, of the certificate representing such Share and any other
documentation required pursuant to this Certificate of Designations and
reasonably requested by the Corporation, the Corporation shall be obligated on
the Optional Redemption Date or any Fundamental Change Redemption Date (each a
“Redemption Date”) to pay to the holder thereof, by wire transfer to an account
or accounts designated by the holder at least three Business Days prior to the
relevant Redemption Date, an amount in cash equal to the redemption price of
such Share in accordance with Section 6(a), Section 6(b), or Section 6(c), as
applicable. If the Corporation pays any holder of more than one Share an amount
of cash less than the amount of the redemption price due in accordance with

 

12



--------------------------------------------------------------------------------

Section 6(a), Section 6(b), or Section 6(c) with respect to such Shares, the
payment shall be deemed to satisfy the Corporation’s obligations with respect to
a number of Shares held by such holder (the “Deemed Redeemed Shares”) equal to
the maximum number of Shares held by such holder for which the applicable
redemption price could have been paid in full by such amount of cash, and
thereafter, such Deemed Redeemed Shares shall be redeemed by the Corporation in
accordance with Section 6(a) or Section 6(b), as applicable, and cancelled and
retired. For the avoidance of doubt, any Shares not redeemed pursuant to Section
6(a), Section 6(b), or Section 6(c), as applicable, shall remain outstanding.

(d)    Redeemed or Otherwise Acquired Shares. Any Shares which are redeemed by
the Corporation or otherwise acquired by the Corporation or which are converted
shall be canceled and retired to “authorized but unissued shares” and shall not
be reissued, sold or transferred.

(e)    No Other Redemptions. The Series A Preferred Stock shall not be
redeemable except as expressly authorized in this Section 6.

Section 7.    Conversion.

(a)    Conversion at the Option of the Holder. Each Share may be converted on
any date, from time to time, at the option of the holder thereof into a number
of shares of Conversion Stock equal to the Deemed Conversion Shares.

(b)    Conversion at the Option of the Corporation. If, on any date following
the date that is two years after the Issue Date, (i) no Event of Noncompliance
has occurred and is continuing, (ii) there is an effective Shelf Registration
Statement covering the resale of all of the Registrable Securities, which
remains effective through and including the Corporation Conversion Date, and and
(iii) for any 20 Trading Days out of the 30 consecutive Trading Day-period
immediately preceding such date, the volume weighted average closing price of
the Common Stock on such Trading Days equaled or exceeded $42.00 per share (such
day, the “Window Trigger Date”), then the Corporation may cause the conversion
of all, but not less than all, of the Shares into a number of shares of
Conversion Stock equal to the Deemed Conversion Shares by providing written
notice to the holders of the Series A Preferred Stock, no later than 10 days
after such Window Trigger Date, of the Corporation’s election to cause such
conversion, and of the effective date of such conversion, which effective date
shall not be earlier than 30 days or later than 60 days after the date of such
notice (the “Corporation Conversion Date”).

(c)    Conversion Procedure. To convert Shares pursuant to Section 7(a) or
Section 7(b), the holder of such Shares must deliver the certificate(s)
representing such Shares to the Corporation at its principal corporate office,
or to such other locations as may be directed by the Corporation, and with
respect to a conversion pursuant to Section 7(a), together with an irrevocable
written notice of conversion. The “Conversion Date” means, for any Share, (i) in
the case of a conversion under Section 7(a), the date on which such Share is
submitted for conversion and the duly signed and completed notice of conversion
of such Share is received by the Corporation and (ii) in the case of a
conversion under Section 7(b), the Corporation Conversion Date. Upon conversion
of a Share, (x) the Person entitled to receive the Conversion Stock issuable
upon such conversion shall be treated for all purposes as the record holder or

 

13



--------------------------------------------------------------------------------

holders of such Conversion Stock at the Close of Business on the Conversion Date
for such Share (and, for the avoidance of doubt, without limiting the rights of
holders of Shares provided herein (including voting rights as provided in
Section 9 or rights to dividends as provided in Section 4), prior to such time
will not be treated as the holder or holders of record of such Conversion Stock
or as entitled to any rights with respect to such shares of Conversion Stock by
virtue of holding Shares), and (y) such Person shall cease to be a record holder
of the Series A Preferred Stock at the Close of Business on such Conversion
Date, in each of (x) and (y) irrespective of whether Conversion Stock is issued
on or after the Conversion Date. As promptly as practicable on or after the
Conversion Date for any Share, the Corporation shall issue the number of whole
shares of Conversion Stock issuable upon conversion, with such number of shares
of Conversion Stock determined based on the aggregate number of Shares converted
by the converting holder on such Conversion Date and any remaining balance
satisfied in cash. Such delivery shall be made, at the option of the applicable
holder, in certificated form or by book-entry (if Common Stock is then issued in
one or more global certificates with a depositary). If any holder converts only
a portion of the Shares represented by a single certificate, the Corporation
will promptly issue a new certificate representing the portion of the Shares
that such holder has not converted. Any such certificate or certificates shall
be delivered by the Corporation to the appropriate holder by sending
certificates evidencing the shares to the holders at their respective addresses
as set forth in the conversion notice. The Corporation shall be entitled to
treat the registered holder of any share of Common Stock issued upon the
conversion of a Share as the owner of such share for all purposes.

(d)    Contingent Conversion. Notwithstanding any other provision of this
Section 7, if a conversion of Series A Preferred Stock is to be made in
connection with an event or transaction affecting the Corporation, the
conversion of any Shares may, at the election of the holder thereof, be
conditioned upon the consummation of such event or transaction, in which case
such conversion shall not be deemed to be effective until such event or
transaction has been consummated.

(e)    Common Stock Reserved for Issuance. The Corporation shall at all times
reserve and keep available out of its authorized and unissued shares of
Conversion Stock, solely for the purpose of issuance upon the conversion of the
Series A Preferred Stock, the number of shares of Conversion Stock that would be
issuable upon the conversion of all outstanding Series A Preferred Stock. All
shares of Conversion Stock which are so issuable shall, when issued, be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges and encumbrances. The Corporation shall take reasonable best efforts to
assure that all such shares of Conversion Stock may be so issued without
violation of any applicable law or governmental regulation or any requirements
of any domestic securities exchange upon which shares of Conversion Stock may be
listed (except for official notice of issuance which shall be promptly delivered
by the Corporation upon each such issuance and except for any such law,
regulation or requirement applicable because of the business or nature of the
holder). The Corporation shall not take any action which would cause the number
of authorized but unissued shares of Conversion Stock to be less than the number
of such shares required to be reserved hereunder for issuance upon conversion of
the Series A Preferred Stock in accordance with this Section 7(e).

(f)    Taxes. The Corporation shall pay any and all transfer Taxes that may be
payable in respect of the issue or delivery of shares of Conversion Stock on
conversion of the

 

14



--------------------------------------------------------------------------------

Shares. The Corporation shall not, however, be required to pay any Tax which may
be payable in respect of any transfer involved in the issue or delivery of
shares of Conversion Stock in a name other than that in which the converted
Shares of Series A Preferred Stock were registered, and no such issue or
delivery shall be made unless and until the Person requesting such issue has
paid to the Corporation the amount of any such Tax, or has established to the
satisfaction of the Corporation that such Tax has been paid.

(g)    No Impairment. The Corporation shall not, by amendment of this
Certificate of Designations or the Amended and Restated Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation.

Section 8.    Conversion Price; Adjustments.

(a)    In order to prevent dilution of the conversion rights granted under
Section 7, the Conversion Price shall be subject to adjustment from time to
time, without duplication, in the circumstances and in the manner described in
this Section 8.

(b)    Stock Dividends. In case the Corporation shall pay or make a dividend or
other distribution on the Common Stock in Common Stock, the Conversion Price, as
in effect at the opening of business on the day following the date fixed for the
determination of stockholders of the Corporation entitled to receive such
dividend or other distribution, shall be adjusted by multiplying such Conversion
Price by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding at the close of business on the date fixed for such
determination and the denominator shall be the sum of such number of shares and
the total number of shares constituting such dividend or other distribution,
such adjustment to become effective immediately after the opening of business on
the day following the date fixed for such determination.

(c)    Stock Purchase Rights. If the Corporation issues or sells to all holders
of its Common Stock any Options entitling them to subscribe for or purchase
shares of Common Stock for a period expiring within 60 days from the date of
issuance of such Options at a price per share for an amount of consideration per
share less than the Market Price of one share of Common Stock determined as of
the date of such issue or sale, then at the opening of business on the day
following the date fixed for such determination the Conversion Price shall be
reduced to equal (x) the Conversion Price in effect immediately prior to such
issue or sale multiplied by (y) a fraction, the numerator of which shall be
(1) the number of shares of Common Stock Deemed Outstanding on the close of
business on the date fixed for such determination plus (2) the aggregate
consideration expected to be received by the Company upon the exercise,
conversion or exchange of such Options (as determined in good faith by the Board
of Directors, whose determination shall be conclusive and described in a
resolution of the Board of Directors) and the denominator of which shall be the
number of shares of Common Stock outstanding at the close of business on the
date fixed for such determination plus the number of shares of Common Stock so
offered for subscription or purchase.

 

15



--------------------------------------------------------------------------------

(d)    Debt, Asset or Security Distributions. In case the Corporation shall, by
dividend or otherwise, distribute to all holders of its Common Stock evidences
of its indebtedness, assets or securities (but excluding any dividend or
distribution of Options referred to in Section 8(c), any dividend or
distribution paid exclusively in cash, any dividend or distribution of shares of
Capital Stock of any class or series, or similar equity interests, or any
dividend or distribution referred to in Section 8(b)), the Conversion Price
shall be reduced by multiplying the Conversion Price in effect immediately prior
to the close of business on the date fixed for the determination of stockholders
of the Company entitled to receive such distribution by a fraction, the
numerator of which shall be Market Price minus the fair market value (as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and described in a Board Resolution) of the portion of the assets or
evidences of indebtedness so distributed applicable to one share of Common Stock
and the denominator of which shall be the Market Price on the date fixed for
such determination, such adjustment to become effective immediately prior to the
opening of business on the day following the date fixed for the determination of
stockholders of the Company entitled to receive such distribution.

(e)    Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Corporation or any Subsidiary, and the disposition of any shares so owned or
held shall be considered an issue or sale of Common Stock.

(f)    Subdivision or Combination of Common Stock. If the Corporation at any
time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
the effective date or record date, as the case may be, for such subdivision
shall be proportionately reduced on such effective date or record date, as the
case may be, and if the Corporation at any time combines (by reverse stock split
or otherwise) one or more classes of its outstanding shares of Common Stock into
a smaller number of shares, the Conversion Price in effect immediately prior to
the effective date or record date for such combination shall be proportionately
increased immediately after such effective date or record date.

(g)    Record Date. If the Corporation takes a record of the holders of Common
Stock for the purpose of entitling them (a) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(b) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or upon the making of such other distribution or
the date of the granting of such right of subscription or purchase, as the case
may be.

(h)    Notices Related to Conversion Adjustments.

(i)    Promptly upon any adjustment of the Conversion Price, the Corporation
shall give written notice thereof to all holders of Series A Preferred Stock,
setting forth in reasonable detail and certifying the calculation of such
adjustment.

 

16



--------------------------------------------------------------------------------

(ii)    The Corporation shall give written notice to all holders of Series A
Preferred Stock at least 10 Business Days prior to the date on which the
Corporation closes its books or takes a record (a) with respect to any dividend
or distribution upon Common Stock, (b) with respect to any pro rata subscription
offer to holders of Common Stock or (c) for determining rights to vote with
respect to any Organic Change or Liquidation Event.

(iii)    So long as the delivery of such notice would not result in, or, in the
Corporation’s sole reasonable discretion, be likely to result in, the
Corporation having to generally disclose material non-public information
pursuant to Regulation FD, any successor law or any similar provision of any law
applicable to the Corporation (provided, that so long as the Sponsor and its
Affiliates are subject to a confidentiality obligation with the Corporation,
such exception shall not apply to the Sponsor or its Affiliates), the
Corporation shall also give written notice to the holders of Series A Preferred
Stock at least 10 Business Days prior to the date on which any Organic Change
shall take place.

(i)    Consolidation, Merger or Sale. Any consolidation, merger, sale,
assignment, conveyance, lease, transfer or other disposition of substantially
all of the assets or properties of the Corporation and its Subsidiaries on a
consolidated basis in any transaction or series of related transactions, in each
case, which is effected in such a manner that the holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities, cash or assets with respect to, or in exchange for, Common Stock, is
referred to herein as an “Organic Change”. Prior to the consummation of any
Organic Change, the Corporation shall, at its election, either redeem the Shares
pursuant to Section 6(a) if the Corporation has the right to force such
redemption at such time, cause the conversion of the Shares pursuant to Section
7(b) if the Corporation has the right to force such conversion at such time or
make appropriate provisions to insure that the holder of any Share not being
redeemed in accordance with Section 6(b) shall thereafter have the right to
acquire and receive, upon conversion of such Share, in lieu of each share of
Common Stock immediately theretofore acquirable and receivable upon the
conversion of such Share, the types and amounts of stock, other securities, cash
or other assets that such holder would have received in connection with such
Organic Change if such holder had converted its Share immediately prior to such
Organic Change. The Corporation shall not effectuate an Internal Reorganization
Event unless the Series A Preferred Stock shall be outstanding as a class of
preferred stock of the surviving corporation having the same rights, terms,
preferences, liquidation preference and accrued and unpaid dividends as the
Series A Preferred Stock in effect immediately prior to such Internal
Reorganization Event.

Section 9.    Voting Rights. Except as otherwise provided herein (including
Section 10) or by applicable law, the holders of Shares shall be entitled to
vote with the holders of shares of Common Stock, together as a single class, on
all matters submitted to a vote of shareholders of the Corporation. Each holder
of Shares shall be entitled to the number of votes equal to the number of whole
shares of Common Stock into which all Shares held of record by such holder could
then be converted pursuant to Section 7 at the record date for the determination
of the shareholders entitled to vote on such matters or, if no such record date
is established, at the date such vote is taken or any written consent of
shareholders is first executed. The holders of Shares shall be entitled to
notice of any meeting of shareholders of the Corporation in accordance with the
Bylaws. On and following the Trigger Date (as defined in the Amended and
Restated Certificate of Incorporation), for so long as the Sponsor Entities
continue to own the Required

 

17



--------------------------------------------------------------------------------

Percentage, the holders of at least a majority of the then-outstanding Shares
held by the Sponsor Entities, voting as a separate class, shall be entitled to
elect two (2) directors to the Board of Directors and at each meeting or
pursuant to each consent of the Company’s stockholders for the election of
directors (the “Series A Directors”); provided that, if and for so long as the
Sponsor Entities continue to own more than 50% of the Required Percentage but
less than 100% of the Required Percentage, the holders of at least a majority of
the then-outstanding Shares held by the Sponsor Entities, voting as a separate
class, shall be entitled to elect one (1) Series A Director at each meeting or
pursuant to each consent of the Company’s stockholders for the election of
directors. The Series A Directors shall only be removed by the holders of at
least a majority of the then-outstanding Shares held by the Sponsor Entities,
voting as a separate class.

Section 10.    Protective Provisions. For so long as the Sponsor Entities
continue to own the Required Percentage, the Corporation shall not, and shall
cause its Subsidiaries not to, without first obtaining the approval (by vote or
written consent as provided by law) of the holders of at least the majority of
the then-outstanding Shares, voting as a separate class:

(a)    amend, modify, waive, repeal or restate any provision in this Certificate
of Designations, the Amended and Restated Certificate of Incorporation or
Bylaws, similar organizational documents of the Corporation’s Subsidiaries, the
Reg Rights Agreement or any other rights involving the rights of holders with
respect to any Shares, including, by merger, consolidation, recapitalization or
otherwise, in each case, in any manner that adversely affects the powers,
preferences or rights of the Shares;

(b)    enter into any contract that would prohibit or restrict the ability of
the Corporation to perform its obligations with respect to the Series A
Preferred Stock;

(c)    incur Indebtedness (including guarantees on Indebtedness) in excess of
the amount of Indebtedness outstanding on the Issue Date;

(d)    extend, supplement, amend, waive or otherwise modify any material
provisions of the Loan Documents or any other agreement, indenture or similar
instrument governing any terms of Indebtedness of the Corporation or its
Subsidiaries, other than refinancing Indebtedness outstanding on the Issue Date;

(e)    acquire or divest in one or more series of transactions the stock or
assets of any Person for consideration in excess of $25 million individually or
$125 million in the aggregate in any given year;

(f)    establish or acquire any Subsidiaries outside of the United States;

(g)    effect a Fundamental Change;

(h)    effect any bankruptcy or Liquidation Event of the Corporation or its
Subsidiaries;

(i)    declare or pay any dividends other than dividends on the Series A
Preferred Stock;

 

18



--------------------------------------------------------------------------------

(j)    authorize, create or issue any Capital Stock of the Corporation or any of
its Subsidiaries other than Junior Stock or pursuant to any management plan
approved by the Board of Directors;

(k)    (i) reclassify, alter or amend any existing security of the Corporation
that is pari passu with the Shares in respect of the distribution of assets on
the liquidation, dissolution or winding up of the Corporation, the payment of
dividends or rights of redemption, if such reclassification, alteration or
amendment would render such other security senior to the Shares in respect of
any such right, preference, or privilege or (ii) reclassify, alter or amend any
existing security of the Corporation that is Junior Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to or pari passu with the Shares in respect of any such right, preference
or privilege;

(l)    enter into or effect any transaction involving the recapitalization,
reorganization, reclassification, repurchase, redemption, exchange or other
acquisition of any equity securities of the Corporation or its Subsidiaries,
other than repurchases or redemptions by a wholly owned Subsidiary of its
outstanding securities, or redemptions or other repurchases of Common Stock from
employees of the Corporation and its Subsidiaries pursuant to plans or
arrangements approved by the Board of Directors; or

(m)    agree in writing or commit or publicly announce an intention to do any of
the foregoing.

Section 11.    Events of Noncompliance.

(a)    Definition. An “Event of Noncompliance” shall have occurred if: (A) the
Corporation fails to make any redemption payment with respect to the Series A
Preferred Stock which it is required to make under this Certificate of
Designations, whether or not such payment is legally permissible or is
prohibited by any Loan Document or any other agreement to which the Corporation
is subject or (B) the Corporation breaches any of its payment obligations under
this Certificate of Designations, including Section 7(f) hereto.

The foregoing shall constitute Events of Noncompliance whatever the reason or
cause for any such Event of Noncompliance and whether it is voluntary or
involuntary or is effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body and regardless of the effects of any
subordination provisions.

(b)    Consequences of Events of Noncompliance.

(i)    If an Event of Noncompliance has occurred and is continuing, the Dividend
Rate for such outstanding Shares will increase by 3.00% per annum, effective as
of the date of the Event of Noncompliance, and will increase by an additional
0.50% per annum on each successive Dividend Compounding Date (up to a maximum
Dividend Rate of 20.00% per annum), in each case, until such Event of
Noncompliance has been cured and no longer is continuing.

 

19



--------------------------------------------------------------------------------

(ii)    If any Event of Noncompliance exists, each holder of Series A Preferred
Stock shall also have any other rights which such holder is entitled to under
any contract or agreement at any time and any other rights and remedies which
such holder may have at law or in equity.

(c)    For the avoidance of doubt, any action by the Corporation in violation of
this Certificate of Designations, including with respect to the rights of
holders of Shares pursuant to Section 8 or Section 10, shall be null and void ab
initio, and of no force or effect.

Section 12.    Registration of Transfer. The Corporation shall keep at its
principal office a register for the registration of Series A Preferred Stock.
The Corporation shall be entitled to treat the registered holder of any Share as
the owner of such Share for all purposes. Upon the surrender of any certificate
representing Shares at such place, the Corporation shall, at the request of the
record holder of such certificate, execute and deliver (at the Corporation’s
expense) a new certificate or certificates in exchange therefor representing in
the aggregate the number of Shares represented by the surrendered certificate.
Each such new certificate shall be registered in such name and shall represent
such number of Shares as is requested by the holder of the surrendered
certificate and shall be substantially identical in form to the surrendered
certificate.

Section 13.    Notices. Except as otherwise expressly provided hereunder, all
notices referred to herein shall be in writing and shall be deemed to have been
given when so mailed or sent (a) to the Corporation, at its principal executive
offices and (b) to any holder of Shares, at such holder’s address as it appears
in the stock records of the Corporation (unless otherwise indicated by any such
holder by written notice to the Corporation).

Section 14.    Replacement Certificates. Upon receipt of evidence reasonably
satisfactory to the Corporation (an affidavit of the registered holder shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing Shares, and in the case of any such loss, theft or
destruction, upon receipt of indemnity reasonably satisfactory to the
Corporation (provided that if the holder is a financial institution or other
institutional investor its own agreement shall be satisfactory), or, in the case
of any such mutilation upon surrender of such certificate, the Corporation shall
(at the holders expense) execute and deliver in lieu of such certificate a new
certificate of like kind representing the number of Shares of such class
represented by such lost, stolen, destroyed or mutilated certificate and dated
the date of such lost, stolen, destroyed or mutilated certificate, and dividends
shall accrue on the Shares represented by such new certificate from the date to
which dividends have been fully paid on such lost, stolen, destroyed or
mutilated certificate.

Section 15.    Amendment and Waiver. No amendment, modification, alteration,
repeal or waiver of any provision of this Certificate of Designations shall be
binding or effective without the prior written consent of the holders of a
majority of the Shares outstanding at the time such action is taken. For the
avoidance of doubt, no amendment, modification, alteration, repeal or waiver of
the terms or relative priorities of the Shares may be accomplished whether by

 

20



--------------------------------------------------------------------------------

the merger, consolidation or other transaction of the Corporation with any other
Person unless the Corporation has obtained the prior written consent of the
holders of the majority the Shares then outstanding.

Section 16.    Withholding; Offset of Taxes. The Corporation or any other
withholding agent shall be entitled to deduct and withhold from the amounts
otherwise payable to a holder of Shares such amounts as the Corporation or such
withholding agent are required to deduct and withhold under the Code with
respect to the making of such payment (“Withholding Tax”). The Corporation or
such other withholding agent shall provide the holder with (x) to the extent
practicable, at least 10 Business Days advance notice of any amounts proposed to
be withheld, (y) an original or certified copy of a receipt from the applicable
taxing authority showing payment of any such Withholding Tax, and (z) such other
information regarding any such Withholding Tax as the holder may reasonably
request. To the extent that Withholding Tax is withheld, (i) the Corporation or
such other withholding agent timely shall pay over such amounts to the
applicable taxing authority and (ii) such withheld amounts shall be treated for
all purposes as having been paid to the Person in respect of whom such deduction
and withholding was made. To the extent that the Corporation is required to pay
over to a taxing authority any Withholding Tax (excluding for the avoidance of
doubt any Taxes referred to in the second sentence of Section 7(f)) on behalf of
or with respect to any holder of Shares and such Withholding Tax is not withheld
from a cash payment payable to such holder, then the Corporation may, in its
sole and absolute discretion, set off such Withholding Tax payment against any
payments of Conversion Stock or cash on such Shares or Common Stock received as
Conversion Stock.

Section 17.    Incorporation by Reference. The full text of the Purchase
Agreement, the Reg Rights Agreement, the Loan Documents and any other agreement
referenced herein is on file at the registered office of the Corporation as set
forth in the Amended and Restated Certificate of Incorporation (as such
registered office may be modified from time to time in accordance with
Section 133 of the DGCL or any successor provision).

* * * * *

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designations as of [●], 2017.

 

SURGERY PARTNERS, INC. By:  

 

Name:   Title:  

[SIGNATURE PAGE TO CERTIFICATE OF DESIGNATIONS, PREFERENCES, RIGHTS AND
LIMITATIONS (10.00% SERIES A CONVERTIBLE PERPETUAL PARTICIPATING PREFERRED
STOCK) – SURGERY PARTNERS, INC.]